Case 1:19-cv-00458-LLS Document 2 Filed Q1/1 rev Of 299 gs,
SCANNED | 58

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK RECEIVED
CORY REID, CIVIL RIGHTS COMBHATNEO BUR SUDAN
Plantift TO BIVENS AND THPIGEANAPS Uns <6 43
1981(A)(C), 1983, 1985(3), 1986
1988. Also 28 USCS 1367(A).
Authorized by TITLES 28 USCS
1331 andf 1343(A)(1)(2)(3) (49.

    

® if rm
PAYED

~against-

CITY OF NEW YORK, et al

Defendants *JURY TRIAL DEMANDED(7th Amd)

 

Parties to this Complaint.

Plantiff : CORY REID was a criminal defendant in two separate cri
m,inal actions(2017NY050276)-(4445-2017)that took place in the Co
unty of New York, sufficient for Jurisdiction and Venue Pursuant
to TITLES 28 USCS 1391 B2. The plantiff now resides at 74O Mad (Gary

Streef ZD, NY NY loooZ.,
Defendants.

1. CITY OF NEW YORK, Corpogation Counsel, 100 Church Street, New
York, New York, 10007. 24th Floor.

NYPD Arresting officers from TD 4.
2. DAVID SIMON, 3. SERGEANT FRAZIER, 4. JANE DOE, 5. JOHN DOE, wh
o is currently employed at Transit District Four Police Station l
ocated at 14th Styreet and Union Square, NY, NY,

6. M.D's at Bellvue Hospital Emergency Room.
G6. CHEYENNE SNAVELY, 7. JOSEPH HABBOUSHE, whe are both currently
employed at. 462 First Avenue, Kips Bay, NY, Bellvue Hospital

NYPD Transporting Officers from TD 4.
8. OFFICER GHEGAN, 9. OFFICER PHOENIX, who is currently employed
at TYransit Bureau Four Police Station located at 14th Street, UN

ion Square, NY, NY,
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 2 of 299

Arraignment on Docket Number 2017NY050276 in APAR 1.
10. JUDGE DARKEH who is currently employed at 100 Centre Street,
NY, NY, 10013, APAR 1.

11. ADA JOHN DOE, he got assigned on 9-25-2017 to prosecute the f
irst Arrest Prosecution, who is currently employed at One Hogan P
lace, NY, NY, 10013.

Defense Attorney before CPL 170.20.
12. YOSHA GUNASEKERA who is currently employed at the Legal Aid S
ociety located at 49 Thomas Street, NY, NY, 10013.

Part C Prosecution on Docket Number 2017NY050276.
13. JUDGE HERBERT MOSES, he was the presiding Justice for the fir
st Arrest charges who is currently employed at 100 Centre Street,
NY, NY, 10013. Part C.

YOSHA GUNASEKERA's SUPERVISOR.
14. YOSHA GUNASEKERA's SUPERVISOR is currently employed at the le
gal Aid Society located at 49 Thomas Street, NY, NY, 10013.

Second Arrest Prosecution on #4445-2017 in Part 71.
15. JUDGE LAURA.A.WARD, she presided over the second arrest charg
es first. She is currently employed at 100 Centre Street, NY, NY,
10013. Part 71.

16. ADA NICHOLAS BARNES, he prosecuted the second Arrest Charges
with Ann Scherzer as well, and he is currently employed at One Ho
gan Place, NY, NY, 10013.

Clerks At Appellate Division, First Department.
17. MARGARET SOWAH, Deputy Clerk, 18. SUSANNA MOLINA ROJAS, Clerk
of Court, 19. A.ORTIZ, they are all currently employed at 27 Madi
son Avenue, NY, NY, 10010.

Inspector General for the UCS.
20. SHERILL SPATZ, who is currently employed at 25 Beaver Street,
NY, NY, 10007.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 3 of 299

2241 Habeas Corpus Petition.
21. DISTRICT JUDGE ANN.M.DONNELLY(18-cv-4066AMD)who is currently
employed at 225 Cadman Plaza East, Brooklyn NY, 11201.

22. CYRUS. R. VANCE JR, he is the District Attorney for the Count
y of New York, and is currently employed at One Hogan Place, NY,
NY, 10013.

23. MARTIN BOWE, Assistant Corporation Counsel, who is currently

employed at the Law Department located 100 Church Street, NY, NY,
10007. Room 2194, ©
24. JOHNATHAN PINE, General Litigations Division, who is currentl
y employed at the Law department located at 100 Church Street, NY
NY, 10007.

— Second Arrest Prosecution on #4445-2017 in Tap A. |
25. ANN SCHERZER, she was the second Trial Judge for the second A
rrest Prosecution, who is currently employed at 100 Centre Street
NY, NY, 10013. Tap A.

26. CLERK OF COURT PART TAP A, who is currently employed at 100 C
entre Street, NY, NY, 10013. Tap A.

27. KENDRA THIMBREL, she was the stenographer in Tap A on 10-112
018, who is currently employed at

Defense Attorney after CPL 170.20.
28. MICHAEL JACCARINO, who is employed at 546 Fifth Avenue, NY, N
Y, 10036. .

Second Defense Attorney after CPL 170.20.
29. ADAM SILVERSTIEN, who is currently employed at 185 Whyte Aven
ue, Suite A, Brooklyn NY, 11249.

Second ADA for #4445-2017.
30. ADA JOHN DOE FOR #4445-2017, who is currently employed at One
Hogan Place loca ted at NY, NY, 10013.

31. ELEANOR OSTROW, she was the Attorney for Cyrus.R. Vance Jr in
18 cv 4066 AMD, who is currently employed at the Appeals Bureau o
f the Distric t Attorneys Office of New York County located at On
e Hogabn Place, NY, NY, 10013. ,
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 4 of 299
- Page 1 of 1

Our cases have established that the "irreducible
constitutional minimum" of standing consists of ©
three elements. Lujan, 504 U.S., at 560, 112 S. Ct.
2130. The plaintiff must have (1) suffered an
injury in fact, (2) that is fairly traceable tothe _
challenged conduct of the defendant, and (3) that
is likely to be redressed by a favorable decision. .
_. To establish injury in fact, a plaintiff must show
that he or she suffered "an invasion of a legally
protected interest" thatis "concrete and
particularized" and "actual or imminent, not.
conjectural or hypothetical." Lujan, 504 U.S. at,
, | _ 560, 112 S.

 

PA
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 5 of 299
i . Page 1 of 1

~ ‘TERM: preponderance of evidence.

TEXT: 1. The weight, credit, and value of the aggregate evidence
on either side; the greater weight of the evidence; the greater

~ weight of the credible evidence. In the last analysis, the probability
of the truth; evidence more convincing as worthy of belief than that
which is offered in opposition thereto. 2. The expression does not —
mean the mere numerical array of witnesses; it means weight,
credit, and value. a oO ,

Ri
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 6 of 299

Defendant Margaret Sowah(referred to in complaint as Def Sowah)th.
e Deputy Clerk of the Appellate Division, First Department, who p
racticed Law for 28 yrs(1990-2018)and Worked for the New York Sta
te Court of Appeals». highest Court for the State of New York, is
now ands was completely familiar with the contents of the third p

arageraph on this paper when-the: “plantife.. forvarded - to the. ‘First
THIS COURT HAS SUBJECT M/ ISDICTIO

A proceeding against: ‘a body or officer generally 1 must be commenced in Supreme Court (see, CPLR -
; see also, CPLR 506 [b)).. Where prohibition is sought against 2 Justice of the Supreme Court
pra Judge of the County Court, however, it must be commenced in the Appellate Division in the juc dictal )
“department where the underlying action Is triable (see, CPLR 506 [b] 1p). 7 at provision Is directed to
é Court's subject matter urisdiction, not merely venue, and therefore Is nonwaivable (see, Matter of

. Nolan v Lungen, 6 81 N.Y.2d 766, 790, 473.N.Y.S.2d 388, ; Ferrick v State of New York, 198
-A.D.2d 822, 823, 605 N.Y.S.2d 746). 1

 

titioners name esa Court Jud e Himetein as arespondent. Thus, notwithstandin the
ondents, the proceeding must be commenced ifthe Appellate ngihe

(see, CPLR 506 [b] [1]; Matter of Pollak v Mogavero,
Nevertheless, the Attorneys-General assert that a petitioner may not confer subject matter jurisdiction
upon the Appellate Division merely by naming a County Court. Judge as a respondent and that, In such

   
 

   
  

   
  
 

  

 
  
       
 

     

cases, the Court must tinize the allegations of the petition to determine whether the Judge is
properly named as a rest ihe petition in reality seeks relief against that Judge or
erely against another ‘body ‘or officer (see, Matter of New York Stare ES Pisto Kzon. v- City of
‘Mount Vernon, 148 A 2d 616 6, 540 N.Y.S.20 15; 5: Matter of Willlams v Shanley, 138 A. D.2d 885, 886, 525
N.Y.S.2d 980).

ewe conclude that Judge Himelein is a prop per respondent and that the proceeding therefore is, within the
original Jurisdiction of this. Court. Judge Himelein granted the Attorneys-General leave to resubmit the

case to a second Grand Jury, theres endorsing their purported appointment as Assistant District
Attorneys. Furt! ert e proceeding actually seeks relief against Juage Himelein, Le., npn orcer
O ; he Indictment. Moreover, numerous decisions hold or
: named as a co-respondent in a prohibition proceeding oe
h.D.2d 144} Attorney-General (see, e.g.,

ialleng Of BT. Prods. v Barr, 4 331, 234, 408 N.Y.S.2d 9, 376 E-zu-t71" Matfer of Dond! v_
Jones, 40.N.Y.2d 8, , rearg denied 39 N.Y.2d 1058; Matter of Blancero v

386 N.Y.S.2d 4, 351 N.E.2d 650,
Brown, 216 A.D.2d 384, 628 N.Y.S.2d 729, Iv denied 86 N.Y.2d 705; Matter of Liebowitz v Harrington, 152
737 ‘Matter of Collesano v Marshall, 151_A.D.2d 1045, 542 N.Y.S.2d 455; Matter -

A.D.2d 737, 544.N.Y.S.2d 189;
of Board of Supervisors v Aulisl, 82. A.D.2d 644, 406 N.Y.S.21 S70, affd 45 N.V.2d 731, 413 N.Y.S.2d 374,
E eng 2 leg

5.N 302).¢ E ‘
>fetiaines indictment (see, he eee eecpreme .,» 48 N.Y.2d 179, ,
N.E.2d 717; Matter of Vega: {644 N.Y.S.2d 940} v Bell, 47 NLY.2d 543, 546-547, a1 nLY.8.24 454, ia
Department the April 12 and april 39°28 Article 78 Petitions.

~ Qi. ©)

 

 
  
   
 
 
   

 

 
  

 
  

  
   
 

- peer RU AUMW NE cin ce eimninaran mee ameter * rence SERRE Sep OomEN NE lng Son oer ARENA PEE RARE ASO NETS CRE 1 meme wate

Seely deeve. “Haggerty Ve x... 221 ad2d 138

In May 10 (2018 leter
to def -Sowah:

~
Oey a Be a ee ee A
oo Case, 1:19-cv-00458-LLS, Document 2. Filed 01/16/19 page 7 of 299 Page 1 of 1
: pet oh ” . io " . i 70 , re A . | i

ot te 4 Lo ‘| wie he

: I i : oh ped ga

eC ‘| is By ob I # i "he
i

R202. ‘Filing of. papers’ / .

(a) Except ‘where otherwise prescribed by law or
order of court, papers required to be filed shall be
filed with the clerk of the court in which the action
is triable. In an action or proceeding in supreme or
county court and in a proceeding not brought in a
court, papers required to be filed shall be filed with
the clerk of the county in which the proceeding 1s
brought.

(b) A paper filed in accordance with the rules of
the chief administrator or any local rule or practice
established by the court shall be deemed filed.
‘Where: such rules or practice allow for the filing of a
paper other than at the office of the clerk of the
court, such paper ‘shall be transmitted to the clerk of
the court.

-\~ (c) A clerk shall not refuse to accept for filing any
paper presented for that purpose except where
specifically directed to do so by statute or rules
promulgated by the chief administrator of the
courts, or order of the court.

- M7.

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 8 of 299

COMPLATINT..
To survive a Rule 12(b)(6) motion to dismiss, a complaint must pr
ovide ‘enough fact to raise a reasonable expectation that discove
ry will reveal evidence’ of illegality. D'Alessandro v. City of N
ew York, 2017 U.S. App. LEXIS 20209; UNITED STATES COURT OF APPEA
LS FOR THE SECOND CIRCUIT.

The plantiff stated the following facts in April 19 2018 Art
icle 78 Petition(but only up until 12-4-2017) one of the reasons,
def's Barnes, Ward, Sowah did not want ££ commenced, and, Scherze
r okayed it as well when she becAME aware.

 

 

 

 

 

1. On Sep 25. 2017, in the County of New York, on the corner of Ma
dison and Rutgers Streets, on the lower east side, four Transit D
istrict fourr officers grabbed the plantiff arms and stated ‘free
ze you under arrest' (def's Simon, Frazier, Jane and JOhn Doe onl
y grabbed the plantiffs;4rqs because they knew him from prior arr
est in easabroadway, and, because he is black, they wanted to see
if the plantiff actually commited a crime that day, but they had

to allege something to amke aND Complete an arrest on 9-25-2017).
After contifously asking them what did I do? Simon, Frazier, Jane
and John Doe forced the plantiff into the squad car when it arriv
ed on Madison and Rutgers Streets. At the precint the. plantiff re

fused to be fingerprinted. While def's Frazier and Simon was toge

ther transporting the plantiff to the van that was awaiting him o
n 14th street between Broadway and University ppbace to take him t-
o central bookings, def Frazier told the plantiff that he was bei,

ng arrested for swiping someone thru a turnstile(but. they: did-not =

voucher any metrocards nor money to put in evédence against the p-
Tantiff CPL 1.20 sub 40). Inside van was def John Doe, the one. th
at stood at Bellvue hospital with def's Ghegan and Phoenix when d
ef John Doe put the plantiff ina cholkhold. On drivers side was d
ef Jane Doe. Def's Smon and Frazier put the plantiff on the vAn
ledge, the plantiff turned around to face them asking who saw me
swipe someone on a turnstile?, and, def's simon and Frazier just
wanted the plantiff inside of wan they pushed him and he fell bac
kwards @n van hurting his middle back from push into van( because
the rwear cuffs hurt his middle back). a

 

ov

P77
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 9 of 299

An ambulance arrived and took the plantiff to Bellvue Hospital. A
fter keeping the plantiff in Bellvue Hospital's Physch Ward for t
wo hours approximately rear cuffed on bed, and, the plantiff kept
on acreaming, my back, my back, the doctor finally cleared him an
d sent him to a part for his back. A short time later, def's Gheg
an and Phoenix showed up to stay with def John Doe(arresting offi
cer). They all became the transporting officers. A short time lat)
er, def M.D. Cheyenne Snavely appeared, and, the plantiff spit at
def John Doe, and, the plantiff did that while he wasschackled on
bed and each arm was cuffed to arms of bedposts(B) right in front
of def John Doe(arresting of ficer) def's Snavely and Phoenix twis
ted a bedsheet into the air right above the plantiff, and, tied i
t uner the plantiff's under arms(to show that is what they do to

black criminal) and, def Snavely put on an extra pair of leg scha
ckles to go with the leg schackles that been there since 14th str
eet ambulance pick-up. A short time later, def M.D Joseph Habbous
he came and saw the sheet around the plantiff and the extra pair

of leg schackles, and, did not think anything was worng with it.

Around an hour or so later, def John Doe took the sheet from arou
nd the plantiff, and, also took off the extra pair of leg schackl
es, then, def's Snavely and Habboushe clearedg the plantiff, and,
told him that he can take tylenol for the pain(the reason they cl
eared the plantiff without performing thier official duties, is b
Seause they figured all black Suspects under arrest faked injtirie
s to get civil suits against the police thsat arrested them). Sub
sequently, def's Ghegan, Phoenix and John Doe told the plantiff t
hjat we are leaving, and, the plantiff stated ‘well your I can't

 

walk right now' and, one of them stated ‘well you better or we go
ing to drag your ass' before you knew it, they stood him up to r
ear cuff him, and, def Ghegan and Phoenix carried the plantiff by
his legk while schacled and def John Doe carried the plantiff by
his shoulders and they all transported him to van like that, and,
when at van, def Ghegan opended up van door, and,(c)they threw hi
m in there(in van)on floor by seat after falling on seat first.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 10 of 299 |

After picking up the plantiff, def Phoenix sat on seat in front o
f the plantiff, def John Doe(arresting officer)sat next to the pl
antiff, and, def Ghegan drove. (D)Def Phoenix then put the planti
ff's head down with force while rewr cuffed and schackled and sta
ted'yeah Muthafucka you like spitting at cops' and, the plantiff
stated twice loud so Ghegan can hear ‘get off of my neck I gan't
breathe, get off of my neck I can 't breathe’ and, after about two
minutes, def Phoenix let go of the plantiff, and, def John Doe(Ar
resting officer)put the plantiff in a cholkhold for about one min
ute. Once we arrived at transit district fopur Police station at
14th Street and Union Square, def Ghegan got out first with anger
(because he slammed the door hard) opened up the van door, and, d
ef Phoenix got out then def John Doe(arresting officer) and, the
plantiff stood up and stated loud wait I am rear cuffed and schac
kled while standing on the van ledge(because def John Doe was Pul
ling him closer by his shirt)and then(E)together, after John Doe
pulled the plantiff by his shirt and the plantiff feil on ground
hard and almost hit his mouth(F)while rear cuffed and schackled
they caried the plantiff upside down steps - meaning, the plantif
f's face was south and his legs were north, and, the plantiff was”
crying saying to the def's PLEASE PLEASE YOUR, DON'T LEY MY HEAD
HIT THE STEPS, I DON'T WANE TO DIE, PLEASE PLEASE YOUR. Once insi
de of Transit District Four POlice station, all three def's dropp
ed the plantiff on his back in front of Sergeant on duty there.(S
howing that is what they do to black guy criminals who spit at DO
lice)another ambulance was called and the plantiff was taken back

 

 

 

top Bellvue Hospital with a neckbrace. At Bellwue hospital, the M
.D. for that tour(the tours cahnged)told the plantiff that she di
Jd feel tenderness in his neck, and, she also checked his back ou
t, prescribed him medication and diuscharged him.(The U.S. Supre
me Court has held that the question wheter an officer has used ex
cessive force requires careful attention. to the facts and circums
tances of each particular case, including the severity of the cri
‘me at issue, wheter the suspect poses an immediate threat to the
safety of the officers or others, and wheter he is actively resis
ting or attempting to evade arrest by flight. KISLEA v. HUGHES:
SUPREME COURT. OF THE UNITED STATES: 138 S. Ct.1148)

 

P99
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 11 of 299

Indide of Central Bookings, with the two new transporting officer
s that treated the plantiff with respect and care, showed the pla
ntiff his arrest charges, the ones that brought him to jail from
Madison and Rutgers Streets, one count of 145.20 D felony, one co
unt of 145.05 sub 2 E felony, one count of 165.16 B misdemeanor(S
ee NYPD PETS PROPERTY CLERK INVOICE listed only this criminal cha
rge, unauthorized sale of certain transportation services) and, o

ne violation of Transit Rule 1050.6 B 2.

(Joint Liability arises when a tortious act is committed by sever
al persons acting in concert. It means that each tortfeasor is en
tirely responsible for the damage resulting from that concerted c
onduct. Thus, in a true joint liability situation, a successful p
lantiff may look to any one of the defendants for full satisfacti
on of a damage award. Implicit in this analysis is the notion tha
t the liability of each party is dependent on the liability of th
re other-that is, that it would be logically inconsistent for one
to be held liable while the other is not. CAYUGA v. PATAKI, et al

79 F. Supp. 2d 66).

When liability is said to be joint and several’ it means that eac

 

h tortfeasor is individually responsible to plantiff for the whol
e of the damage. CAWUGA v. PATAKI, et al; 79 F. Supp. 2d 66)

 

 

Wholly fabricated means, after a reading by your at the local cou
rt arraignment of # the Non-Criminal Complaint, your concluded t

 

 

hat, since your kmnow that. there is no device in any trainstation

 

where simon could have saw the plantiff committ crimes in the sta

 

tion while Simon was on duty there, and, there is no money, metyo

 

cards, and, video in evidence right now at the local court arraig —

 

nment to corroborate Simon's allegations in this complaint, the a

 

llegations in this complaint is deliberately created by Simon and

 

Frazier to complete an unconstitutional arrest, and, to have Cory

 

Reid illegally prosecuted on that deliberate creation, to deny Co
ry Reid his right to fair trial. ,Pursuant to RICCIUTI, 124 f ..3d

 

 

 

123; UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.

PAP
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 12 of 299
Page 1 of 1

Constitutional Law > Bill of Rights > Fundamental
- Rights > Procedural Due Process > Scope of

Protection

Civil Rights Law > Section 1983 Actions > Law
Enforcement Officials —

Ricciuti's holding applies to falsified information
contained in an officer's account of hig or her
observations of alleged criminal activity which he or she

conveys to prosecutors.

Civil Procedure > Appeals > Standards of Review >
Abuse of Discretion

Civil Procedure > Trials > Jury Trials > Jury
Instructions > Supplemental instructions

 

GARNETT v. CITY OF NEW YORK, 838 f .3d 265; UNITED STATES COURT OF
APPEALS FOR THE SECOND CIRCUIT.

Pg lO
~ Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 13 of 299
Page 1 of 1

Civil Rights Law > Section 1983 Actions > Law
Enforcement Officials |

Constitutional Law > Bill of Rights > Fundamental
Rights > Procedural Due Process > Scope of
Protection .

A 42 U.S.C.S. § 1983 plaintiff may sue for denial of the
right to a fair trial based on a police officer's fabrication
of information, applies when the information fabricated is
the officer's own account of his or her observations of —
alleged criminal activity, which he or she then conveys to
a prosecutor. |

 

Civil Rights Law > Immunity From Liability > >
Defenses a

Civil Rights Law > Immunity From Liability > Local
Officials > Individual Capacity )

GARNETT v. CITY OF NEW YORK, 838-£.3d- 2653 UNITED STATES court oO.
F APPEALS FOR THE SECOND CIRCUIT. | a
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 14 of 299

Non-Griminal means, after you read the Wholly fabricated Complain
t at the local Court Araignment, and, in Part C, you concluded t
hat, since you know that putting a piece of Paper into an opening
of A MVM, and, turning the light from green to yellow, then, appr
oaching two people to speak to them, then swiping those two peopl
e thru A turnstile, without accepting any kind of payment for the
qwipe is not crimes(A Goverment Official does not have absolute i
mmunity for acts that are manifestly or palpably beyond his autho
rity, or performed in the clear absence of all jurisdiction. DOE

v. PHILLIPS, 81 £.3d 1204; UNITED STATES COURT. OF APPEALS FOR THE
SECOND CIRCUIT.) you did not have any criminal Matter that could

legally justify you remanding Cory Reid to the Dept of Correc. Al

 

 

 

 

 

 

 

 

so you concluded. that, there is npo Criminal Matter to allow my c

 

lient Cory Reid to be prosecuted on, nor, is there any Criminal M |
atter to preside over, and, Criminal Accusation to prosecute Cory

 

 

Reid on and present to a Grand Jury against Cory Reid Pursuant to
GPL 170.20, eventhough, your know, CPL 170.20 do not apply to 201
7NY050276 Pursuant to NUNZIATA; 2001 N.Y. Misc. LEXIS 1006, CRIMI
NAL COURT OF THE CITY OF NEW YORK, NEW YORK COUNTY PART F.

 

 

 

 

2. Before the plantiff got arraigned in APAR 1, def's ADA John Do
e and Darkeh reduced the aforementioned Criminal charges pursuant
to CPL 180.50, and, dismissed the felony complaint Pursuant to CP
L 180.50 3 d(because at the local courtr arraignment, there was n

 

o video, money nor metrocards, so def's Drakeh, ADA John Doe, and
, Gunasekera tryed to con the plantiff into taking a Nine month p
lea deal, because the plantiff last two arrest at the eastbroiadw

 

 

 

at trainstation he took nine moth plea deals) and threer is no au .

 

thority to restore one kind of felony and add another one of that
same kitid pursuant to prevailing authority People v. King, 37 Mis
c. 2d 1070; and, ADA John Doe, Gunasekera, Supervisor and Moses k
new the same.(King case Attached).

3. Sep 26 2017, the plantiff got arraigned on one count of 145.15
Amisdemanor, one count of 145.00 sub 1 A misdemeanor, and, two vi
olations of Transit rules-1050.4(c), 1050.6 B2. Prior to that arr
aignment, the plantiff met with his defense Attorney, def Yosha G
unasekera, and, she shopwed the plantiff the Non-Criminal, Wholly

fabricated complaint, and, it read as follows

Poh
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 15 of 299

An allegation that, def Simon was watching thru videosurviellance
(while he was on duty there) and saw the plantiff insertg a piec
6 of paper into an opening of a MVM, and, then, Simon stated he s
aw the plantiff approach two people to speak to them, def Simon t
hen stated that after that, he saw the plantiff take those two pe

 

ople to the service gate and attempted to open it up, and, when t
hat did not work, he saw the plantiff take those two people to th
e turnstile, and, swipe those two people thru the turnstile(he di
d not say the plantiff accepted anfthing for the swipes). Once th
e plantiff read the aforementioned, he then told his attorney, de
f£ Gunasekera, that, that ia a lie because, there is no device at

 

the eastbroadway trainstation where someone can see thru and look
at the stations while they are there in the station, the only dev
ice is at the Mass Transit Authority itself, eastbroadway nor any
other trainstation have one, since the videosurviellancew only be
long to the Mass Transit Authority, and, not the police. That day
(9-26-2017) def's ADA John Doe and Darkeh ‘intentionally’ remand
ed the plantiff on that complaint, ‘knowing’ that it was Wholly f
abricated and Non-Criminal, because they knew that, there is no d
evice at any trainstation where you can see the stations while yo
u are on duty there, pluis, they knew that what def Simon stated
in the Complaint did not amount to crimes- -consistent with the all
egations not being facts of evidentiary character sufficient for
further lawful¥ prosecution, they just remanded the plantiff beca
use he was black with priors in that same trainstation, and, beca
use the plantiff did not take the Nine month plea deal like they
expected he will. That day(9-26-2017) def Gunasekera knew also th
at her cléents complaint was Wholly fabricated and Non-Criminal,
she was waiting around for def's Darkeh and ADA John Doe. That da
y(9-26-2017) def Gunasekera intentionally failed to inquire if th
e People' s(Darkeh, ADA John Doe) had an actual video in evidence,
as well as Money and metrocards against# her client pursuant to CC:
PL 1.20 sub 40. So on that day(9-26-2017) with Gunasekerra's cons
ent, def Darkeh and ADA John Déé 2017NY050276 to Part C for furth
er unlawful prosecution, while they both proceeded without nothin
g to proceed with and together to deprive the plantiff of his Con
sthitutional right not to be deprived of liberty on the bas&s&s of f
alse evidence fabricated by Simon and Frazier at eastbroadway.

Pl 2e
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 16 of 299
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 17 of 299

6. On 10-17-2017, in 100 Centre Street, NY, NY, 10013, the planti
ff met with his defense Attorney, def Gunasekera, and, her Superv
isor(prior to Part C appearance), and, Gunasekera brought her Sup

 

ervisor along for two reasons. #1 was to tell the plantiff in oth
er words, Mr. Reid, whatever I am telling you, you should believe
me because my supergisor is with me, and, he will tell yop if Ia
m lying or not'. #2 was to provide assistance to def's Moses and
ADA John Doe, even if the plantiff did not believe Gunasekera. Th
at day(10-17- 2017) they(gunasekera and Supervisor) came to try an _
d con the plantiff into taking a E felony plea deal to 110/145.20
Attempted Criminal Tampering in the First Degree, or, they (Moses
and ADA John Doe) was going to gauranteed indict the plantiff on
two counts of Criminal Tampering in the first Degree in violatio
n of Penal Law 145.20 D Felony(Gunasekera stated that right next
to her supervisor) (See why Gunasekera, Supervisor, ADA John Doe,
and Moses was so interested in two counts of 145.20, after they
viewed video, see what def ADA Barnes only wanted to see in video
on 12-4-2017, then see what def Jaccarino saw in video on 10-17-
2018, when he told the plantiff), the plantiff kept on saying to
Gunasekera and her supervisor, how can they indict me on a felony
, and, they already reduced the felonies? (gunasekera's supervisor
did not tell the plantiff, that, by law, fhéy cannot restore one
count of 145.20 and add another, the Judge(Moses). and the Prosecu
tor(ADK John Doe) are only restoring one count of 145.20 and addi
ng another one because you did not take the plea, and, we(Guaasek
era and Supervisor) helping because you are black with priors in
eastbroadway). That day(10-17-2018) def Gunasekera did not twell
the plantiff exactly what she saw in video, but she did tell the
plantiff that it was not just one machine he damaged like the Com
plaint stated.(As the Mollen Commission recently reported: ‘Polic
e Perjury and falsification of official records is a serious prob
lem facing the Deparetment and the Criminal Justice System... Whe
n Police lose thier credibility, they significantly hamper their
own ability to fight crime and help convictw the Gulity. A police
word is a Pillar offi our criminal Justice System. People v. Kendri
ck. 1623 Misc. 2d 75: CRIMINAL COURT OF THE CITY OF NEW YORK, NEW
YORKL COUNTY. )

 

 

 

 

par
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 18 of 299

That. day(10-17-2017), def Gunasekera unconstitutionally left #201
7NY050276, after they(gunasekera, Supervisor, ADA John Doe, Moses
) first plan to con the plantiff into taking a plea to an E felon
y to a Wholly fabricated, Non@Criminal Complaint did not work, bu
t, just in case the plantiff did not take the E felony plea deal,
they(Gunasekera, Supervisor, ADA John Doe, Moses) second plan to
present the Wholly fabricated, Non-Criminal Complaint to a Grand
Jury pursuant to CPL 170.20 as docket Number 2017Ny050276, to get
one count of 145.20 back, and, add another count pursuant to the
video, without effective assistance from the plantiff's Attorney
def Gunasekera arguing CPL 170.20 do not apply to her client's ca
se, and, even if it do, the complaint that he is being prosecuted
on is Wholly fabricated, I saw the video, and, the complaint is N
on-Criminal, so this court do not have trial Jurisdiction pursuan
t to CPL 1.20 sub 24 worked, because, eventhough, def Gunasekera
unconstitutionally left that day(10-17-2017), prior she knew the
aforementioned, and, the only reason she unconstitutionally left
is because her duty for them(ADA John Doe, Moses) was done like t
hey(Gunasekera, Suprevisor, ADA John Doe, Moses) planned. That da
y in Part C, def Moses affirmed(letting Gunasekera, ADA john Doe
know) that he wes granting the People's(Moses, Gunasekera, Superv
isor, ADA john Doe) application for CPL ‘170.20, so they(Gunaseker
a, supervisor, ADA John Doe, Moses) can restore one count of Crim
inal Tampering in the First Degree in violasion of Penal Law 145.
20 D felony, and, add another count(to matah video for trial). Th
at day(10-17-2017), def 's Moses and ADA john Doe, together proce
eded in the clear absence of all jurisdiction, thanking def Gunas
ekera for not saying anything about it since 9-26-2017 when she r
ead the Non-Criminal comploaint, and, prior to 10-17-2017, or, on
10-17-2017, when she saw the video and assured herself that the N
on-criminal complaint was Wholly fabricated, since she surely bel
ieved that before seeing actual video(because at the local court

 

 

 

 

arraignemtn, thewre was no money, metrocards or video there) but,
she kept her belief out of Part C, so, the plantiff would not kno
w that she knew(that by law there was suppose to be money, metroc

 

 

ardfs and video at the arraignment to legally justify remanding
her client for further prosecution on 2017Ny050276).

 

 

7. Back at the Jail, the plantiff found out about CPL 170.20,

Biss
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 19 of 299

8, 11-20-2017, the plantiff testified on his own behalf at the Gr
and Jury, and, told the Grand Jurors ‘Ladies and Gentleman, today
I am here Pursuant to CPL 170.20, and, that Laws very Lanquage ap
plies only to cases that originate as misdemeanors. It do not app
ly to cases that originate as felonies. And Ladies and Gentleman,
I got arrested for two felonies(one count of 145.20, and, one cou
nt of 145.05 sub 2- D andf E felonies) and before I even got toa
rraignemt court, the Judge(Darkeh APAR 1) and Prosecutor(ADA john_
Doe) reduced to misdemeanors(145.15, 145.00 sub 1, both A misdeme
anors)before I got araigned because they(Darkeh and ADA john Doee
did not have a video(to amke sure the complaint was non-fabricate
d)so they(Darkeh and ADA john Doe) offered me nine months due to
my last two arrest at the eastbroadway trainstation I took nine m.
onth plea deals, and, Ladies and gentleman, I am not saying.that .

I did not commit no crime, but, what I am saying is thast, it is
illegal for me to be here today(11-20-2017) due to CPL 170.20 not

applying to docket number ‘201 7NY050276, - and, ladies and Gentleman
the prosecutor(ADA John Doe) have to tell your what I am saying i
s true or he will impair your integrity, and, then the plantiff p
ut on record that he was leaving with the Grand Jurors, two crimi
]nal cases that talk about CPL 170,20.(People vNunziata;2001 N.Y.
Misc. LEXIS 1006, CRIMINAL COURT OF THE CITY OF NEW YORK, NEW YOR
K COUNTY PART F. And People v Lebron, 182 Misc. 2d 640)(One of th
e plantiff's April 3 2018 Article 78 Petition stemmed from his su
b 1 subsec C part of his 210.20 Pre-trial moption, that, s&emmed
from the Grand Jury, compelling def Ward to comply with Brady, '

 

s

 

tating in substance, that, if the prosecutor(ADA John Doe) did no

t tell the Grand Jurors, trhat, they | cannot indict Cory Reid, due

‘to CPL 170.20 not applying to 2017NY 050276, that cx constituted Bra
dy Material favorable to the plantiff, because, def Ward in her d
ecision and Order dated March 14 2018, entertained only that part
of motion(due to the ohter parts bedig jurisdictional) stating th
at there was no defect in the Grand Jury proceedings. Nor do the

Grand Jury minute§ reflect any such defect. Making that NOn-frivo
lous Article 78, proper for filing pursuant to CPLR 2102(c). See

part of this complaint that starts off sometime after r May 1 2018)

(People v. Nunziata case cetiatned )

TAG
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 20 of 299

9. 11-21-2017, in 100 centre Street, NY, NY, 10013, Part C, def M
oses® was not present, and, the reason is, is that, he had no aut
hority to grant CPL 170.20, def Moses only illegally granted CPL
170.20, because the plantiff is black and did not take the pleas(
nine months, then E felony). That day(11-21-2017) a female Judge
was in Part C, she was one of the plantiff's Respopndents in his
April 19 2018 Article 78 Petition. The plantiff told the Judge 'Y
our Honor, CPL 170.20 applies only to cases that originate as mi
sdemeanors. It do not apply to cases that originatye as felonies.
' Subsequently, the Judge stated to the plantiff, Mr.Reid, you di
d get arrested for felonies(she meant in other words that cpl 170
20 did not apply to 2017Ny050276, she do not know the reason it —
was granted). That day(11-21-2017) in Part C, the plantiff was to

 

 

ld that he was indicted, but het really was not, that is the main
reason, def Sowah concealed the plantiff's April 19 2018. Petition
for 55 days, illegally forwarded back to the plantiff his April 1
2 2018 Petition, made believed she did not recieve¢ his JUne 20 2
018 Petition, and, her and her partners in crimes(18 USCS 241, 24
2) Rojas, and, A.Ortiz hid his July 11 2018 Petition, all okayed

by def's Barnes and Ward(readily inferred from them ignoring the

Plantiff's June 19 2018 Petition for warded to all three of them

via Mail(barnes, Ward and Sowah). That day(11-21-2017), def Nicho
las Barnes got assigned to prosecute #4445-17, eventhough the pla
ntiff did not gwet indicted by the Grand Jury to recieve #4445-17,

10. 12-4-2017, in the County of New York, Part 71, the plantiff g
ot arraigned on the Video, charging him with two counts of Crimin
al Tampering in the First Degree Inviolation of Penal Law 145.20
—D felony, exactly what they(Gunasekera, Supervisor, Moses, ADA Jo
hn Doe) planndd. That day(12-4-2017), def ADA. Barnes told Part 71
Jhat he viewd in video, the plantiff rip a piece of pasper off of
the wall, and, insert that paper into two metrocard machines(The _
Second Circuit has held that a person has 'the right not to be de
prived of Liberty as a result of the fabrication of evidence by a

 

Goverment officer acting in an investigating capacity. Zahrey v.
Coffey, 221 f.€d 342). If Barnes only wanted to sée that in video
so did Moses, ADA john Doe, and Supervisor with Gunasekera prior
to, or, on 10-17-2017, substantiating the plantiff's claim that t

 

he complaint was Wholly fabricated, Simon and his integral partic
ipants never watched thru videosurviellance and def's

Po?7
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 21 of 299

Darkeh, Gunasekera, Supervisor and Moses knew that def's Simon an
d Frazier never watched thru videosurvielance because they knew t
hat thére is no device in the Trainstation where a person counhd h
ave but they still insisted ADA John Doe prosecute the plantiff o
n that complaint.(Def Ward couhd not have legally filed that two

count indictment with Part 71, becuase it did not directly derive
from the initial one within the meaning of CPL 1.20 16B, and, def
Ward did 'Knowingly' so the plantiff filed an Article 78 dated Ap
ril 3 3018 against def Ward and Simon dealing with the latter ask
ing for Relief from def Ward Pursuant to CPLR 506 Bl making that

Petition Non-frivlous, Proper for filing Pursuant to CPLR 2102c.

See part of this Complaint that begins with sometime after May 1

2018)(In Def's ward and Barnes Decision and Order dated March 14

2018, def Ward stated the evidence presented to the Grand Jury su
pports Felony Charges, sufficient for NYPL 145.20 D Felony. The p
lantiff did not think so because, if def Ward was the quakal Judg
e for 3739/2015 and she allowed the plantiff to take a plea to a

@ Felony for an allegation that on nine days the plantiff rendere
d the metrocard machines inoperable(out of service)making thast a
Substantial interruption, then, how is not fully operable a subst
antial interruption and since it is the province and duty of the

Judicial Department top say what the qlaw is, the plantiff diled

an Article 78 prohibiting def Ward from moving until she tell the
plantiff the définition of a substantial interruption in #4445~-20
17, making that Petition Non-frivolous, Proper for Filing Pursuan
t to CPLR 2102c. See Part of this complaint that begins with some
time after May 1 2018). That day(12-452017) after the plantiff go
t arraigned on the Mass Transit Authority video Accusation, add a
fterr the plantiff made a timely request to proceed as his own At
torney, the plantiff then told def Ward that those two papers tha
t Part 71 handed to him did not amount to crimes(D'Alessandro v.

City of New York, 2017 U.S. App LEXIS 20209: UNITED STATES COURT

OF APPRALS FOR THE SECONDCIRCUIT stated AN Indictment is jurisdic
tionally defective only if it does not effectively charge the def

 

 

 

 

endant with the commission of a partichlar erime')and, the planti

 

ff read in substance that he damaged and Tampered with the proper

ty of a metrocard machine to wit of.a gas, electric, sewer, steam

and Waterworks corporati
“poration, common i
; nm Carrie ..
d mach r(same thing as metrocar

\%
Case 1:19-cv-00458-LLS Document 2. Filed 01/16/19 Page 22 of 299

ine)telephone and telegraph Corporation, nuclear powered electric
generating facility operated by a municipality and district and t
hereby caused a substantial interruption and impairment of servic
es rendered to the public. Whe def Ward and def Barnes read the a
forementioned, def Ward toaally disregarded her position as a Jud
ge and def Barnes totally disregarded his position as a Prosecuti
ng Attorney, and the Court's Stated goals, failing to act upon th
at major defect thier subjectmatter Jurisdiction SUA SPONTE, (sinc
e a Court is duty bound not only to notice, but to act upon it as
well. In Re Martinez, 129 F. 8D 213)see def Ward totally disregar
ded her position as a Judge so she could ‘intentionally’ and 'KNo

 

 

wingly' proceeded in the clear absence of all jurisdiction with d
ef Barnes. By that same presiding over a Mass Transit Authority v
ideo accusation unconstétutional conduct, def's Barnes and Ward s
et a date for defense motions.(1-29-2018). (Thus, the clear absen
ce of all Jurisdiction’ exception to absottute immunity requires t

 

 

he opfficial to know that he lacked jurisdiction. When the want o

 

f jurisdiction is known to the judge, no excuse is permissible. B

radley v. Fisher, 80 U.S. 335.) (April 12 2018, the plantiff file
dan Article 78 Petition against def's Barnes and Ward compelling

 

 

them to dismiss the indictment filed with her Court Part as Juris
dictionally defective, making that Article 78 Non-frivolous, prop
er for filing Pursuant to CPLR 2102c. See this Complaint that beg
ins with sometime after May 1 2018). (June 20 2018, the plantiff

filed an Article 78; see why due to April 12 2018; and, the June

]20 2018 Article 78 was against def. Ward only compelling her dism
iss the indictment filed with her Court Part as jurisdictionally

ddfective, making that Article 78 Non-frivolous, Proper for filin
g Pursuant to CPLR 2102c and CPLR 506 B 1).

Ji. 1-6-2018, the plantiff forwarded to def Ward an Affidavit to
berebutted by her, that told her that she lacked jurisdiction due
to her not having an indfictment pending against. the plantiff-in
her Court Part 71. (Affidavoit Attached).

12. 1-29-2018, in Supereme Court Part 71, def's Ward and Bannes c
ontinued together to ‘intentionally' and Knowingly’ proceed in th

e clear absence of all jurisdiction.(Def Ward ignored the affidav

it the plantiff forwarded to her via amil).

4
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 23 of 299

13. After the People's(Def's Barnes and Ward) unlawfully responde
-d to the plantif's CPL 210.20 sub 1 subsec's A and H part of Pre-
Trial MSTIOn(sub 1 is dismissing, and, A part is indictment being
defective, and, H part is jurisdictional impediment for convictio
n fro NYPL 145.20) def's Barnes and Ward made a decision and orde
r dated March 14 2018.(Decision and Order attached).

Substantyive Due Process protects individuals against Goverment a

 

ction that is arbitrary, conscience schocking, or oppresive in a
constitutional sense. GRILLO v. COUGHLIN, 31 £. 3d 53;UNITED STAT
ES COURT OF APPEALS FOR THE SECOND CIRCUITY

14, March 26 2018, in Supreme Court Part 71, the plantiff was han
ded the March 14 2018 Decision and Order from def's Ward and Barn
es. The plantiff rerad it entirely when back in the bullpens, and
» concluded that def's barnes and Ward purposely did not entertai
n the plantiff's subsections A nad H part of the motion because i

t was dealing with jurisdiction of the court.

That conduct from def's Barnes and Ward 'Schocked the Conscience,

 

' .and interfered with rights ‘implicit in the concept of ordere
d liberty, '''U.S. v.Salerno, 481 U.S. 739.

 

 

15. On March 28 2018, the plantiff filed a writ of Mandamus, Arti
cle 78 Petition Pursuant to CPLR 506 B 1, 2012(c), and, forwarded
that writ to the App Term First Department's Clerk of Court(def R
ojas) top compell def Ward to entertain his Subsection A and H pa

rt of motion.(Pre-Trial motion attached).

A denial-of-Access-to-the-courts claim is not valid if a litigant

 

"s position is not prejudiced by the alleged violation. Ruiz v. U

 

nited States, 160 f. 3d 273. It is only when a prisoner suffers s

 

ome actual prejudice or dertiment because of the alleged denial o

 

f access to the courts that the allegation becomes one of constit

 

utional nature. Walker v. Navarro County Jail, 4 f. 3d 410. To Po

 

ve hisa claim, a plantiff must show real detriment~ a true denial

 

of access, such as the loss of a motion, the loss of a right toc

 

ommence, prosecute or appeal in a court, or substantial delay in

 

obtaining a judicial determinatioin in a procedding. Oaks v Wain
wright, 430 f. 3d 241.

 

 

P20
Case 1:19-cv-00458-LLS Document 2 ‘Filed 01/16/19 Page 24 of 299

46. April 3 2018, the plantiff forwarded three(3) Article 78's da
ted April 3 2018, addressed to the Clerk of Court(def Rojas) of t
ne App Term, First Department, Located at 27 Madison Avenue, and,
since they was all asking for relief against a Supreme Court JUdg
e,(def Ward), the plantiff had no other choice but to forwarde th
em to an Appellate Bivésion, Pursuant to CPLR 506 Bl.

17. April 12 2018, the plantiff forwarded an Article 78 Petition

addressed to the first department's Clerk of Court(def Rojas) aga
inst, Def's Barnes and Ward, asking for relief from def ward, bec
use it was challenging an illegaly obtained indictm,ent, and, its
suffiecency of allegations., sow the plantiff had no other choice
but to forward that Petition to an App Term, Pursuant to CPLR 50
6 B 1.(Writ attached, also see pg 6 of this complaint).

The Second Circuit has stated 'In order to establish a violation
of a right of Access to Courts, a plantiff must demonstrate that
a_defendant caused actual inujury, i.e., took or was responsible
for actions that hindered a plaatiff efforts to pursué a legal cl

aim.'''

18. April 19 2018, the plantiff forwarded an Article 78 Petition
to the First Department, App Term, addressed to the Clerk of Cour
t(Def Rojas) against def's Ward, Darkeh, Moses, Judge in Part C o
n 11-21-2017, Four Arrewsting 6fficers from TD 4, All Grand Jury
Members on 11-20-2017, Gunasekera, Supervisor, Ghegan, Phoenix, S$
navely, Habboushe, Proswecutor John Doe(one before Barnes) Legal
Aid Society, Mass Transit Authority, and, the Petition wasé to va
cate and set aside the respondents all grand Jury Members decisio
nas null and void to indict Cory Reid contrary to CPL 170.20, si
need they was told by Cory Reid they couldé not legally. And the
Petition was directing def Ward to dismiss indictment filed with
her court part 71, since it was found in violation of CPL 170.20
since the Petitoin was asking for relief from a supreme court jud
ge, the plantif had no other choice but to forward it to an App T
erm pursuant to CPLR 506 B 1.(see number or rather pg 6 of this

complaint).

P21
Case 1:19-cv-00458-LLS Document2 Filed 01/16/19 Page 25 of 299 .

Page 1 of 1

_ Civil Rights Law > Section 1983 Actions > Scope

The allegation of intentional violation of the right of access to the
‘courts states a cause of action under 42 U.S.C.S. § 1983 suggests
that a reasonable official would know that intentional deprivation of
the Bounds right violates the constitution.

Civil Procedure > Summary Judgment > Supporting Materials
> General Overview : 4 a ae

Civil Procedure > Summary Judgment > Opposition > General
Overview | ee | |

Civil Procedure > Summary Judgment > Supporting Mate rials
> Affidavits 7 a | oe

Lewis v. Casey,518 U.S.343, 351, 116 S.ct 2174,2180, 135 LED
2D 606(1996) (Quoting Bounds,430 U.S at 825.

P22
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 26 of 299

19. Around the ending of April of 2018, the plantiff called the m
otion of the First Department, Appellate Division's mation office
and Renae told the plantiff that he had two return dates. One for
May 8 2018(March 28 2018 Petition) and one for May 15 2018(April
3 2018 Petition wqith Ward and Simon).

20.*%%* Somepime after May 1 2018, the plantiff recieved via mail

a correspondence from def Margaret Sowah dated May 1 2018, with f
our Article 78's attached unfiled and returned to plantiff for hi
m to file in the Lower Court. Def Sowah forwarded back via mail a
11 three April 3 2018 Petitions stamped recieved April 6 2018 on

cover letter. The April 12 2018 Petition stamped recieved April 2
@ 2018. But, def Sowah did not return the april 19 2018 Petition

stamped reciewed April 24 2018, Due to no rebutting the June 19 2
018 Petition(see June 19 2018 Petition) the plantiff figured that
either, on def's Sowah's own initiative she illegally and contrar
y to CPLR 2102(c)returned those have to file there article 78 Pet.
itions, or, she contacted def's Ward and Barnes and they gave her
instructions on what to do with which ones.(The plan was to have

the plantiff forget about the April 18 2018 one). Sée Defs" Moses
Gunasekera, Supervisor, and ADA John Doe wanted the plantiff pros

 

ecuted on two counts of criminal Tampering in the first degree in
violation of Penal Law 145.20 Pursuant to the video, and, to disr
egard anything else illegal the video might show the plantiff do
Prohibitéd by a Penal Law and Transit Rule regardless of an actua
1 indictment by a Grand Jury{ so not filing that April 19 2018 Pe
tition was top priority to them(Moses, Gunasekera, Supervisor, AD
A john Doe, ADABarnes, Ward, Sowah, Rojas, A.ortiz)even though th
e first four names probably did not know about the Petition(due t
o it never getting filed)they(Moses, Gunasekera, Supervisor, ADAJ
ohn Doe)still wanted the prosecution, one of the proximate causes
of this complaint.(Correspondence attached). |

21. On 11-20-2017, docket Number 2017NY050276 got terminated by t
he Grand Jurors because the plantiff told them that CPL 170.20 di
d nog apply to him, so indictment number 4445-2017 did not lawful
ly form from a Grand Jury as required to be an actual indictment

number.

P23
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 27 of 299

22. On May 7 2018, the plantiff unconstitutionally was compelled
to appear in Supreme Cort Part 71, in 100 Centre Street, NY, NY,
10013, in front of .Laura.A.Ward and not the Honorable Laura.A.War
d presiding ober any criminal matter against the plantiff as €re
quired by the constitution, just a video accusation from Moses, G
unasekera, Supervisor, ADA john Doe. That day (5-7-2018 )def's Ward
and Barnes continued together to prosecute with and proceed over
a video accusation, while concurrently both of them knew and cont
inued to know about def Sowkh forwarding back the plantiff's Arti
cle 78 Petitions that could have gotten commenced in the First D&
partment, Appellate Division where def Siwah is the Deputy Clerk
at, depriving the plantiff of the "full and equal behefits of a §
tate proceeding.''' And the second reason why they (Ward, Barnes,
Rojas, A.Ortiz, Sowah)are not commencing nor going to commenc£ng
the plantiff highly merited Article 78 Petitions in the First Dep
artment, Appellate ADiv&sion, where def's Sowah, A.Ortiz and Roja
s work at is because the plantiff is a poor black guy from the Be
rnard Baruch Housing projects located on ®the lower east side. (De
f's barnes, Ward told def's Roajas, Sewah, and A.Ortiz that). (Ac
cess to the courts may not be denied to the poor, while available

 

to the wealthy. See Edwards v. California, 314 US 160. yrr

 

23. Pursuant to the Wail box Rule, on May 9 2018, the plantiff fo
rwarded to def Sowah an affidavit talking about CPLR 506 B 1 and

two Article 78 Petitions datred April 3 2018, the same one agains
t def Ward only to refile for the plantiff since def Sowah was ob
ligateed by CPLR 2012(c)to keep them filed there§ist dept). Now d
ef Sowah must give the plantiff anew return date because the May

45 2018 return date got dismissed with prejudice once def Sowah u
nfiled- the same thing with when a Petitioner/plantiff withdraw-w

e must start anew.(Affidavit attached).

24, Pursuant to the Mailbox Rule, on May 10 2018, the plantiff fo
rwarded to def Sowah a leter talking about CPLR 506 B 1 with vali
d case law(Haggerty v. Himelen, 221 AD2D 138 see pg 6) annexed wi
th an Article 78 Petition against def's Ward and Moses dated May
11 2018(formerly known as def Ward and Simon)with a return date o
£ June 20 2018 which was denied on Sep 25 2018.

P24
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 28 of 299

The May 10 2018 letter is attached.

25. Pursuant to the Mailbox Rule, May 11 2018, the plantiff forwa
rded to def Sowah a letter talkiong about CPLR 506 B 1.(Letter at
tached).

26. May 18 2018, def Sowah forwarded to the plantiff via mail ac
orrespondence stating that the plantiff have two return dates~ on
e for May 15 2018, which is no longer existing, def Sowah tryed t
o trick the plantiff into thinking she did refile the two April 3
2018 Petitions that the plantiff forwarded to def Sowah with the

May 9 2018 Affidavit that def Sowah did not mention in her corres
pondence dated May 18 2018 that she recieved it. Def*Sowah mentio
ned only in her May 18 2018 Correspondence that she recieved the

|Jplantiffs May 10 and May 11 2018 letters. See number 23 of this

comppaint that talks about the dismissed with prejudice May 15 20
18 return date. The second returnm dase was for June 20 2018, and
thast one is for the May 11 2018 Aricle 78 Petition against Ward

and Moses. S#ill def Sowah did not mention the April 19 2018 Arti
cle 78 Petition stamped recieved by her or def Rogas April 24 201
8.Depriving the plantiff of the ‘full and Equal benefits of a Sta
te proceeding''

27. Pursuant to the Mailbox Rule, May 17 2018, the plantiff£ forwa
rded to def Sowah another letter talking about CPLR 506 B 1.(Lett

er attached).

28. Pursuant to the Mailbox Rule, May 23 2018, the plantiff forwa
rded to def Sowah a letter notarized asking about the April 19 20
18 Article 78 Petition stamped recieved April 24 2018.§Letter att
acxhed). Def Sowah Just ignored the plantiff depriting tyhe plant
if£ of ther ‘full and Eqwal benefits of A StATE proceeding’.

P25
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 29 of 299

29. Pursuant to the Mailbox Rule, June 12 2018, the plantiff forw
arded to def Sowah an affidavit stating thsat she did something w
ith the plantiff's April 19 2018 Article 78 Petition. In that aff
idavit, the plantiff fold def Sowah that he was making complaints
against her(Def Sherill Spatz). With that Affidavit, the plantiff
also# forwarded back his April 19 2018 Article 78 Petition to fil
e for him for the second time Pursuant to CPLR 2102(c)since the p
lantiff have no other legal choice but to have that Petition file
d in the Appellate Division. This affidavit def Sowah did not com

Ne

pletely ignore;see #34 of this comppaint.

30. June 12, 15 and the 22 of 2018, the plantiff forwarded to the
inspector General of the UCS def Sherill Spatz, a compleint again
st def Sowah.(AlLl three complaints attached).

31. June 15 2018, the plantiff forwarded to the First Department,
Appellate Bivision, Cterk of Court(Def Susanna Rojas)an Article 7
8 Petition asking for relief against def Ward a Supreme Court Jud
ge, since the Petition was against def's Ward, Barnes and Sowah.
According to existing Law, the plantiff hade no other choice but
to file that Petition there in the Appellate Division. That Petit
ition was annexed with a notice.(Notice and Petition attached).

32. Pursuant to the Mailbox Rule, June 16 2018, the plantiff forw
arded to the First Department, Appellate Division, Clerk of Court
(Def Rojas)and Def Ward a motion for default judgement for the Ma
y 15 2018 return date. To this very day of the typing of these wo
rds in this compbahnt, the plantiff have not heard anything from
the first department concerning that motion, I mean, that departm
ent(Def Rojas, Sowah)completely ignored the motion because def So
wah tryed to trick the plantiff with the May 15 2018 return date.

33. Pursuant to the Mailbox Rule, June 16 2018, the plantiff forw
arded to def Sowah, a letter stating to her that he was going to
try and put what she is going to him in the public's eye. Def Sow
ah just ignored the plantiff's letter dated June 16 2018.(Letter
attached). .

P26
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 30 of 299

34. June 18 2018, def Margaret Sowah, forwarded to the plantiff a
correspondence stating that his April 19 2018 Article 78 Petition
cannot be commenced in this Department(55 days later). See, the o
nly reason, def Sowah forwarded this corresppndence(June 18 2018)
to the plantiff, is, becvause the plantiff wrote def Sowah and to
_ ld her that he was making complaints against her(he wrote to. def

. Spatz). Def Sowah then contacted def's Barnes and Ward, and, they
instructed her on what to say in correspondence. Def Sopwah was t
rying to hold out on hiding Petition until the plantiff got illeg
ally convicted. (Def Sowah was actually helping out the initial d
efendants, such as but not limited to, Moses, Gunasekera, Supervi
sor, and ADA john Doe, by hiding the April 19 2018 Petition). Def'
s Barnes, Ward and Scherzer just wanted to keep the illegal prose
cution going, thsat explains why they did not take the appropriat
e steps when they found out about the concealment of the April 19
2018 Article 78 Petition. The Latter is proven by them(Barnes, Wa
rd and Scherzer)knowing CPL 170.20 was not lawfully suppose to be
applied for nor Granted. (The Equal Protection of the Laws does n
ot mean merely Equal Protection of those Laws which concern the v .
jolation of Constitutional Rights. Rather, it requires Equal Prot
ection of all the Laws. Barbier v. Connolly, 113 U.S. 27.)

 

 

35. Pursuant to the Mailbox Rule, June 19 2018, the plantiff forw
arded to def's Sowah, Barnes and Ward, a Petition simply asking t
hem to right a wrong on their own initiative. Def's Sowah, Barnes
‘and Ward just ignored the plantif's Lawful request for them to ab
ide by the Constitution. (Petition Attached).

36. Pursuant to the Mailbox Rule, June 20 2018, the plantiff forw
arded to the Fisr Deparetment, Appellate Division, Clerk of Court
(Def Rpgas), andrticle 78 Petition against def Ward only.(Since t
he plantiff's April 12 2018 Petition never got commenced). To thi
og very day of the typing of these wprds in this complaint, the pl
antiff have not heard anything from the first Department concerni
ng that Writ dated June 202018 :.(Writ Attached).

BATs
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 31 of 299

37. Pursuant to the Yailbox Rule, June 22 2018, the plantiff forw
arded to def's Ward and Sowah, a cover letter(coter letter only t
o def Ward)and with the cover letter to def Sowah, the plantiff a
ttached the two April 3 2018 Article 78 Petitions so she can file
for the plantiff for the third time.(Smae April 3 2018 Petitions
against def Ward-only talked about in numbers 8 and 10 of this c
omplaint) - (second time was with the May 9 2018 Affidavit that d
ef Sowah did not mention in her May 18 2018 correspondence to the
plantiff.) See def Sowah knew that she could not file with the Ap
pellate Division she is the Deputy Clerk at a dated Aril 3 2018 A
rticle 78 Petition on May 9 2018 not on June 22 2018, because the
Judges will want to know why so late?, sow omn May 18 2018, Sowah
tryed to trick the plantiff, and, on JUne 22 2018, def Sowah just
ignored the plantiff causing a major constatthtdbdaal violation and
depriving the plantiff of the ‘Full and Equal benefits of all the
Laws''. (Cover Letter attached).

38. Pursuant to the Mailbox Rule, June 29 2018, the plantiff forw
arded to def's Sowah and Ward an affidavit talking about the 55 d
ays later sending the April 19 2018 back to the plantiff contrary
to CPLR 2102(c).- (Defs! Laura.AWard and Margaret Sowah just igno
red the plantiff depriving the plantiff of the ‘Full and Equal be

nefits of all the Laws.)

39, Pursuant to the Mailbox Rule, June 29 2018, the plantiff forw
arded to def's Sowah and Ward an affidavit talking about how def
Sowah pretended like she did not recieve the plantiff's May 9 201
8 affidavit that talked sabout the two return dates for May & and
May 15 poth of 2018 that renae told the plantiff he had over the
phone. Def Ward and Sowah Just ignored the plantiff because dfef
Ward was completely aware that def Sowah was trying to trick the

plantiff with the May 18 2018 Cprrespondence to nim.

40. Eventhough, def Sherill Spatz, is responsible foo the investi
gation and elimination of infractions of disciplinary standards,
criminal activities, conflicts of @interest, misconduct, misfeasa
nee and imcompetence on the part of nonjudicial employees(Def Sow
ah, Deputy Clerk) of the UCS(App Div's), and, persons or cor

P28
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 32 of 299

porations doing buisness with the UCS, with respect to thier deal
ings with the courts(Article 78's) and recieves complaints and in
formation from the public and other sources(Plantiff) about Non -
Judicial employees(Margaret Sowah) and takes appropriate action
(not making believe you not the person for the job) on such compl
aints. The reason Def Sherill Spatz forwarded to the plantiff a
correspondence dated July 2 2018(Attached correspondence) describ
ing in words something that the plantiff did not complain of, tha
t, def Spatz cannot oversee the Appellate Division regarding an A
rticle 78 Petition, is because, def Spatz said to herself ‘the pl
antiff probably committed the crime that he is incarcerated for''
so why is she(Def Spatz) going to stop Margaret Sowah(collectivel
y known as def Sowah) from not filing Article 78 Petitions forwar
ded to the First Department where she is the Deputy Clerk at by t
he plantiff, that, by Law(CPLR's 506 B1, 2102(c) ) have to be fil
ed in that department ?. So what I am going to do is make - belei
ve that I(Def Spatz) am not that official that can help stop def
Sowah's serious misconduct that already caused a deprivation of a
Federal Right, and, change Cory Reid's complaint around inm my co
rrespopndence to him so I can also deprive him of the ‘Full and E
qual benefits of all the Laws' because I know that barring a liti
gant from the courthouse is a serious matter(like def Sowah did a
nd still going to do along with Rojas and A.Ortiz with my permiss
ion)for Access to the Courts is one of the Cherished freedoms of
our system of Goverment.Raffle v. Doe,619 F.supp.891;5.D.N.Y.

 

41. The reason def's Barnes and Ward agreed not to entertain thas
Plantiff's Pre - Trial CPL 210.20 sub 1 A motion on its merits is
because def Ward and Barnes was planning with def Scherzer to for
ward the video to Scherzer's Court Part(Tap A) since def's. Moses

Gunasekera, Supervisor and ABA John Doe illegaly restored one cou
nt of 145.20 and added another count of 145.20 Pursuant to the Vi
deo for Trial purposes(Tap A). Def's Ward and Barnes wanted def S$
cherzer to unconstitutionally compel the plantiff to be presented
in front of her as Ann Scherzer, and, not the Honorable Ann Scher
zer presiding over any criménal Matter against the plantiff as re

quired by State Law, just a video, consistent with what def Ward

P29
Case 1:19-cv-00458-LLS Document 2 . Filed 01/16/19 Page 33 of 299

did for 7 months together with Barnes. July 2 2018, def Ward toge
ther with Barnes did just that and forwarded indictment #4445-201
7 to Trial part Tap A'knowing' the plantiff never got indicted by
A Grand Jury to recieve indictment # 4445-2017, depriving. the pla
atiff of the 'Full and Equal benefits of a state Proceeding.

42. July 6 2018, the plantiff forwarded to the Eastern District o
f New York, A Writ of Habeas Corpus Pursuant to 28 USCS 2241.

43. Pursuant to the Mailbox Rule and the Certified Mail proof tha
t the plantiff have in his possession today, July 11° 2018, the pl
antiff forwarded:-to the First Department, Appellate Division, an

Article 78 Petition against def Ward only(like def Sowah wanted w
hen she stated in her June 18 2018 correspondence that the Appell
ate Division only have jurisdiction over: Judges)compelling def Wa.
rd to transfer indictment number 4445-2017 back to her couret par
t.71, and, to dismiss it since she have no other alternative, mak

ing thatNon- ‘Frivolous, Proper for filing Pursuant to CPLR 2102 c.

44. The reason Def Sowah told def Rojas to unlawfully forward to

the plantiff a correspondence dated-July 18 2018; with the planti
fF June 15 2018 Article 78 Petition back to the plantiff against

Def's Ward, Barnes and Sowah asking for Relief against a Supreme

Court Judge Pursuant: to CPLR 506 B 1, is, because, def Sowah did

nto want to make it seem Ex Parte if she forwarded the correspond
ence herself along with the Petttion since she is a party to it,

plus neither one of them wanted the Judges in the Appellate Divis
ion, First Departihent where they are Clerks at to know the illega
1 things they were doing with the plantiff's Article 78 Petitions
(Since what they were doing with the plantiffs Article 78 Petitio
ns illegaly is what the Petition is based on)so def Sowah told de
f Rojas to come up with a big lie and to write the same in her co.
rresppndence to tne plantiff, since. what def Rojas wrote is contr
adicted by valid case law and Statues uner the Civil Practice Law
and Rules, already forwarded to def Sowah prior and Pursuant to t
he Mailbox Rule thereby depriving the plantiff of the "Full and E

P30
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 34 of 299

qual benefits of a State Proceeding''. June 15 2018 Petition atta
ched. Correspondence attached, and, one forwarded back attached w
here the plantiff wrotwe on the second page of def Rojas correspo

ndence, and, sent it back to her.

45.The reason def BSusanna Molina Rojas totally ignored the plant
iff's first coreespondence forwarded to her via Mail, Pursuant to
the Mailbox Rule, dated July 25 2018, asking about his July 11 20
18 Article 78 Petition is because they(Ward, Barnes, Scherzer, So
wah, Rojas, A.Ortiz)wanted the plantiff convicted on the video ac
cusation, that is why to the very day of the typing of these word
gs in this complaint, the July 11 2018 Article 78 Petition is not

filed Pursuant to CPLR 2102 c thereby depriving the plantiff of t
he ‘Full and Equal benefits of a state proceeding for security of

his person.

46. The reason def's Ropas, Sowah, A.Ortiz, Barnes and Ward didn
ot have a problem with filing the plantiff'sa July 18 2018 Articl
e 78 Petition against def Ward only Like def Sowah wanted forwqar
ded Certified Mail to the first department with return reciept re
quested is because that Writ is not dealing with the plantiff not
being indicted. So everyone was cool with the filing of it. Retur
n date September 20 2018.

47. The reason def Rojas totally ignored the plantiff's second co
rrespopndence to her dated July 26 2018 forwarded via Mail Pursua
nt to the Mailbox Rule asking about his July 11 2018 Article 78 P
eitition is because they(Barnes, Ward, Sowah, Rojas, A.Ortiz, Sch
erczer) wanted the plantiff convicted on the video accusation, tha
t is why top the very day of the typing of these words in thgs co
mplaint, the July 11 2018 Article 78 Petition is not filed Pursua
nt to CPLR 2102 c thereby depriving the plantiff of the ‘Full and
Equal benefits of a State Proceeding for securbiy of his person.

P31
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 35 of 299

48. Aug 2 2018, the Clerks’ Office(all of a sudden it is the cler
ks office and not the Deputy Clerk) of the First Department, Appe
llate Division, forwarded to the plantiff a correspondence about

his July 19 2018 Article 78 Petition stating that it was calendar
ed for September 20 2018. No metion on the July 11 2018 Article 7
8 Petition and they was both forwarded Certified mail with return
reciept requested ther¢by depriving the plantiff of the Full and

Equal benefits of all the Laws for security of his person.

49, Aug 2 2018, the plantiff forwarded to the EDNY a motion under
rule 15 talking about the two Article 78 Petitions forwarded to t
he first department certified Mail with return reckepts requested
sdaying the plantiff have not heard anything from that department
concerning the July 11 2018 one since the July 19 2018 one got fi
led. .Motion atached.

50.The reason def Rojas completely ignored the plantiff's third c
orrespondence dated Aug 7 2018 forwarded to her via Mail® pursuan
t to the Mailbox Rule asking about his July 11 2018 Article 78@ P
etitiomn is because they(Ward, Barnes, Scherzer,A.Ortiz, Scherzer
Sowah) wanted the plantiff convicted on the video accusation, tha
t is why to this very day of the typing of these words in this co
mplaint, the July 11 2018 Article %B Petition is not filed Pirsua
nt to CPLR 2102 c thereby depriving the plantiff of the ‘Full and

Equal benefits of A State Proceeding for sectirity of his Perasons

51. The reason def's Sowah, Rojas, Ward and Barnes completely ign
ored the plantiff's Affidavit dated Aug 9 2018 forwarded to them

via Mail Pursuant to the Mailbox Rule and on that same day def Ro
jas completely ignored a letter forwarded to her via Mail Pursuan
t to the Mailbox Rule is because they(Barnes, Ward, Sowah, A.Orti
z, Scherzer, Rojas) wanterd the plantiff convicted on the video a
ccusation, that is why to this very day of the typing of these wo
rds in this complaint, the plantiff's July 11 2018 Article 78 Pet
ition is not filed Pursuant to CPLR 2102 ¢c thereby depriving the

plantiff of the ‘Full and Equal benefits of a State Proceeding fo

r swedurity of his person'''.

P32
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 36 of 299

52. Since def Donnelly(collectively known as the district Judge A
nn.M.Donnelly presiding over the Habeas Corpus Petition 18-cv-040
66) inadvettantly forwarded the Order to show cause to the UNited
States Attorney along with the actual Petition and attached exbi
ts. Aug 15 2018, def Donnelly sent an amended OPdered to Show cau
se along with the petition and attached exhibits to the Corporati
on Counsel giving them thirty days to respond. Petition attached.

53. The reason def Sowah and the reason def Rojas completely and
totally ignored the plantiffs Affidavit dated Aug 17 2018 forward
ed to them via Mail Pursauant to the Mailbox Rule is because they
got tired of the plantiff asking about his July 11 2018 Article 7
8 Petition, since they(Barnes, Ward, Scherzer, A.Ortiz, Rojas, So
wah) all wanted the plantiff convicted on the video accusation th
at Moses, Gunasekerra, Supervisor and ADAJohn Doe authorized char
ging the plantiff with two counts of 145.20 only and disregarding
any other illegal acts the video might show the plantiff commit p
rohibited by a Penal Law and Transit Rule, making that the primar
y reason the plantiff July 11 2018 Article 78 Petition is not fil
ed today(typing of these’ words.in this complaint)thereby. deprivin
g the plantiff of the ‘Full and Equal benefits of a State Procedd
ing for security of his person. Affidavit attached. .

54. Aug 27 2019, in Supreme Court Part Tap A, 100 Centre Street,
NY, NY, 10013, the plantiff met with def Ann Scherzer, and, not.
the Honorable Ann Scherzer presiding over any criminal mAtter aga
inst the plantiff as required by State Law, just the video accusa
tion from def Ward, from def's Moses, ADA JOhn Doe, Gunasekera an
d her Supervisor. See Def ADA John Doe's interest on 9-25-2017 wh
en he read the complaint filed by David and Frazier conflicted wi
th his official duites, since he knew the felony complaint def's
David and Frazier commenced was without merit, but, def ADA John
Doe together with def Darkeh wanted to file the felony complaint
with the district Attorney's office in the County of New York any
. way to remand the plantiff because of his past criminal histotry

P33
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 37 of 299

(Where a prosecutor faces an actual conflict of interest, and fil
es charges he or,she knows to be baseless, the prosecutor is acti
ng outside the scope of his authority and thu& lacks immmntiy. Si
nce A prosecutor who faces a conflict of interest is in a poor po
Sition to act impartiality as a judge who predetermines a judicia
1 a BEARD v. UDALL, et al, 648 £.2d 1264.)..That day(Aada
gr27- 2018) the plantiff also met with def Clerk of Court Part Tap
A for the first. time. That day(8-27- 2018) the plantiff told def S
cherzer that he is not indicted and def Scherzer immediately lied
to the plantiff and stated yes you are Mr.Reid and told def Clerk
of Court Part Tap A to hand her the indictment,and def Clerk of C
ourt Parté Tap A subsequently handed def Scherzer those two paper
a that Part 71 handed to the plantiff£ on 12-4-2017 making beleive
that was an indictment and the plantiff was indicted(No immunity
extends to clerks of court acting outside the scope of their juri
sdiction, as is true for judges. See Bradley v. Fisner, 80 U.S.33
5)lying to the plantiff and the(courtroom must be the ultimate fo
rum of the truth, UNITED STATES OF AMERICA v. SHEILDS, 783 F. Sup
p. 1052)def Scherzer told the plantiff that metrocard machine is
all he needed to be indicted and prepare a defense to. After cont
imously arguing with def Scherzer about me not being indicted whi
le def Clerk of Court Part Tap@ A heard the plantiff keep saying
that he is not indicted(since they both togewther knew) the plant
iff asked def Scherzer if she can entertain his Pre-trial motion
on its merits since Judge Ward(collcetively known as def Ward)did
n't, and, def Scherzer stated yes, so, subsequently the plantiff
handed to the Court guard his pre-trial motion dated Aug-18-2018¢
along with his Habeas Petition filed with E.D.N.Y on July 6 2018
and Case Law People v. Nunziata and People v.King and the court
guard haneded the following to def Scherzer and def Scherzer sche
duled a day(10-11-2018) to answer the plantiff's Motions That day
(8-27- 2018) def's Scherzer and Barnes proceeded ‘knowingly’ togew
her in the clear absence of all jurisdiction just like def's Ward
and Barnes wanted, they wamnted def Scherzer to preside over the
Mass Transit Authority videQaccusation like def Ward and Barnes

did but they wanted def Scherzer to end with trtial, agnereby depri
ving the plantiff of the full and equal benefits of a state proce

eding.

P34
Case 1:19-cv-00458-LLS.. Document 2 Filed 01/16/19 Page 38 of 299

55. Pursuant to the Mailbox Rule, Aug 28 2018, the plantiff forwa
]rded via mail to def's Scherzer and Ward and Affidavit relating
to jurisdiction. Affidavit attached.

56. Pursuant to the Mailbox Rule, Aug 31 2018, the plantiff forwa
rded vai Mail to def's Barnes and Scherzer a Motion with case Law
and Staueshat authorize his argument of not being indicted. Motio.

n attached.

57. Pursuant to the Mailbox Rule, Sep 4 2018, the plantiff forwar
ded to def Scherzer vai mail an affidavit relating to the plantif
f not being indicted. Affidavit attached.

58. Prior to sep 6 2018, def's Donnelly, Pine, Bowe, Scherzer, Wa
rd and parnes planned’ and did tell def's Sowah and Rojas to have ©
someone besides Rojas (eventhough she is: the-clerk of court becaus
e she was already involved in illegaslity with the plantiff) sign
for the return reciept for the July 11 2018 Article 78 Petition

and forward it to the plantiff pursuant to the Aug 2 2018 motion

under Rule 15 the plantiff forwarded to 225 Cadman PLaza East Pur
suant to 18-cv-04066(A.M.D) because the plantiff claimed that he d

id not hear nothing from that department concerning that Writ.

59, Sep 6 2018, the plantiff recieved via Mail, the return reciep
t from def A.Ortiz in the Appellate Division. First Department 50
days later inrefeérence to the July 11 2018 Article 78 Petition th

at they never filed so why? did she return the reicpt, that ‘is ho.

w A.Ortiz became a defendant.

60. Pursuant to the Mailbox Rule, Sep 6 2018, the plantiff forwar
ded to def's scherzer and A.Ortiz.a letter talking about the 50 d
ays later. Letter Attached. That. day (9- -6-2018) in the same envelo
pe was an afffidavit plus the June 20 2018 Article 78 Pétition th”
e plantiff forwarded to the App Term First Department. that def So
wah have not filed yet to this very day of the typing of these. wo
rds inthis complaint, but, the plantiff told def Scherzer that bu
t he did not say complaint. Affidavoit Attached.

P35
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 39 of 299

61. Oct 11 2018, in Supreme Court Part Tap A, def Scherzer did no
t answer the plantiff's Pre-Trial motion in his favor, def Scherz
er just told the plantiff that his motion was denied without a de.
cision and Order(CPL 255.10)as required(When a Judge knows that h

 

e lacks jurisdiction, or acts in the face of clearly valid statue

 

s or case Law(Aug 31 2018 motion)expressly depriving him of juris
diction, Judicial immunity is lost ‘when the want of jurisdiction

 

 

is klnown to tyhe Judge, no excuse is permissible. See Bradley v

 

Fisher, 80 U.S. 335). See the rerason def's Barnes and Scherzer d

 

id not give a written Decision and Order is because they would ha
ve had to do what def's Barnes and Ward did in they decision and
Order, or dismiss the video accusation. That day(10-11-2048)ded S
cherzer told the Court Guards not to put the cuffs in the front o
f Plantiff, and, def Scherzer told the Court Guards that because
def Scherzer did not want the plantiff handing case Law to the Co
urt Guards to hand to her like the plantiff did on Aug 27 2018(Nu
nziata, King)def Scherzer only wanted to hear from def Barnes as
planned by Scherzer and Banres(Judges Prosecutorial acts were Non

 

judicialsno immunity for such actds. Lopez v Vander Water, 620 F.
2d 1229). Since def Scherzer already khew that the plantiff was g
oing to come inside of Tap A and talk about him not being indicte
d and not having a Grand Jury indictemnt to prepare a defense to,
that day(10-11-2018)prior to entering Tap A, def Scherzer in fron
t of def's Barnes and Clerk of Court Part Tap A told def Thimbrel
not to type in anything the plantiff say about him not being indi
cted(because everytime the plantiff stated something about him no

 

 

t being indicted, the plantiff looked at def Thimbrel and she was

 

not typing). That day(10-11-2018)def Scherzer told the plantiff '
that. is why you need amn Attorney Mr.Reid(because the plantiff ke
pt on repeating orally and written what am I going to prepare ad
efense to?)so def Scherzer hired an Attorney that day(10-11-2018)
so her attorney can show the plantiff the video accusation so the
plantiff can prepare a defense to it and def's Scherxzer and Barn
es can immediately take the plantiff to an illegal Trial. That da
y(10-11-2019)def Scherzer set a date(10-12-2018)so the plantiff c
an meet with her attorney to show the plantiff the video accusati
on. Since def's Ward and Banres passed the TORCH off to def's Sch

erzer and Barnes, def Scherzer is having her RUN with unconstitu
tionally compelling the plantiff to be presented in front of her
as Ann Scherzer
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 40 of 299

and not the Honorable Ann Scherzer presiding over any Criminal Ma
tter against the plantiff as required by State Law and the §tate
Consdtitution, just the video accusation indtituted by def's Mose
s, ADA John Doe, Gunasekera, and her Supervisor, and, def Scherze
r is with Nécholas Baunes and not the ADA Nicholas Barnes a Quasi
Judicial Officer with the requisite Authority to prosecute the pl
antiff, and, they a team, consistent with when Nicholas Barnes an
d L:aura.A.Ward was a team, but consolidating them as a big team

for Trial purposes.(Tap A)(..

62. Oct-12-2018, In Supreme Court Part Tap A, the plantiff met wi
th def Michael Jaccarino, the Attorney def Scherzer hired to show
the plantiff the video accusation so the plantiff can have someth
ing to prepare a defense to for thier(Barnes, Scherzer)illegal Tr
ial, since the plantiff kept on repeating saying ‘what am I going
to prepare a defense to?. Def Jaccarino was also instructed by de
f's Scherzer and Barnes not to assist in any of the plantiff meri
ted contentions. That day (10-12-2018 )def Scherzer scheduled a day
(10-17-2018)for her Attorney to show the plantiff the video accus
ation only and, def's Scherzer and Barnes did not want nothing el
se to take place that day(10-17-2018)so they illegal Trial can ta
ke place subaequently. .

63. 57 days later(Aug 15 2018 to Oct 12 2018)still no response fr
om the Law Department nor def Donnelly regarding the plantiff's 2
241 Habeas Corpus Petition Pursuant to 18 cv 4066 AMD, and the re
ason is because def Donnelly persuaded def Cyrus. R. Vance Jr not
to hire a Licensed Attorney to defend the State. Defg Donnelly pe
rsuaded def Vance Jr. because def Donnelly was waiting for def's S
cherzer and Barnes to invoke thier illegal Trial against the plan
tiff and after he gets illegally convicted his Pre-Trial Petition
can become Moot(whic is not an act normally performed by a judge

not to want to adjudicate and not intimately associated with the

Judicial process to not defend the State)def Vance agreed not to

defend the State. Oct 12 2018, the plantiff wrote def Donnelly a

Letter, three parts underlined relevant to this complaint #1 No o
ne answered the Order to show cause so I should be getting discha
rged. #2 And I feel like you are waiting for the State Courts to

take me to Trial holding out on the petition. #3 And I am sti

3
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 41 of 299

11 looking for cases that talk about sending the Order to Show Ca
use to the Corporation Counsel.

64. Oct-17-2018, in 100 Centre Street, the plantif met with def M
ichael Jaccarino, one year exactly from the day(10-17-2017)the pl
antiff met with his defense Attorney before CPL 170.20, Yosha Gun
asekera and her Supervisor. That day(10917-2017)was the illegal g
ranting of CPL 170.20's application, the reason the plantiff is i
n Tap A today(today means the writing of these words in this comp
laint). That day(10-17-2018)def Jaccarino came to show the planti
ff the video accusatiop only and not to discuss any of the planti
ff's merited contentions, such as buit not limited to the plantif
f never got indicted. That day(10-17-2018)def Jaccarino came to r
efuse anything from the plantiff(the plantiff had to force def Ja
ccarino to take his motions the plantiff filed with def's Ward, S
cherzer and Barnes). That day(10-17-2018)def Jaccarino told the Pp
lantiff after the plantiff refused to watch only the video, that

he saw in the video the plantiff swipe two People thru a turnssil
e and accept payment for the swipes. The plantiff subsequently to
ld def JaccARINo that if you saw that, then the Grand Jury saw th
at on 11-20-2017, and, if the Grand Jury saw me commiting a crime
, why? didn't they indict me on that crime to go with the felonie
s as Joinable offensesPEL 145.20, CPL 200.20)and if the prosecuti
ons theory is that I damafge the machines so I can put people thr
u the service gate or turnstile for payment' why? would the Grand
Jury let me get away with that crime(165.16,1050.4c)that is clear
ly shown in the video the prosecutor(ADA John Doe)used. Also sir(
Jaccarino)why? today(10-17-2018) I am not being charged with NYPL
165.16 or Transit Rule 1050.4 c if 165.16 is the charge that brun
g me to jail from Madison and RTutgers Streets on 9-25-2017 and 1
65.16 and 1050.4c cannot turn into one noré two counts of 145.20,
they are substantive crimes, you know why sir(Jaccarino)because o
n 11-20-2017 no Grand Jury indicted me period because of what I t
old them about CPL 170.20 and you and the Judge(Scherzer) and the
prosecutor(Barnes) are making -believe I am indicted. Def Jaccari
no just walked out withg the plantiff's motions and the letter th
at the plantiff had to force def Jaccarino to take and look over.
Case 1:19-cv-00458-LLS Document 2. Filed 01/16/19 Page 42 of 299

(42 USCS 1983, unlike 42 USCS 1981 and 1982, requires that the ac
tion for which redress is sought be under ‘color’ of state Law. T
he clause deprivation, under color of any state Law "may also mea
n deprivation, under color of any state Constitution. GANNON v.AC
TION, 303 F. Supp. 1240). That day(10-17-2018) in Tap A, def Sche

czer asked the plantiff did he watcn the video hisCher) attorney

 

came to show him, the plantiff stated no, and def Scherzer was so
upset with the situation that she just unconstitionally set anoth
er illegal cvourt appearance for 11-8-2018. That day (10-17-2018)

the plantiff told def Jaccarino that he was putting together a Ci
vil Rights Complaint and snowed def Jaccarino the parts the plant
iff put togehter so far and def Jaccarino went and told def Scher
zer because def Scherzer asked the plantiff was ne planning on su
ing his(her) atttorney. That day (10-17-0018) def's Scherzer and B
arnes continued together to proceed over the video Accusation for
warded to Tap A from def Ward from def's Moses and ADAJohn Doe th
e def's that authorized the video Accusation along with def's Gun
asekera and her Supervisor to only charge the plantiff with two c
ounts of Tampering and to disregasd anything else illegal the vid
eo might show the plantiff comitting prohibited by a Penal Law an
d Transit Rule threreby depriving the plantiff of the ‘Full and E

qual benefits of a State Proceeding for security of his person''.

65. Oct - 20 - 2018, the plantiff forwarded an affidavit to def's
Scherzer, Ward, Barnes and Jaccarino to be rebutted before or on
41-8-2018. Sometime after that affidavit, def's Barnes and Jaccar
ino left Indictment Number 4445-2017, eventhough the plantiff€ did
not get indicted by a Grand Jury to recieve INdictment number 444
5-2017 by them.(A Fed. R. Civ. P(b)(6) motion to dismiss hinges o
naclaim's ‘legal sufficienty'. In considering the motion, the c
ourt must examine the factual allegations of the complaint, inclu
ding exhibits to the complaint and documents or statements incorp
orated in it by reference. For purposes of the motion, the factua
1 pleadings in the complaint are deemed true and all reasonable i
nferences are drawn in plantiff's favor. ROMER v. MORGENTHAU, 119
F. Supp. 2d 346;UNITED STATES DISTRICT COURT FOR THE SOUTHERN DIS
TRICT OF NEW YORK.) .

 

P39
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 43 of 299

66. Eventhough, Johnathan Pine and Martin Bowe were not Attorney

of record for Cyrus. R. Vance Jr in 18 cv 4066 AMD, def Donnelly

was so motivated by the plantiff Oct 12 2018 letter to her, def D
onnelly decided anyway to tell def's Bine and Bowe to write her r
equesting an adjournment in 18 cv 4066 AMD, and, just so def Donn
elly can do the following on Oct 30 2018, then def Vance Jr can t
ell Def Eleanor Ostrow to do the Following on Oct 31 2018, in ord
er for def Ostrow to do the following on Nov 13 2018 for def Vance

e.

Oct 28 2018, the plantiff recieved via mail, a request for an adj
ournment dated Oct 25 2018 from def's Pine and Bowe, acting in co
neert with def's Donnelly, Vance and Ostrow, and they was helping
def's Sowah, Rojas, A.Ortiz, Ward, Barnes, Scherzer and the Clerk
of Court Part Tap A keep the plantiff incarcerated outside the bo
unds of the Duer Process Caluse of the Fourteenth Amendment of th
e U.S. Constitution.(Sowah, Rojas and A.Ortiz knew of the plantif
f's unconstitutional detention from all of the Article 78's forwa
rded to 27 Madison Avenue, the same Article 78's they used to bar
the plantiff from litigating meritorious issues in 27 Madison Ave
Jnue. Since from the knowledge of Law they have and the Article 7
8's they have read written by the plantiff, they wanted the plant
iff convicted on the video accusation. )

68. Oct 30 2018, def Donnelly granted def's Pine ANd Bopwe's adjo
urnment up until Nov 16 2018, but the adjournment was not actuall
y for def's Pine and Bowe, the adjournment was for def Vance Jr.

69. Oct 31 2018, the plantiff recieved via mail, an Appearance of
Counsel on the record from def Eleanor Ostrow dated Oct 31 2018,
Pursuant to existing Rule 83.1 A, 3A, 77 days after def Ostrow w
as required to do so(eventhough it was 77 days later, def Vance t
old def Ostrow to do it anyway due to that Oct 12 2018 letter to
def Donnelly)the reason def's Pine and Bowe could not have filed
a resppnse anyway because they did not enter an Appearance to be
Counsel on the record for Cyrus. R. Vance Jr, making they request
a nullity, because(The Courts can know no Counsel in a cause, exc

 

ept those who reguarly appear as such on the record. Bacon v. Har
t, 17 LED 52)

 

HO
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 44 of 299

70. Nov 8 2018, prior to entering Supreme¢g Court Part Tap A, the

plantiff met with def Adam Silverstien for the first time while t
he plantiff was in bullpens. Def Silverstien was the second Attor
ney hired by def Scherzer to take the plantiff straight to Trial

and was told by def's Scherzer and ADA John Doe for #4445-2017 no
t to assist in any of the plantiff merited contentions. Def Silve
rstien got hired sometime between Oct 17 2018 and Nov 8 2018, but
right after def Jaccarino unconstitutionally left the plantiff wi
thout ever doing any motions for him. Def Jaccarino left with def
Silverstien the motions thje plantif had to force def Jaccarino t
ake on Oct 17 2018 to look them over, because that day(11-8-2018)
while the plantiff was in Bullpens, def Silverstien immediately t
old the plantiff ‘I do not think that you are going anywhere with
challengimng that indictment’ I looked at the moions. (Eventhough

from the files def Silverstien revteved from def Jaccarino, he kn
ew the plantiff déd not get indicted, he still felt that way beca
use of def Scherzer and ADA John Doe for #4445-17). That day(11-8
-2018)in Supreme Court Part Tap A, the plantiff met with def ADA

John Doe for #4445-17 for the first time, and from the files he r
ecieved from def Barnes, he knew the plantiff never got indicted

on 11-20-2017. That day(11-8-2018)def Scherezer set an illegal Tr
ial date for 12-13-2018, and knowing the plantiff response for de
f Ostrow's return is due @12-14-2018. After def Scherzer ste that
illegal Trial date, her and def ABA JOhn Doe for #4445-17 togethe
r' knowingly’ proceeded over the video accusation making believe

that that is a Grand Jury indictment required by State Law to pro
secute with and preside over thereby depriving the plantiff of th
e'Full and Equal benefits of all Laws''.

71. 93 days later(Nov 16 2018), the plantiff recieved via mail an
illegal response from def Eleanor Ostrow dated Nov 13 2018, and d
ef Ostrow's respopse was on behalf of Cyrus. R. Vance Jr to the p
lantiff's Pre-Trial Peitition Pursuant to 28 USCS 2241 that got f
iled with theE.D.N.Y. on July 6 2018. In the pream,ble of def Ost
rows response, def Ostrow ‘intentionally' lied in relevant part t
o this complaint by saying’ As agreed to by the City of New York
Law Department’ I will be Counsel on record for the repondent War

den.

|
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 45 of 299

The reason def Ostrow ‘Intentionally’ lied is because she was cov
ering for def's Donnelly and Vance Jr, beduase def Osteow knew th
at def Vance Jr agreed with def Donnelly not to hire an Attorney

for him in Proceeding 18 cv 4066 AMD on Aug 16 2018 because def 0
strow knew that def Donnellyytold def Vance Jr that she had no pl
ans on actually adjudicating the Petition the plantiff filed on J
uly 6 2018 with EDNY, she was letting it become Moot until the Oc
t 12 2018 letter from the plantiff to her came about, and, that i
s how def Ostrow's Lie came about in her 93 day later response fo
c def Vance Jr for the plantiff's Pre-Trial Petition. Def Cyrus.

R. Vance Jr, aided and abetted def Donnelly to interfere with the
plantiff's Rights implicit in the concept of ordered Liberty, sin
ce not wanting to hire an Attorney to settle judicially a claim a
gainst him so it won't get settled is without authorization and b
]jrung def Vance Jr outside the scope of his official duties, sinc
e def Vance Jr do not get paid to use hius office for conspiracie
s, and, not wanting to settle a claim against him Judicially have
nothing to do with the Judicial process.(Establishing Joint liabi
lity means that: 'all those who, in pursuance of a common plan to

 

 

commit an act which is tortious, actively take part in it, or fur

 

ther it by cooperation or request, or lend aid or encouragement,
or ratify and adopt the acts dene, are equally liable as the pers
on who performs the tortious act itself' Piccoli A/S v. Calvin Kl
ien Jeanswear Co., 19 F. Supp. 2d 157 S. D. N. Y. 1998).

 

 

 

 

72. Dec 13 2018, prior to entering Supreme Court Part Tap A, whil
e inside of bullpens, the plantiff met with def Silverstien, the

Attorney def Scherzer hired to only take the plantiff to Trial, a
nd that day(12-13-2018) def Silvers&ien tolsd the plantiff to tak
e a plea deal to a 2-4 year sehtence because def Silverstien stat
ed to the plantiff that ity was going to be hard to appeal his co
nviction(Trial conviction). That day(12-13-2018) def's Scherzer a
nd ADA John Doe for #4445-2017 continued to proceed with and over
the video accusation by unconstitutionally setting another couet

appearance(1-7-2018)and def Silverstien permitted what def's Sche
rzer and ADA JOhn Doe for #4445-2017 was doing to his client(plan

tiff)(prosecuting his client without an indictment).

4
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 46 of 299

Substantial Constitutional Question directly involved in 18 cv 40
66AMD relevant to this complaant for def's Ostrow, Donnelly, Pine
»Bowe and VANCE JR.

Donnelly, if def Ostwow legally by the rules of the court and the
Fed. R. Civ. Procedure's relieved def's Pine and Bowe of all duti
es owed to def Vance Jr in 18 cv 4066AMD, when def Ostrow stated
in the preamble of her 93 day later response to 18 cv 4066 AMD ‘A
s agreed to by the City of New York Law Department’ I will be cou
nsel on record for the respondent Warden. Why? when you def. Donne
lly denied the plantiff's request for an evidentiary hearing and
motion for defualt judgement and aanctions, you def Donnelly for
warded the denial to def's Pine and Ostrow, if def Pine and Bowe
is no longer involved in 18 cv 4066AMD because def Ostrow releive
d them, but, def Donnelly, you did not send the denial to def Bow
e and Bowe was the person who may have information about this mat
ter and will be back from vacation on friday(Nov 2 20189 and they
(Pine and Bowe)needed time to review the matter and file a respon
se on behalf of respoindent Warden Matthews???

Substantial Constitutional Question directly involved in 18 cv 40

66AMD relevant to this complaint for def's Vance Jr and Donnelly.

Def Vance Jr, if you are a Corporation, meaning you could not app
ear Pro-Se and defend the State in 18 cv 4066 AMD, so you was obl
igated to hire a licensed Attorney to defend the allegations in 1
8 cv 4066AMD, the plantiff made against the Atg&e, why? did you a
gree not to hire a Licensed Attorney with def Donnelly if that is
a Prosecutorial obligation to advocate for the State, and you cho
se not to until that Oct 12 2018 letter to def Donnelly, why?

A District Attorney who acts beyond the scope of his Authority, u
sing his office in pursuit of a conspiracy to accomplish an unlaw
ful purpose, should not be immune.ROUSSELLE v. PEREZ, 293 F. Supp
.298, Thus, if immunities are broadly granted to State officers w
ithout consideration of the nature of their alleged misdeeds and

the reason for the immunity, the Statue(1983)becomes subject toc

ircumvention, if not emasculation. ROUSSELLE v. PEREZ, 293 F. Sup
p 2987

U3
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 47 of 299

 

Gnited States District Court

Eastern District of New York

18 Civ. 4066 (AMD)

CORY REID,
- against -

Petitioner,
WARDEN MATTHEWS,

Tw

ANSWER OPPOSING PETITION
FOR A WRIT OF HABEAS CORPUS

 

 

YRUS R. VANCE, JR.
District Attorney
New York County
\éAttorney for Respondent-
One Hogan Place
New York, New York 10013
(212) 335-9000
danyappeals@dany.nyc.gov

By: Eleanor J. Ostrow
EO-9550
Attorney of Record

 
   
    

ELEANOR J. OSTROW
: ASSISTANT DISTRICT ATTORNEY

HOF Counsel
November 13, 2018

     

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 48 of 299

 

GQnited States District Court

Eastern District of New York

18 Civ. 4066 (AMD)

 

CORY REID,
Petetioner,
- against - *
WARDEN MATTHEWS,
MEMORANDUM OF LAW

IN SUPPORT OF ANSWER OPPOSING PETITION
FOR A WRIT OF HABEAS CORPUS

SCCYRUS R. VANCE, JR.
District Attorney
New York County
‘K7ittorney for Respondent
One Hogan Place
New York, New York 10013
(212) 335-9000
danyappeals@dany.nyc.gov

By: Eleanor J. Ostrow
~ EO-9550
Attorney of Record

  

  

ELEANOR J. OSTROW
SSISTANT DISTRICT ATTORNEY

MOF Counsel

November 43, 2018

    

 

Ot
Ut2,
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 49 of 299

In sum, the petition should be dismissed and denied. First and foremost, the
Younger abstention doctrine bars federal review of petitioner’s claims. Moreover,
petitioner has offered no coherent support for his claims, and his own addendum to
his petition, as well as the record of the state criminal case, refute his claims.

CONCLUSION

For the foregoing reasons, the petition should be dismissed and the writ of

habeas corpus should be denied.

Dated: New York, New York
November 13, 2018

Respectfully submitted,

“KGYRUS R. VANCE, JR.
(District Attorney, New York County)
~KCounsel for Respondent
One Hogan Place
~ New York, New York 10013 ~~
(212) 335-9000

BY: /s/
Eleanor J. Ostrow (EO-9550)
Assistant District Attorney
K Of Counsel

ostrowe@dany.nyc.gov

-11-

U2, °°

 
 

Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 50 of 299

Exhibit E Letter from Appellate Division Clerk’s Office to petitioner
Exhibit F Responses by the New York District Attorney’s Office
_ to two of petitioners applications to the Appellate Division,
Second Department.

WHEREFORE, it is respectfully requested that the writ of habeas corpus
be dismissed and denied, without an evidentiary hearing.

I declare under the penalty of perjury under the law of the United States of
America, pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct to
the best of my knowledge.

Dated: New York, New York
November 13, 2018

4CRespectfully submitted,

“CYRUS R. VANCE, JR.

( District Attorney, New York County”)
One Hogan Place
New York, New York 10013

(212) 335-9000

BY: Ls/
Eleanor J. Ostrow (EO-9550)
Assistant District Attorney
ie Of Counsel

osttowe@dany.nyc.gov

 

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 51 of 299

Page | of 1

¢

Civil Procedure > Remedies > Damages > General Overview

Z Civil Rights Law > Section 1983 Actions > Elements >
Protected Rights |

Where a plaintiff was indisputably deprived of his liberty, and the
conduct of the defendant responsible for the deprivation was found
to be unlawful, the plaintiff i is entitled to compensatory, not merely
- nominal, damages.

Torts > Intentional Torts : > False Imprisonment > General
Overview — |

Torts > Damages > General Overview
Civil Procedure > Remedies > Damages > General Overview _
Civil Procedure > Remedies > Damages > Special Damages

Torts > Damages > Compensatory Damages > General
Overview

KERMAN v. CITY OF NEW YORK, 374 £.3d 933UNITED STATES COURT OF
APPEALS FOR THE SECOND CIRCUIT.

aia
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 52 of 299

Compensatory Damages.
Blacks Law defenition of Pain and Suffering : Physical discomfort

and emotional distress.

Past Physical discomfort : The plantiff was assaulted by the arre
sting officers, Transporting officers, and M.D's at Bellvue Hospi
tal emergency room, suffering neck pain, back pain, and pain unde

r his under arms.

Past Emoional Distress : The plantiff had to repeatedly tell his
attorney Gunasekera abotit it being no device at eastbroadway wher
e a person can see thru and she never listened to her client. The
plantif had to endure that. The plantiff had to keep on teling bo
th Trial Judges orally and written that he is not indicted and th
ey both never listened. The plantiff had to endure that. The plan
tiff had to keep constantly writing letters and affidavits to the
Clerks at the App Term, First Department(all three)about his Arti
cle 78's, hoping that they will file them. The plantiff had to en
dure that because they never listened. The plantiff had to keep o
n arguing that CPL 170.20 did not apply to his case(after the ill
egal granting of CPL 170.20)and nobody listened. The plantiff had
to endure that. The plantiff hept on sending letters and affidavi
ts complaining about his Federal Habeas Corpus filed with the EDN
Y.

Future emotional Distress ; The plantiff will never be able to tr
ust doctors anymore due to what the M.D's did to the plantiff at

Bellvue Hospital on 9=25-2017. Up until 2017NY050276 and 4445-201
7, the plantiff trusted Police Officers, Prosecuting Attorneys, D
efense Attorneys, Judges(except def Ward;see 3709/13) and Clerks,
and now, if the plantiff gets arrested again, he do not know if h
e will be able to trust his Attorney, trust the Prosecuting Attor
ney, trust the Judge, because, even though the plantiff mas a car
eer criminal and might still be one(who knows the future)every si
ngle time the plantiff gets arrested, the aforementioned official
s must always abide by the State Laws and the Constitution(both).

HD
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 53 of 299

Eventhough the plantiff. Bave a lenthy past rapsheet, the plantiff
also have a lenthy past work history. In and out of Jail concurre
ntly in and out of Jobs.

Plantiff's Past lenthy work history.
From 14yrs of age to 17yrs of age, the plantiff worked for winter
and Summer youth in: Hnery Street Settlement located on the lower
east side. Henry Street. |

At the age of 18, the plantiff moved to Norfolk Virginia, and wor
ked at J.D. Miles and Son, a roofing Company. Also worked at Labo
r ready in Virginia, and a Private landscaping Company making $7.
25 an hour in 1998.

At bhe age of 19yrs and a half, the plantiff was back in New York
working in A express for Kirby and quendalin Silver located at 60
west 39th Street.

At the age of 20, the plantif worked at Wanal Jeans, a retail sto
re, located at 504 Broadway. Then Duane Reade located at 23rd Str
eet and Park Avenue. Then C.D.L located at 500 5th Avenue. Then V
ELOCity located at 829 3rd Avenue. Then the plantiff worked for a
Temp agency called Active located at 33rd Street between 5th and
6 avenue's where there the dispatched Vincent always dispatched t
he plantiff to the YMCA located at 92nd Street and Leximngton Ave
nue. Then from there the plantiff moved to Troy, New York, where
he worked at Quadgraphics located in Saratoga Springs New TYork,
also worked for a garbage Company in Albany New York. Then the pl
antiff mgved back to the City of New York and worked in Long Isla
nd City Queens in a telemarketing Company called OPinion Access.
Then another telemarketing Company called UniversAL Surveys locat
ed at 40th Street between 7th and 8th avenue's in Manhattan. Then
A.M. New York newspaper located at 37th Street and 8th Avenue whi
ch relocated to 33rd and Rawson in Long Island City Queens.

Yb
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 54 of 299

After being unlawfully detained by def Ward in 3709/2013 for 23mo
nths and 17days(Aug 13 2018 to July 15 2015), the plantiff was re
leased om his own recognizance that day(July 15 2015), the very n
ext day the plantiff was approacked by a female that he knew from
his past, and she also had a criminal history, but became a manag
er at a retail store in Times Square, Manhattan(hiring manager )an
d she offwered the plantiff a job there doing stock work, the pla
ntiff told her that he was R.O.Red on Criminal Charges at the tim
e, and then she asked for what charges, and the plantif told her

Sodomy and Sexual Abuse in the first degree, and she told the pla
ntiff if it were any other charges I would have worked around the
m but I have a Boss and eventhough I know that you will never com
mit a crime like that(sex offense)I can't hired youi right now, s
o come back wnce those charges get fully dismissed. Subsequently

the plantif got arrested again and then again and just think, sin
ce.no one never knows what the future will hold, if def Ward woul
d have dismissed those compelled self-incrimination charges(the p
lantif was charged with one count of NYPL 130.50 mouth to vulva b
ecause I told the district Attorney that the girl allowed me to k
iss below her belly batton. And I was charged with two counts of

NYPL 130.65 Sexual Abuse, because I told the district Attorney th
at the girl allowed me to feel on her body two times)on Jufy 15 2
015 like the Constition actually required on 9-30-2013, the plant
iff would have taking that stock position, and who knows if he wo
uld have ever gotten arrested again. The plantiff plans for the f

uture is to seek employment in retail.

YT
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 55 of 299

c Claim on which Relief should be Granted

For the Arresting Officers using excessive force to detain the pl
antiff because they precint knew him, and, the M.D's at the Hospi
tal helped. Then the Arraignment Judge and Prosecutor together in
Criminal Court with asWholly fabricated, Non-Criminal Complaint r
emanded him only because he is Black with priors in the same Traa
nstation. Then, the Trial Judge ‘Knowingly’ without Trial Jurisdi
ction insisted that the Prosecutor prosecute him on that Wholly f
abricated, Non-Criminal Complaint, while the plantiff's defense A
ttorney before CPL 170.20 and her Supervisor provided assistance

to the prosecutor and Trial Judge to retaliate against him. Then

both Trial Judges and Ptrosecutors together as separate teams int
ended to proseed without State Law Appooval. Then ‘Knowingly' pro
ceeded without State Law Approval to become one big team for Tria
1 Purposes, while the Clerks denied him Access-to~the-Courts for

Non=frivolous motions against the former team contrary to 1981 su
b A protected by sub C, and Inspector General for the UES okayed

the denial's. Then both defense Attorneys after CBL 170.20 was in
structed by the big team not to assist in any of the plantiff's m
erited contentions and did just that and neglected to assist in t
he plantiff's immediate release, while the stenographer was told

not to type in anything the plantiff say concurrent with the Dist
rict Judge suspending the plantiff Writ by persuading the Distric
t Attorney not to advocate for the State is unconstitutional. Fed
LR. Civ. P. 8(A)(2)(3), (D)(3), (E)..
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 56 of 299

Generally, proof of proper mailing gives rise to a presumption th
at the item was recieved by the addressee. The presumption may be
created by either proof of actual mailing or proof of a standard
office practice or procedure designed to ensure that items are pr
operly addressed and mailed. Residential Holding Corp. v. Scottsd
ale Ins. Co, 286 AD2D 679; SUPREME COURT OF THE STATE OF NEW YORK
,APPELLATE DIVISION, FIRST DEPARTMENT.

The plantiff holds that, the defendants have to submit proof suff
cient to rebut the presumption, to negate that none of the Petiti
ons, Affidavits, Letters or Article 78's were ever actually maile
d by the plantiff Pursuant to the Mailbox Rule to any of the defe
ndants such as but not limited to Ward, Scherzer, Barnes, Rojas,

Silverstien, Sowah, A.Ortiz, Jaccarino, ADA John Doe for #4445-20
17,,Clerk of Court Part Tap A, Donnelly, Pine, Bowe, Ostrow, Vance

e Jr.

HN
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 57 of 299
Oo . - Page lof 1

Dismissal of complaint

L Ed Digest: Pleading § 1 03

dL. When a complaint adequately States a claim, it —
may not be dismissed based on a district court's —
assessment that the plaintiff will fail to find
evidentiary support for his allegations or prove his
claim to the satisfaction of the factfinder. (Souter,
_J., joined by Roberts, Ch. J., and Scalia, Kennedy,
q homas, Breyer, and Alito, uN )

Attante Cog v 1, Two $50 Sus. 5Hy
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19. Page 58 of 299 . ;
. Page 1 of 1 -

_ ‘TERM: clear proof.

TEXT: That which may be seen; that which.is discernible; that which may
be appreciated and understood. In such sense, it may not really mean any |
more than a fair preponderance. It may, however, under emphasis, convey |
the idea of certainty, and it probably would to the common mind.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 ‘Page 59 of 299

Page 1 of 1

Generally, a civil plaintiff must prove his
affirmative case by no more than a
preponderance of the evidence. Ordinarily this is
true even where a criminal act is charged as part ~

of a civil case. 425 F.2d at 1120 (citations
omitted). Having said that, the court of appeals
| continued:
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 60.of 299

‘The integrity of the Courtroom is so vital to the health °
f our legal system that no violation. of that integrity, no matter
what its motivation, can be condoned or. ignored. UNITED STATES OF

AMERICA v. SHIELDS, 783 F. Supp. 1052.

"Lawyers who cause or permit lies to be told to Judges are —
guilky of conduct which tends to defeat the administration of JUs
stice, regardless of the motive of the lawyer and rtegardless of
the immediate impact of the lie. UNITED STATES OF AMERICA v. SHIEL

DS, 783 F. Supp. 1052.

‘tt vas the court ' 8 prerogative to know of this little cour .
troom drama in advance and to pass upon its propriety. UNITED STA
TES V. SHIELDS, 783 F. ‘Supp- 1052.

The Court must remain the ultimate forum of the. truth. UNI
“TED STATES v. SHIELDS, 783 F. Sup. 1052. _

38
5
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 61 of 299

A requirement of Article III of the United States Constitution is
that A plantiff who seeks to invoke Judicial Power stands to prof
it in some personal interest. ALLEN v. WRIGHT, 462 US 737.

a4

Fa?
Case 1:19-cv-00458-LLS. Document 2 Filed 01/16/19 Page 62 of 299. .

Page lof 1 ~

Constitutional Law > Bill of Rights > Fundamental
Rights > Procedural Due Process > Scope of
Protection :

~ Criminal Law & Procedure > Trials > Defendant's :
Rights > Right to Fair Trial | | :

Civil Rights Law > Section 1 983 Actions

The U.S. Court of Appeals for the Second. Circuit has.
recognized a constitutional right not to-be deprived of

 

 

‘liberty as a result of the fabrication Of evidence bya . 2
government officer acting in an investigatory capacity.

that is cognizable under the Fifth Amendment and 42
U.S.C.S. § 1983. A defendant has a cognizable right toa -

fair trial, and may sue for damages under 2U SCS. ee
1983 for Brady violations that lead to a distorted .

evidentiary record being presented to. the j jury.

 

Civil Rights | Law > Section 1983 Actions _ fo m ; a - non

Constitutional Law > Bill of Rights > Fundamental
Rights - :

) Governments > Legislation > Statutory Remedies &
oe Rights Soe

ZAHREY v. COFFEY,221 F.3d 342; UNITED STATES COURT OF APPEALS F
OR THE SECOND CIRCUIT.

oe
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 63 of 299
Page | of 1

Civil Procedure > Remedies > Damages > General Overview

| Civil Rights Law > Section 1983 Actions > Elements >
Protected Rights

: Where the jury has found a constitutional violation and there is no
genuine dispute that the violation resulted in some injury to the
plaintiff, the plaintiff is entitled to an award of compensatory
damages as a matter of law. |

Civil Procedure > Remedies > Damages > General Overview

Civil Rights Law > Section 1983 Actions > Elements >
Protected Rights

KERMAN v. CITY OF NEW YORK, 374 £.3d 93;UNITED STATES COURT OF A
PPESAS FOR THE SECOND CIRCUIT.
| RSGRaRPV Health & HospS: Corps T10 F.2d 41, 45
“(2d Cir. 1983); see also Familias Unidas v. Briscoe,
619 F.2d 391, 404 (5th Cir. 1980) (actions of a state

~ judge holding "absolute sway” over certain
-. decisions can be attributed to the municipality
under § 1983); Williams v. City of Valdosta, 689
F.2d 964, 969 (11th Cir. 1982). For the purpose of
affixing liability on a municipality, it is irrelevant

- that the decisionmaker enjoys personal immunity

for the behavior under attack. The Supreme Court,

in Owen v. City of Independence, supra note 224, —
ruled that a municipality could not escape liability

under § 1983 by invoking the good-faith immunity |

_ of its officers. 445 U.S. at 651-654, 100 S. Ct. at
1415-1417, 63 L. Ed. 2d at 693-695. In fact, the
personal immunity accorded to city officials |
militates in favor of municipal liability, since a_
contrary ruling would leave victims of
unconstitutional conduct without any remedy, __
jd. at 651, 100 S. Ct. at 1413, 63 L. Ed. 2d at 693,
and city officials without incentive to abide by the ©
Constitution, id. at 652, 100 'S. Ct. at 1416, 63 L. Ed.
2d at 694. See also Bennett v. City of Slidell, 728
F.2d 762, 766 (5th Cir.), petition for reh'g denied,
735 F.2d 861 (5th Cir. 1984) (percuriam). The
- municipality may also face § 1983 liability for the
conduct of officials who enjoy absolute personal
immunity. E.g., Familias Unidas v. Briscoe, |
supra (municipality may be held liable for conduct
of a judge): We believe the same principles apply
to render the good faith or absolute immunity of
involved officials irrelevant to the determination of ©
municipal liability under Bivens. ©
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 65 of 299

Requested Relief.

First Cause of Action

Right to Fair Trial claim against the City of New York Pursuant t
o 42 USCS 1983. |

Defendants Darkeh and Herbert Moses had ‘Absolute Sway' over the
decision to dismiss the Felony turn Misdemeanor complaint chargin
g the plantiff with NYPL's 145.20 D felony, 145.05 sub 2 E felony
165.16 B misdemeanor and 1050.6 B 2 violation of Transit Rule-red
uced to NYPL 's 145.15 A misdeanor, 145.00 sub 1 A misdemeanor, a
nd two violations of Transit Rules-1050.4(c), 1050.6 B2, when the
y both read that def Simon was watching thru videosurviellance, a
nd, there is no device in any trainstation where you can look. at
the stations while you on duty bthere and threre was no money, me
trocards nor video in evidence at the local court arraignment as .
required to arrest and remand and to corroborater the allegations
andf that was the proximate cause of the plantiff's constitutiona
1 injuries that caused this action to commence.

Plantiff request an amount this court deems just and proper again

st the City of New York.

Second Cause of action.

Substantive Due Process Claim against the City of New York Pursua
‘nt to 42 USCS 1983.

Defendsant Laura.A.Ward had "Absolute Sway' over the decision to
entertain the plantiff's subsection's A and H part of his Pre-tri
al motion on its merits as required by Law, and, since def Ward d
id not, that 'schocked the Conscience’ and proximately caused thi

s action to commence.

Plantiff request and amount this court deems just and proper agai
st the City of New York.

2D,
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 66 of 299

Third Cause of Action.

Excessive Force claim against the City of new york Pursuant to 42
USCS 1983.

The Fourth Amendment confers a Right to be free from excessive fo
ree during an arrest, and, the City of New York, and, the New Yor
_k City Police Department wnet by a policy, Practice or Custom of

just allowing their officers to ignore that Right while making ar
rest on Blacks, and that was the proximate cause of the plantiff'
ds Constitutional injuries that caused this action to commence.

Plantiff requrest an amount of $1.000.000.00 against the City of.
New York Pursuant to 1983, and reasonable Attorney fees.

Fourth Cause of Action.

Failure to Intervene Claim against the Cafy of New York Pursuant
to 42 USCS 1983. | |

The City of New York and the New York City Police Department acte
d with a deliberate indifference to the plantiff Rights secured b
y the Fourtheenth Amendment of the U.S.Const by failing to train
their officers on how to intervene when blackks suspects under ar
rest for alleged crimes rights are being violated by other office
rs in their presnece and that was the proximate cause of the plan
tiff's constitutional injuriers that caused this action to commen
ce. . .

Plantiff request an amount of $1.000.000.00 against the City of N
ew York Pursuant to 42 USCS 1983, and reasonable Attorney fees.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 67 of 299

Fifth Cause of Action.

Fourteenth Amendment Right to Pravacy Claim against the City of N
ew York Pursuant to 42 USCS 1983.

The City of New York and the New York City Police Department wen
t by a policy, pattern and practice of just permitting their offi
lcers to target African-Americans to conduct illegal stops and de
tentions ofi them to see if they are suspects just because they ar
e African-Americans and that was the proximate cause of the plant
iff constitional injuries that caused this action to commence.

Plamntiff request an amount of $1.000.000.00 against the City of
New York Pursuant to 1983, and reasonable Attorney fees.

Six Cause of Action.

Right to Fair Trial Claim against the City of New York Pursuant t
o 42 USCS 1983 under the Fourteenth AMENDMENT.

The City of New York and the District Attorney's Office evinced a
pattern of ignoring Law enforcement improprieties and misconduct

and failed to train and supervise assistant district Attorneys re
garding other legal obligations such as correcting the results of
known false evidence that invoke fair Trial guarantees and that w
as the proximate cause of the plantoiff constitutional injuries t

hat caused this action to commence.

Plantiff request an amount of $1.000.000.00 against the City of N
ew York Pursuant to 42 USCS 1983 and reasonable Attorney fees.

(D0
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 68 of 299

Seventh Cause of Action.

Access-to-the-Courts Claim against Def A.Ortiz Pursuant to 42 USC
s 1983 in his or her individual capacity.

Def A.Ortiz signed for the plantiff's July-11-2018 Article 78 Pet
itioin, certified Mail return reciept on July 16 2018, butnever f
iled nor caused it to get filed to this very day of the typing of
thsesw words in this cause of action and that was the proximate c
-ause of the plantiff constitutional injuries that caused this act
ion to commence.

Plantiff request an amount this court deems Just and Proper again
st def A.Ortiz for Compensatory, Punitive and nominal damages Pur
suant to 1983, and reasonable Attorney dees.

Eight Cause of Action.
Access~-to-the-courts Calim against Def Margaret Sowah in her indi

vidual capacity Pursuant to 42 USCS 1983.

While having no Right to do so, nor any Civil Practice Law and Ru
le to believe she had(CPLR 2102 c)and for a purpose other than a
desire to see the ends of Justice served, def Sowah Purposely did
not commence two of the plantiff's April 3 2018 Article 78's Peti
tions three(3) times(April 3, May 9, June 22)and the one with def
Simon One time. His April 12 2018 Article 78 Petition one time, h
is April 19 2018 Petition two(2) times(April 19, June 22) and his
motion for defaukt Judgement dated May 15 2018 one time and that
was the proximate cause of the plantiff constitutional injuries t
hat caused this action to commence.

Plantiff request an amount this court deems just and proiper agai
nst def Sowah for Compensatory, Punitive and nominal damages Purs

uant to 1983, and reasonable Attorney fees.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 69 of 299

Nineth Cause of Action.

Access-to-the-courts Claim agsainst Def Susanna Molina Rojas and

Margaret Sowah in their individual capacities Pursuant to 42 USCS
1083. .

While having no Right to do so, nor any Civil Practice Law and Ru
le to believe they had(CPLR 2102 c) and for a Purpose other than

a desire to see the ends of Justice served, def's Rojas and Sowah
aided and abetted eachother in the commission to willfully take a
way the plantiff's Federal Right to Petition the Goverment for a

Redress of Grievances by not commencing the plantiff's June 15 20
18 Article Petition, June 20 2018 Article 78 Petition and the pla
ntiff's July 11 2018 Article 78 Petition and that was the proxima
ter cause of the plantif Constitutional injuries that caused this

action to commence.

Plantif requsrt an asmount this court deems just and proper again
st def's Sowah and Rojas Jointly and severally for Compensatory,
-Punitve and Nominal damages Pursuant to 42 USCS 1983, and reasona

ble Attorney fees.

Tenth Cause of Action.
Right to Fair Trial Claim against def's David Simon and Sergeant
Frazier in their indiviidual capacities Pursuant to 42 USCS 1983.

(1)David Simon together with Sergeant Frazier stated that he wate
hed the plantiff thru videosurvield&ance do ciminal acts(2)Simon S
tated that in felony complaint and forwarded to prosecutors offic
e located at One Hogan Place(3)and the Petit Jury could have beli
eved what the plantiff did by Simon saying it because he stated h
e watched thru videosurviellance and that was the. proximate cause
of the plantiff constitutional injuries thaty caused this action
to commence. .

Plantiff request anamount this court deems Just and proper agains
t def's Simon and Frazier for Compensatory, Punitve and Nominal d
amages Pursuant to 1983 and reasonable Attorney fees.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 70 of 299 -

Eleventh Cause of Action.

Failure to Intervene Claim against def's Jane and John Doe's(arre
sting officers) from TD 4 4 in their individual capacities Pursua
nt to 42 USCS 1983. .

(1)Defs' Jane and John Does' kmew def's Simon amd Frazier was fab
ricating information because on 9-25-2017, they were all together
(2)def's Jane and John Doe's had a realistic opportunity on 9-25-
2017 to prevent def's Simon and Frazier from fabricating a whole
cpmplaint against the plantiff with the intentions to deprive the
plantiff of his liberty with the fabrication(3)so by not preventi
ng, def's Jand and John Doe's authorized def's Simon and Frazier'
s fabrication against the plantiff and that was the cause of the
plantiff constotitional injuries that caused this action to comme
nce. .

Plantiff request an amount this court dems just and proiper again
st def's Jane and John Doe's (arresting officers from TD 4) forec
ompensatory, Punitive and nominal damages Pursuant to 1983, and r-

easonable Attorney fes.

Twelth Cause of Action.

Malicious Abuse of Criminal Process against déf ADA JOhn Doe inh
is individual capacity pursuant to 42 USCS 1983.

(1)Def ADA John Doe wanted a way to retaliate against the plantif
f for not taking the Nine month plea deal before def ADA John Doe
knew it weas an actual video and it arrived from the MTA(2)def AD
A johnDoe found away, by putting in an application for CPL 170.20
‘knowing’ that Laws very lanquage applies only to cases that orig
inate as misdeanors. It do not apply to cases that originate as f
elonies. Def ADA john Doe knew the plantiff's case originated as
felonies, which himself and def Darkeh reduced to misdemeanors, a
nd that was the proximate cause of the plantif injuries because i
f it wasn't for def ADA John Doe wanting the plantiff to be again
prosecuted on the felonies now that a video arrived from the MTA,
one of the felonies would have never gotten restored, since def A
DA john Doe cannot tell this court any legal reason he put in aa
pplication for CPL 170.20
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 71 of 299

Plantiff request an amount this court deems just and proper again
st def ADA John Doe for Compensatory, Punitive and nominal damage
s Pursuant to 42 USCS 1983, and reasonable Attorney: fees.

13th cause of Action.
Clear Absence of all jurisdictionClaim Pursuant to the Due Proces

s Clause of the Fourteenth Amendment of the US.Constiution agains
t def Darkeh in her individual capacity Pursuant to 42 USCS 1983.
Contrary to what the legislature proscribed to be done in New Yor
k Criminal Procedure Law 140.45, def Darkeh disregarded wkat the
legislature proscribed in New York Criminal Procedure Law 140.45

 

so the plantiff can be detained on known to her(State)fake eviden
ce fabricated by Simon and Frazier because she knew they never sa
w anything thru videosurviellance and that was the proximate caus
e of the plantiff constoitutional injuries that caused this actio

The
Plantiff request an amount this court deems just and proper again
st def Darkeh for Compensatory, Punitve and nominal damages Pursu

ant to 1983, and reasonable Attorney fees.

14th cause of Action.

Cleasr Absence of All Jurisdiction Claim Pursuant to the Due Proc
ess Clause of the Fourteenth Amendment of the U.S.Const against d
ef's Laura.A.Ward and Nicholas Barnes in their individual capacit
ies Pursuant to 42 USCS 1983.

While def Ward had absolutely no, right not to entertain the plant
iff's Pre-Trial Motion on its merits, nor any reasonable ground t
o help def Barnes prosecute,def Ward disregarded the merits of th
e motion purposely so her and def Barnes could proceed over the v
ideo accusation using that as a Grand Jury indictment and that wa
s the proximate causer of the plantiff const@tutional injuries th

at caused this action to commence.

Plantiff request anamount this court deems just and proper agains
t def's Ward and Barnes for Compensatory, Punitive and nominal da
mages Pursuant to 42 USCS 1983, and reasonable Attorney fees.
Case 1:19-cv-00458-LLS Document 2. Filed 01/16/19 Page 72 of 299

15th cause of Action.

Clear Absence of All Jurisdiction Claim against def Ann Scherzer

Pursuant to the Due Process Clause of the Fourteenth Amendment of
the U.S.Constitution in her indivual capacity Pursuant to 42 USCS
1983. .

While having no right to do so, nor, any reasonable ground to bel
ieve she had a Right to pick up right where def Ward told her to
by permitting the video accusation to be transferred to Tap A fre
m Part 71, then proceeding over the video accusation as a Grand J

ury Indictment and that was the proximate cause of the plantiff's
constitutional injuries that caused this action to commence.

Plantiff request an amount this court deems just and proper again
st def Ann Scherzer for Compensatory, Punitive and nominal damage
s Pursuan to 1983, and reasonable Attorney fees.

16th Cause of Action.

Clear Abeence of al jurisdiction Claim under the Due Proces Claus
e of the Fourteenth Amendment of the U.S.Const against def's ADA
John Doe and Herbert Moses in their individual capacities Pursuan
t to 42 USCS 1983.

‘Knowing’ what def Simon stated in his Complaint was Non-Criminal
def Mosesd and ADA John Doe proceeded anyway so the plantiff can
be detained on known to them(State)fake evidence by Def's Simon a
nd Frazier's videosurviellance scheme and that was the proximater
cause of the plantiff constitional injuuries that caused this act

ion to commence.

PLantiff request an amount this court deems just and preoper agai
nst def's Moses and ADA John Doe for compensatory, Punitive and n
ominal damages Pursuant to 42 USCS 1983, and reasonable Attorney

fees.

a)
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 73 of 299

Aplantiff may pursue an independent Due Process Claim premised on
fabricated evidence. GARNETT v. CITY OF NERW YORK, 838 £.3d 265;U
NITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT)

 

 

 

17th cause of Action.
Due Process violation Calim against def's David Simon and Sergean

t Frazier in their indiviidual capacities Pursuant to 42 USCS 1983

The plantiff was prosecuted on the fabricated allegations that de
f's Simon and Frazier created to complete their unconstitutional

arrest, when they wrote the same in the felony turned misdemeanor
complaint Pursuant to CPL 1.20 sub's 7 and 8 and that was the pro
ximate cause of the plantiff's constitutional injuries that cause

d this action to commence.

Plantiff request anamount this court deems just and proper agains
t def's Simon and Frazier for compensdatory, punitive and nominal

damages PQrsuant to 42 USCS 1983, and reasonable Attorney fees.

18th cause of Action.
Negligernce Legal Malpractice Cadim against Yosha Gunasekera in h

er individual capacity Pursuant to 28 USCS 1367(A).

(1)Def Yosha Gimasekera was the plantiff's Attorney for #2017NY05
0276 from 9-26-2017 to 10-17-2017 and Gunasekera never challenged
by oral nor written motions that her clients criminal court compl
aint was Wholly fabricated and Non-criminal, nor did she ever cha
llenged by oral or written motion for the exclusionary Rule deali
ng with how the video came about after the arrest, and, if def Gu
nasekgra would haved filedf any one of the motonons oralfy or writ
ten for any one of the aforementioined defanses for her client, d
ocket number 2017NY050276 would have gotten dismissed and that wa
s the proximate cause of the plantiff injuirées from his Attorney

that caused this action to commence.

Plantiff request anamount this court deems just and proper agains
t def Yosha Gunasekera for Compensatory, Punitive and nominal dam

ages and reasonable Attorney fees.

L(-
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 74 of 299

19th Cause of Action.
Negligence Legal Malpractice Claim against def Michael Jaccarino
in his Individual capacity Pursuant to 28 USCS 1367(A).

(1)Def Michael Jaccarino was the plantiff's Attorney in #4445~-201
7 from 10-12-2018 to sometime be€ore Nov 8 2018, and, after 10-12
-2018, def Jaccarino never challenged by oral and/or written moti
ons that his client Cory Reid did not have a Grand Jury Indictmen
t because he never got indicted on 11-20-2017, CPL 170.20 should

not have gotten instituted in 2017NY050276 and Granted on 10-17-2
017, because his client's case originated as felonies, and, the e
xclusionary Rule must be applied to my client's case because of h
ow his arrest and video came about and that was the proximate cau
se of the plantiff injuries that caused this action to commence.

Plantiff requast an amount this court deems just and proper again
st def Michael Jaccarino for Compensatory, Punitive and Nominal d

amages and reasonable Attorney fees.

20th cause of Action.

Fourteenth Amendment Constutitional vilation analyzed under the D
ue Process Clause against def Sherill Spatz in her individual cap
acity Pursuant to 42 USCS 1983.

Def Sherill Spatz, a Goverment Officer who was sworn to faithfull
y discharge her duties, abused her offcial powers with Mailce and
Corruption by making believe that she qwas not the official that

can help the plantiff with preventing def Margaret Sowah an emplo
yee of the UCS from unlawfully denying the plantiff ACCess-to-the
-courts for Non-frivolous motions in his criminal case and that w
as the psroximate cause of the plantiff injurires thatcaused this

action to commence.

Plantiff request anamaount this court deems Just and proper again
st def Spatz for Compensatory, Punitive and nominal damages Pursu
ant to 42 USCS 1983 and reasonable Attorney fees.

of
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 75 of 299

21th cause of Action.

Retaliation Claim against def's Herbert Moses, Yosha Gunasekera,
Yosha Gunasekera's Supervisor, ADA John Doe Pursuant to 42 USCS
19083.

(1) The plantiff wnated to have a Jury Trial on the A misdemeanor
s charges afeéer they got redticed by Darkeh and ADA John Doe(2)jus
t because the plantiff did not want to take a plea for the misdem
eanor charges, Moses, Gunasekera, Supervisor and ADA John Doe cam
e up with a plan to restore illegally one count of 145.20 and add
another count of 145.20 sog the plantiff can go to Trial on the f
elonies with the help of CPL 170.20(3)0n 10-17-2017, an illegal a
pplication was put in for CPL 170.20 and granted so Tap A can pro
ceed to Trial(4)def Moses had absolute 'sway' over the decision n
ot to grant the application for CPL 170.20, and Gunasekera was th
e plantif's Attorney to challenge the application, and her Superg
isot had an opportunity to enforce Gunasekera to challenge for he
r client the application for CPL 170.20 against her clerint and t
hat was the proximate cauyse of the plantiff's injuries because i
f it wasn't for def's Moses, Gunasekera, Supervisor and ADA John
Doe not wanting the plantiff to exercvise his constitutional Righ
t to have a Jury trial on the misdemeanor Charges, this action wo
uld not have commenced which is sufficient to deter.a person of o
rdiaary firmness from exercising his constitutional Right to A ju

ry Trial.

Plantif request an amount this court deems just and proper agains
t def's Moses, ADA John Doe, Gunasekera and her supervisor ‘Joint
ly and severally' for Compensatory, Punitive and nominal damages

Pursuant to 1983 and reasonable Attorney Fees.

22nd Cause of Action.
Retaliation Claim against def's David Simon, Sergeant Frazier and

Jane and John Doe's(Arresting officers) Pursuant to 42 USCS 1983

in thier individual capacities.
(1) On Sep 25 2017, in Eastbroadway trainstation, the plantiff sp
oke to two people in that trainstation. Def's Simon, Frazier, Jan

e and John Doe's came up with a plan to say that what the plantif

f was speaking about
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 76 of 299

to thopse two people was against a peaal Law or Transit Rule(3)
On Sep 25 2017, def's Simon, Frazier Jane and John Doe's turned
the plantiff's talking to two people into a violatioin of a Trans
it Rule;1050.6 B 2(4)def's Simon, Frazier,g44ner and John Doe's wa
s the four Transit police that arrested the plantiff on Sep 25 20
417 and that was the proximate cause of the plantiff‘'s injuries be
cause if it wasn't for def's Simon, Frazier, Jane and John Doe's
not wanting the plantiff to speak to people, this action would no
t have commenced which is sufficient to deter a person of ordinar
y firmness from exercising his constitutional Right to speak unde

r the Speech Clause.

Plantiff request anamuunt this court deems Just and Proper agaoin
st defd's Simon, Frazier, Jane and John Doe's in thier individual
capacities for Compensatoiry, Punitive and nominal damages and re

asonable Atorney fees.

23rd Cause of Action.

Conspriracy Claim against def's Ann Scherzer and Kendra Thimbrel

in thioer individual capacities Pursuant to 42 USCS 1983.

(1)ON 10-11-2018, def Scherzer conspired with def Thimbrel in Sup
reme Court Part Tap A to deprive the plantiff of Civil Rights:(2)
Since from the motions and Affidavits handed and forwarded to def
Scherzer, the plantiff kept on repeating that he was not indicted
, def Scherzer knew that the plantiff was going to repeat the sam
e on 10-11-2018 in Tap A since the plantiff was his own Attorney,
som prior to entering Tap A, def Scherzer told def Thimbrel not t
o type in anything the plantiff day about him not being indicted,
because def Scherzer did not want that all over the record, every
time the plantiff looked at def thimbrel she was not typing when

the plantiff stated something about not being indicted and that w
as the proximate cause of the plantiff Constitutional injuries th

at caused this action to commence.

PLantiff rwquerst anamount this court deems just and proper again
st def's ANN Scherzer and Kendra Thimbrel for Compensatory, Punit
ive and nominal damages Pursauant to 42 USCS 1983 and reasonable

Attorney fees.

ot
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 77 of 299

24th Cause of Action.

Conspiracy Claim against def's Sherill Spatz and Margaret Sowah i
n thier individual capacities Pursuant to 42 USCS 1983.

(1)Def Spatz conspired with def Sowah to deprive the plantiff of
his Right to Access~to-the-courts(2)On June 12, 15, 22 of 2018, t
he plantiff forwarded to def Spatz three complaints against def M
argaret Sowah claiming def Sowah was depriting the plantiff of hi
s Right to Access-to-the-courts. On July 2 2018, def Spatz forwar
ded a correspondence to the plantiff stating that she cannot over
see the Appellate Division regarding an Article 78 thereby permit
ting def Sowah to keep depriving the plantiff of his Right to Acc
ess-the-courts and that was the proximate cause of the plantiff
constitutional injuries because if it wasn't for def Spatz not wa
nting to take the appropriate action as her goverment position re
quires, the plantiff June 15, June 20 and July 11 all of 2018 Art
itle 78 Petitions would have gotten commenced in the First Depart
ment where the plantiff forwarded them to where def Sowah is the
Deputy Clerk at all pursuant to CPLR 2102 c.

Plantiff request anamount this court deems just and peoper agains
t def's Sherill Spatz and Margaret Sowah for Compensatory, Puniti
ve and nominal damages Pursuant to 42 USCS 1983 and reasonable At

torney fees.

25th Cause of Action.

Conspiracy Calim against def's Michael Jaccarino, Ann Scherzer an
d Nicholas Barnes in thier individual capacities Pursuant to 42 U
SCS 1983.

(1)Def Jaccarino conspired with def's Scherzmr and Barnes to depr
ive the plantiff of his Federal Right to have Counsel(since the R
ight to Counsel is the Right to effective assis&ance of Counsel)b
y telling def Jaccarino not to assist in any of the plantiff's me
rited contentions such as the plantiff did not gety indicted(2)0c
t 12 2018, def Jaccarino got assigned to #4445-2017, and got the
case file for #4445-2017, and that case file had those two papers
in it that def Clerk of Cpourt Part Tap A handed to def Scherzer
on 8-27-2018 in Tap A when they tryed to trick the plantif and ma

ke-believe he was indicted

40
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 78 of 299

and those two papers was his Grand Jury indictment. Def Jaccarino
ignored the same because def's Scherzer andf Barnes told def Jacc
arino video then Trial only. That day(10-12-2018) def Scherzer sc
heduled a day for jaccarino to only show the plantiff the video.
On Oct 17 2018, def Jaccarino met with the plantiff in 100 Centre
Street, on the 12th Floor, Attorney/Client meeting. room to only s
how the plantiff the video and that was the proximate cause of th
e plantiff constitutional injuries because if it wasn't for def's
Scherzer and Barnes not wanting def Jaccarino to argue for his cl
ient orally and with written motions(which def Jaccarino did not
do for his client)the plantiff is not indicted, since Jaccarino k
new that he was obligatedf to do so, this action would not have c
ommenced.

Plantiff request anamount this court deems just and proper agains
t def's Ann Schwerzer, Nicholas Barnes and Michael Jacaarino for
Compensatory, Ptinitive and nominal damages Pursuant to 1983 and rx

easonable Attorney fees.

26th cause of Action.
Conspiracy Claim against def's Yosha Gunasekera, Supervisor, ADA
John Doe and Herweret Moses Pursuantr to 42 USCS 1983 in thier in

dividual capacities.

(1)Def Gunasekera and her Supervisor conspired with def's Moses a
nd ADA John Doe to deprive the plantiff of his Equal Protection R
ight to the New York Criminal Procedure Law 170.20's very lanquag
e by def Gunasekera knowing as an Attorney. that CPL 170.20 did no
t apply to her client's case because she knew her client's case o
riginated as felonies. Gunasekera's Supervisor knew CPL 170.20 di
d not apply to his subordinate '$ Gave docket because he saw that

that docket originated as felonies. Moses could not lawfully gran
t CPL 170.20 because Moses knew that 2017NY050276 orighhated as f
elopnies, and ADA JOhn Doe copuld not lawfully apply for CPL-170.
20 because he knew that that docket number 20127NY050276 originat
ed as felonies. On 10-17-2017, def Mopses granted &BA'gohn Doe's

Application for CPL 170.20 anyway, def Gunasekera did not challen
ge the application by oral nor written motions and Gunsakera's Su

pervisor permitted his subordinate's actions that were unconstitu

af
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 79 of 299

tional to the plantiff and that was the proximate cause of the pl
antiff's Equal Protection injuries because if it wasn't for def M
oses Granting def ADA john Doe's application anyway for CPL 170.2
0 because the plantiff. di not take the pleas. Def Gunasekera not
challenging the application for CPL 170.20 for her client by oral
or written motions on 19-17-2017 or prior and her Supervisor perm
itting def Gunaskera not assisting in her client's contention tha
t the felonies was already reduced, the plantiff would not have b
een in Supreme Court Part's 71 and Tap A filing Article 78's with
the Appellate division and Staste and Federal Habeas Corpuses cha
llenging CPL 170.20(Amongst other challenges).

Plantiff request an amount this court deems just and proper again
st def's Yosha Gunasekera, Supervisor, Herbert Moses and ADA john
Doe for Compensatory, Punitive and nominal damages Pursuant to 19

83 and reasonable Attorney fees.

27th Cuase of Action.

Conspiracy Claim against def's Joseph Habboushe, Cheyenne Snavely
David Simon, Sergeant Frazier, Jane and John Doe's in thier indi
vidual capacities Pursuant to 42 USCS 1983.

(1)Def's Habboushe and Snavely conspired with def'’s Simon, Frazie
r, Jane and John Doe to deprive the plantiff(whiké he was a suspe
et in a criminal case)of Liberty without Due Process of Lawwbecau
se Habboushe and Snavely figured all Black suspects under arrest

faked injuries to initiate Civil suits against the police that ar
rested them(2)on 9-25-2017 in Bellvue emergency room, Habboushe a
nd Snavely just cleared the plantiff without providing the planti
ff with treatment and stated to the plantiff that he can take tyl
enol for the pain and that was the proximate cause 66 the plantif
f's injuries because if it wasn't for def's Habboushe and Snavely
not wanting to provide medical treatment to the plantyiff because
of a potential Civil suit against def's Simon and Frazier when th
ey pushed the plantiff into the van on 14th Street and that def's
Saavely and Habboushe did not want to help in anyway, this action

would not have commenced.

47.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 80 of 299

PLantiff request anamount this court deems just and proper agsain
st def's Cheyenne Snavely, Joseph Habboushe, David Simon, Sergean
t Frazier and Jane and John Doe's for Compensatory, Punitive and

Nominal damages Purauant to 1983 and reasonable Attorney fees.

28th cause of Action.
Conspiracy Claim against against def's Yosha Gunasekera, Darkeh,

and ADA john Doe Pursuant to 42 USCS 1983.

(1)On 9-26-2017, def Gunasekera conspired with def's Darkeh and A
DA John Doe to deprive the plantiff of his Federal Right to have

Counsel(Since the Right to Counsel, is the Right to effective ass
istance of Counsel)On 9-26-2017, def Gunasekera intentionally fai
led to argue at the local Court arraignment for her client Cory R
eid that; if there is no money, metrocards and video in evidence

right now against my client Cory Reid Pursuant to CPL 1.20 sub 40
to corroborate the allegations in this misdemeanor complaint, thi
s misdemeanor complaint have to be dismissed right now and my Cli
ent Cory Reid released from custody and since that did not happen
it proximately caused the plantiff's Constitutional injuries beca
use if it wasn't for def Gunasekera 'knowing' as an Attorney of L
aw that the only was her client Cory Reid could have legally gott
en arrested and could legally be rem,anded by APAR 1 to the dpet

of Corrections wa¥ if the fourtr arresting officers had an actual
video in evidence(APAR i1)viewed it beforer putting it in evédence
in REAR 1, and arresting her cleint Cory Reid according to what t
eh viodeo showed exactly, and since def Gunasekera knew the afore
mentioned did not take place, def Gunasekera made an agreement wi
th def's Darkeh and ADA Hohn Doe to take away the plantiff's Fedr
al Right to have Counsel assist the plantiff in defending that, a
nd only because def's Darkeh and ADA John Doe did not want tyhe p
lantiff released because he is black with priors in Eastbroadway

causing this action to commence.

713
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 81 of 299

Plantiff request an amount this court deems just and proper ggain
st def's Yosha Gunasekera, Darkeh and ADFA John Doe for Compensat
ory, Punitive and nominal damages in tyhier individual capacities
Pursuant to 42 USCS 1983 and reasonable Attorney fees.

29th Cuase of Action.

Conspiracy Claim against def's Margaret Sowah, Nicholas Barnes an
d Laura.A.Ward in thier individual capacities Pursuant to 42 USCS
1983.

(1)DEf's Barnes and Ward conspired with def Sowah to deprive the
plantiff of his Federal Right to Petition the Goverment for a red
ress of Grievances in Haamony with Access-to-the-courts(2)def's §
owah, Barnes and Ward did not right a wrong on thier own initiat
ive when they recieved from the plantiff the June 19 2018 Petitio
n forwarded to all three of them via mail Pursuant to the MAI1 bo
x Rule because that Petition from the plantiff described in detai
1 what def Sowah was doing illegal and contrary to cplr 2192 ¢ to
the plantiff's Article 78's forwarded to 27 Madison Avewnue where
def Sowah was the deputy Clerk at regarding Indictment #4445-2017
that was pending against the plantiff and that was the proximate
cause of the plantif injuries that caused this action to commence
because if it wasn't for def‘s Barnes and Ward wanting def Sowah
to keep on denying the plantiff Access-to-the-courts contray to C
PLR 2102 c so the plantiff do not recieve a favorable outcome in #
4445-2017 pendiong against him after the June 19 20-18 was forwar
ded to all three of tyhem, the plantiff two April 3 2018 article
78's forwarded to 27 Madison Avenue would have gotten commenced
and the plantif possible released shortly after, the plantiff's
June 20 2018 Article 78 forwarded to 27 Madison Avenue would have
gotten commenced and the plantiff possibly released from unlawful
custody shortly after, and the plantiff July 11 2018 Article 78 f
orwarded to 27 Madison Avenu would have gotten commenced and the

plantiff possibly released shortly after.

a4
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 82 of 299

Plantifff request an amount this court deems just and proper agai
ost def's Luara.A.Ward, Nicholas Barnes and Margaret Sowah for C
ompensatory, Punitive and nominal damages Pursuant to 1988 and re
asonable Attorney fees.

30th Cause of Action.

Conspiracy Claim against def's Herbert Moses, ADA John Doe, Darke
h, David Simon, Sergeant Frazier, Jane and John Does' inthier ind
ividual capacities Pursuant to 42 USCS 1983.

(1)Def's Simon, Frazier, Jane and John Doés conspired with def's

Moses, Darkeh and ADA John Doe to deprive the plantiff of his Con
stitutional Right not to be deprived of Liberty on the basis of f
alse evidence fabricated by a Goverment officer in its investigat
ive capacity(2)0n 9-26-2017 and 10-4-2017 when def's Daskeh, Mose
s and ADA John Doe read the complaint that def's Simon, Frazier,

Janer and John Doe's used to arrest the plantiff, def's Moses, Da
rkeh and ADA John Doe knew that since there is no device in any t
rainstation where a person can be on duty and look thru and see t
he station, def's Simon, Frazier and Jane and John Doe's fabricat
ed the complaint fust so they can complete an unconstitutional ar
rest and have the plantiff prosecuted on that fabrication and tha
t.was the proximate cause of the plantiff constitutional injuries
because if it wasn't for def's Barkeh, Moses and ADA John Doe not
wanting Cuphold the laws just because the plantiff is black with p
riors in eastbroadway trainstation, the plantiff would have never
gotten remanded to the Dept of Correetions, the plantiff would ha
ve never gotten prosecuted on that fabrication, and that fabricat
ion would have never gotten presented to the Grand Jury Pursuant

to CPL 170.20 causing this action to commence.

Plantiff request anamount thgs court deems just and proper agains
t def's Darkeh, Herbert Moses, ADA john Doe, Sergeant Frazier, Da
vid Simon and Jane and John Doe's for Compensatory, Punitive and
Nominal damages Pursuant to 42 uscs 1983 and reasonab;le Attorney

fees,

TS
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 83 of 299

31th cause of Action.

Conspiracy Claim against def's Yosha Gunasekera, Yosha Gunasekera
's Supervisor, ADA John Doe and Herbert Moses Pursuant to 42 USCS

1983(3) in thier individual capacities.

(1)JUst because the plantiff is black, def's Moses and ADA John D
oe conspired with def Gunasekera and her Supervisor(2)ta@ impeded

the prosecution of the misdemeanor charges after reduction from f
elonies(3)with purposeful intent to deny the plantiff his Equal P
rotection to not have the felony charges restored after CPL 180.5
0 3 D, pursuant to CPL 170.20(4)so all four conspirators put in a
n illegal application for CPL 170.20 knwing that laws very lanqua
ge applies only to cases that origimate as misdemeanors(5)so on 1
0-17-2017, CPL 170.20 was illegaly granted by def Moses and on 11
-20-2042 according to Supreme Court Parts Tap A and 71, one felon
y charge of 145.20 was restored with an extra count of 145.20 add
ed and the plantiff was deprived of exercising his Equal Protecti
on Right not to have the felonies restored like whites asnd that

was the proximater cause of the plantiff's injuries that caused t

his action to commence.

Plantiff request an amount this court deems just and proper again
st def's Yosha Gunaskera, Yosha Gunaskera's Supervisor, ADA John
Doe and Herbert Moses for Compensdatory, Punitive andNominal dama

ges Pursuant to 1983 ANd reasonable Attorney fees.

32nd Cuase of Action.

Negligence Legal Malpractice Claim against def Adam Silvers&ien P
ursuant to 28 USCS 1367(A) in his individual capacity.

(1)Def Adam Silverstien was the plantiff's Attorney from Nov 8 20
18 until #4445-2017 finally was disposed of, and, def Silverstien
never challenged by oral and written motions that his client Cory
Reid was not indicted, and do not have a Grand Jury Indictment, t
hat CPL 170.20 should not have gotten instituted in 2017NY050276

because his client case originated as felonies, and the exc;lusio
nary Rule must be given to his clienty because of how the plantif
f's arrest and video came about and that was the proximate cause

of the plantiff injuries that caused this action to commence,

“Tho
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 84 of 299

Plantiff request an amount this court deems just and proper again
st def Adam Silverstien for comspensatory, Punitive and nominal d
amages Pursuant to 28 USCS 1367(A) and reasonable Attorney fees.

83rd Catise of Action.
Conspiracy Claim against def's Cyrus. R. Vance Jr and Ann. M. Don
nelly in thier individual capacities Pursuant to 42 USCS 1983 and

Bivens.

(1)In the Southern District of ANew York(28 USCS 1391 B2)where de
£'s Vance and Donnelly knew Fraudulent Indictment #4445-2017 was

Pneding against the plantiff, and where the District Attorney's o
ffice of the County of New York is located, from there(Dist. Att.
Office)def Cyrus. R. Vance Jr conspired with def Ann.M.Donnelly i
n the Eastern District of New York where def's Donnelly and Vance
knew the plantiff was being unlawfully detained and where 18 cv 4
O66AMD was pending against the District Attorngy's office of the
‘County of New York challenging the plantiff's unlawful incarcerat
ion in the District Court of E.D.N.Y, from there(Distric Court of
EDNY)to deprive the State and the plantiff of its and his Right t
o Access~-the=-Courts when def Donnelly persuaded def vance Jr on A
ug 15 2018 not to defend the Staée by convincoing him not to hire
a Licensed Attorney to defend the allegations the plantiff made i
n 18 cv 4066AMD claiming the District Attorney's Office of the Co
unty of New York was illegally detaining him interferéng with the
State and the plantiff's efforts to pursue a legal claim and that
same non wanting to advocate for the State and unconstitutional c
onduct against the plantiff, deprived the State of Due Process of
Law and the plantiff of Liberty without Due Process of Law, since
the process that was Due to the State and the plantiff concurrent
when the Petition marked 18 cv 4066 AMD was forwarded to the Dist
rict Attorney's Office of New York was to hire a licensed Attorne
y to defend the allegations not listen to def Donnelly and hold o
ut on the Petition so it can become Moot and the State Judge and

Prosecutor can take the plantiff to an illegal Trial on a felony

Penal Law that they know is just a misdemeanor without a Grand Ju
cy indictment and that was the proximate causae of the plantiffds

injuries that caused thisd actionto commence.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 85 of 299

Plantiff request an amount this court deems just and proper again
st def'ds Ann.M.Donnelly and Cyrus.R.Vance Jr for Compensdatory,
Punitive and Nominal damages Pursuant to 42 USCS 1983 and Baovens

and reasonable Attorney fees.

34th Cause of Action.
Conspiracy Claim against def's Johnathan Pine, Martin Bowe ANd An

n.M.Donnelly inthier individual capacities Pursuasnt to 42 USCS 1
983 and Bévens.

(1)In the Southern District Of New York(28 USCS 1391 B2)where 100
Church Street is located and def's Pine and Bowe are employed, fr
om there def's Pine and Bowe conspired with def Donnelly in the E
astern District of New York where 18 cv 4066AMD was pending again
st the District Attorney's Office of New York County(28 USCS 1391
B2)and where the plantiff was being unlawfully incarcerated to de
prive the plantiff of his Due Process Rioght to an impartial Trib |
unal in a Civil Case 18 cv 4066AMD and they did deprive the plant
iff of his Due Process Right to an impartial Tribunal when def's
Pine and Bowe requested an adjournment on 10-25-2018 for def Donn
elly because Donnelly asked them to because of the Oct 12 2018 le
tter the plantiff qwrotye to def Donnelly saying in relevant paer
t that she was trying to hold out on the Petition until the plant
iff gets unduly convicted by def's Scherzer and Barnes and since
def Donnelly did not want the plantiff to think that she was tryi
ng to hold out on the Petition becaquse she actually was, she wan
ted def's Pine and Bowe to help her request an adjournment so she
can grant it and def Vance Jr can now hire an Attorney and that w
as the proximate cause of the plantiff's Constutitional injuries
that caused this action to commence detaining the plantiff on ac
onspiracy.

Plantiff request an amount this court deems just and proper again
st def's Johnathan Pine, Martin Bowe aNd Ann.M.Donnelly for Compe
nsatory, Punitive and Nominal damages Pursuant to 1983 and Bivens

and reasonable Attorney fees.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 86 of 299

35th cause of Action.
Conspiracy Claim against def's ADA john Doe for #4445-2017, Ann S
cherzer and Adam Silverstien in thier individual capacities Pursu

ant to 42 USCS 1983.

(1)Def Silverstien conspitred with def's ADA John Doe for #4445-2
017 and Scherzer to deprive the plantiff of his Right to have Cou
sel(Since the Right to Counsel, is the Right to effective assista
nee of Counsel)(2)When def Silverstien got hired by def Scherzer

prior to or on Nov 8 2018, def Silversatien was told by def's Sch
erzer asnd ADA John Doe for $4445-2017 not to Assist in any of th
e plantiff meritwed contentions and def Silverstien agreed with d
ef's Scherzer and ADA John Doe for #4445-20187, because to this v
ery day of the typing of these words in this complaint, def Silve
rstien never argued for the plantiff oraaly nor written by moions
that his client Cory Reid never got indicted, CPL 170.20 did not

apply to his client Cory Reid's case(2017NY050276)and the exclusi
onary Rule applied in his client Cory Reid's case(4445-2017) and

that was the proximate cause of the plantiff constututional injur

ies that caused this action to commence.

Plantiff rerquest an amount this court deems just and proper agai
st def's Ann Scherzer, ADA John Doe for #4445=2017 and Adam Silve
rstien for Compensatory, Punitive and Nominal damages Pursuant to

42 USCS 1983 and reasonable Attorney fees.

36th Cause of Action.
Action for neglect to Prevent Conspiracy against def Yosha Gunase

ra's Supervisor Pursuant to 42 USCS 1986.

On 10-17- 2017, def Supervisor had knowledge that an illegal appli
cation was being put in for CPL 170.20 against the plantiff, def

Supervisor had the Lawful power to prevent the application by tel
ling his subordinate to argue the samer for her client Cory Reid,
and, since def Supervisor did not do the same, that proximately c

aused this action to commence.

Plantiff request an amount this court deems just and proper again

st def Supervisor for Compensatory, Punitive and nominal damages

and reasonable A&torney fees.

44
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 87 of 299 Page 1 of 1

Civil Procedure > Remedies > Damages > General Overview
- Education Law > Civil Liability > Defamation
Torts > Intentional Torts > Defamation > Defamation Per Se

When a plaintiff seeks compensation for an injury that is likely to have occurred but difficult to
establish, some form of presumed damages may possibly be appropriate. Presumed damages
may roughly approximate the harm that the plaintiff suffered and thereby compensate for
harms that may be impossible to measure.

Torts > Intentional Torts > False Imprisonment > General Overview —
Torts > Damages > General Overview | | a
Civil Procedure > Remedies > Damages > Special Damages

Torts > Damages > Compensatory Damages > General Overview |

Torts > Damages > Compensatory Damages > Pain & Suffering > Emotional .&.Mental —
Distress > General Overview |

Torts > Intentional Torts > False Imprisonment > Remedies

KERNAN v. CITY OF NEW YORK, 374 £.3d 93;UNITED STATES COURT OF ~~ _
A APPEALS FOR THE SECOND CIRCUIT. . oe
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 88 of 299

(Excessive Force claims require ‘serious or harmful’ - not ‘de mi

 

 

nimis' - use of force. ‘'Bisway v. City of New York, 973 F. Supp.
2d 504, 529(S.D.N.Y.) 2013).

 

 

37th Cause of Action.

Excessive Force Claim analyzed under the Fourth Amendment of the
U.S Const. against def's Phoenix and John Doe(Arresting Officer)
Pursuant to 42 USCS 1983.

(1) The M.D. at Bellvue Hospital affirmed that she felt teddernes
s in the plantiff's neck (2) from when def Phoenix aggresively pu
t the plantiff's head down with force in the police van while the
plantiff was rear cuffed and schackled, and, then, def John Doe s
ubsequently put the plantiff in a cholkhold by patting his arm ar
ound the plantiff's neck(Aggravating phoenix's use of force)(3)an
d both def's did that(used force that was not needed)becuase the
plantiff spit at def John Doe(Arresting officer) in Bellvue Hospi
tal and that was the proximate cause of the plantiff's Fourth Ame

ndment injuries that caused this Action to commence.

Plantiff request anamount this court deems just and proper agains
t def's Phoenix and John Doe ‘Jointly and severally’ for Compensa
tory, Punitive and Nominal damages Pursuant to 42 USCS 1983 adn r

easonable Attorney fees.

38th Cause of Action.
Failure to Intervene Claim against def Ghegan in his individual c
apacity Pursuant to 42 USCS 1983.

(1)Def Ghegan heard the plantiff saying ‘get off of my neck' I ca
‘'t breathe 2x, because def Ghegan could heas through the glass th
at separate's the driver from the passager detainee's, so def Ghe
gan could have stopped the van, got out of drivers side, and, imm
ediately ssopped def Phoenix, and, def John Doe would have never

choked the plantiff subsequenbtly(2)any police officer would know
that i6 a police officer put someone's head down with force and p
utting that person in a chokkhold while he was rear cuffed and sc
hackled is in violation of they consttitutional Right under the Fo
urth Amendment to be free from Excessive Force(3)Def Ghegan did n

‘othing to stop def's Phoenix which would have eliminated def John
Doe's use of force

3
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 89 of 299

in fact, when def Ghegan heard ‘get off of my neck I wan't breaah
e' 2x through the glass thast separate's the driver from the pass
ager detainee's, dedf Ghegan kept on driving and that was the pr
oximate cause of the plantiff constitutional injuries because if

it wasn't for def Ghegan not wanting to stop driving by pulling o
ver to stop def‘s Phoenix and John Doe because def Ghggan knew th
at def's Phoenix and JohnDoe was using excessive force on the pla
ntiff spit at def John Doe in Bellvue Hospital this action wouldn

ot have gotten commenced.

Plantiff request anamount this court deems just and proper agains
t def Ghegan for Compensatory,Punitive and Nominal damages Pursua
nt to 42 USGS 1983 and reasonable Attorney fees.

39th Cause of Action.
Excessive Force Claim analyzed under the Fourth amaadment of the
U.SCOnstitution against def's Sergeant Frazier and David Simon in

thier individual capacities Pursuant to 42 USCS 1983.

(1)The plantiff's lower back was hurt from the rear cuffs(2)which
desulted directly and only from when def's Frazier and Simon push
ed the plantiff in van so the plantiff can stop asking them who s
aw him swipe someone thru a turnstile(3)def's Simon and Frazier d
id not care, they just wanted the plantiff indise of van so they

can transport the plantiff to central bookings for crimes they n
ever saw the plantiff commit and that was the proximate cause of

the plantiff oonstitutional injuries that caused this action to c
ommence.
Plantiff request anamount this court deems just and proper agains

t def's Sergeant Frazier and David Simon for Compensatory, Puniti
ve and Nominal damages Pursuant to 42 USCS 1983 and reasonable At

torney fees.

oO
tf
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 90 of 299

40th Cause of Action.

Excessive Force Claim analyzed under the Fourth Amendment of the
U.S. Constitution against def's Cheyenne Snavely and Transporting
Officer Phoenix in thier individual capacities Pursuant to 42 USC
S 1983.

(1)The plantiff's under arms got burned(2)from def's Snavely and
Phoenix twisting a bedsheet into the air over the plantiff while
he was laying in the Hospital bed waitring for treatment from def
's Snavely and Habboushe in Bellvue Hospital emergency Room and
def's Phoenix aND Snavely tied the bedsheet along the plantiff's
under arms because the plantif arms was cuffed separately ppart £
rom eachotyher and def's Snsavely and Phoenix tied the bedsheet t
o the front of the bottom of the bedfpost where the plantiff was
laying waiting for treatment while double shaekled(3)and def's Sn
avely and Phoenix only intentionally burned the plantif's undeer
arms because he is black and spit at def John Doe in front of the
m and that was the proximate cause of the plantif constitutional
injuries that caused this action to commence.

Plantiff request anamount this court deems just and proper agains
t def's Sheyenne Snavely and Officer Phoenix for Compensatory @un
itive and Nominal damages Pursuant to 42 USCS 1983 and reasonabkl

e Attorney fees.

41th cause of Action.

Excessive Force Claim analyzed under the Fourth Amendment fo the
U.S.Constitution against def John Doe Arresdring officer in his
Individual capacity Pursuant to 42 USCS 1983.

(1)The plantiff fell on ground and almost hit his mouth from van
Ledge(2)be8ause def AJohn Doe was pulling the plantiff closer to
get out of van at 14th Street while the plantiff was rear cuffed
and schackled(3)all def John Doe had to do was help the plantiff
out of the van nice and slow and thatwas the proximate cause of t
he plantiff's Constitutional injuties that caused this action to

commence, and the 42nd cause of Action as well.

od
CAS
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 91 of 299

42nd Cause of Action.

Excessive Force Claim analyzed under the Fourth Amend ment of the
U.S.Constitution against def's John Doe, Ghegan and Phoenix in
thier individual capacity Pursuant to 42 USCS 1983.

(1)While the plantiff was rear cuffed and schackled, the plantiff
was carried uipside down stpps being transported to precint at 14
th Street Union Square and was ultimately dropped on his back in
Precint(2)def's John Doe, Ghegan and Phoenix carried the plantiff
upside down steps andf droped the plantiff on his back inside of
' Precint(3)all def's John Doe, Phoenix and Ghegan had to do after
John Doe pulled the plantiff from van ledge making the plantiff f
all on the ground, was pick the plantiff up so that the plantyiff
can stand up straight and carefully walk the plantiff down steps,
since they all knew that the plantiff was rear cuffed and schackl
ed and then take the plantiff inside of precint walking and that
jwas the proximate cause of the plantiff injuries causing this ac

tion to commence.

Plantiff request anamoiung this court deems just and proper again
st def John Doe for Compensatory, Punitive and Nominal damages fo
r the 41th cause of Action and reasonable Attorney fees. And an a
mount th@s court déems just and proper against def' john Doe, Pho
enix and Ghegan for Comp%ensatory, Punitive and nominal damages P
ursuant to 42 USCS 1983 and reasonable Attorney fees,

(The standard of outrageous cofduct is 'strict,' 'rigoroud' and'

difficult to satisfy.' However, that is not the case when there

is a deliberate and Malicious campaign of Harassment or intimidat
ion. Additionally, the optrageous nature of the conduct can be es
tablished when.it arises from the abuse of a position of power. §
collar v. City of New York, et al, 2018 N. Y. App. div. LEXIS 189
5 SUPREME COURT OF THE STATE OF NEW YORK, APPEALLATE DIVISION, FI

RST DEPARTMENT).
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 92 of 299

43rd Cause of Action.

Intentional Infliction Of EmotonaL Distress Claim against def Mar
garet Sowah in her individual capacity Pursuant to 28 USCS 1367(A
).

(1)The plantiff forwarded to def Sowah the April 3 2018 Article 7
8 Petitions Two times after the first Initial time to App Term, F
irst Dept, Clerk of Court for initial filing Pursuant to CPLR 210
2c(2)after def Sowah illegally and contrary to CPLR 2102c forwaer
ded back to the plantiff the April 3 2018 Petitions, when the Pla
ntiff lawfully forwarded them back on May 9 2018, def Sowah made-
believed she filed them and the third time, def Sowah just ignore
d the Petitions after the plantiff asked her to file them on JUne
22 2018(3)def Sowah is the Deputy Clerk at the App Term, First De
pt(4)to this very day of the typing of these words in this cause
of Action, the plantiff is streuggling to endure that def Sowah s
till did not commence his Petitions as required by CPLR 2102c.

Plantiff request anamount this court deems just and proper agains
t def Margaret Sowah for Compensatory, Punitive Wnd Nominal damag

es Pursuant to 28 USCS 1367(A) and reasonable Attorney fees.

44th Cause of Action.

Medical Malpractice Claim against def's Cheyenne Snavely and Jose
ph Habboushe Pursuant to 28 USCS 1367(A).

Pursuant to the reasonable care standard for doctors, def's Snave
ly and Habboushe refused to provide the plantiff with any medical
attention(treatment), even after assaulting the plantiff, and usi
ng force on the plantiff that was not needed and that was the pro
ximate cause of the plantiff injuries causing this action to comm
ence because if it wasn't for def's Snavely and Habboushe not pro
viding medical attention to the plantiff because they thought tha
t it might help a potential Civil suit against the plice that arr

ested him this action would not have commenced.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 93 of 299

PLantiff request ana mount this court deems just and proper again
st def's Cheyenne Snavely and Joseph Habboushe in thier individua
1 capacities for compensatory,Punitive and Nominal damages Pursua
nt to 28 USCS 1367(A), and reasonable Attorney fees.

45th Cause of Action.

Substantyive Due Process Claim against defds Laura.A.Ward and Nic
holas Barnes in thier individual capacities Pursuant to 42 USCS 1
983.

While having no jurisdiction nor any colorable claim of Authority
def's Barnes and Ward decided together not to entertain the plant
iff's Pre-Trial sub 1 subsec A and H part of that motion on its m
erits in thier decision and orddeer dated March 14 2018 is becaus
e they would have had to release the plantiff from unlawful custo
dy and that conduct from def's Ward and Barnes 'Schocked the Cons
cience' of the Courts making that conduct oppresive in its nature
and interfered with rights implicit in the concept of ordered lib

erty thereby causing this action to commence.

PLantiff request an amount this court deems just and proper again
st def's Laura.A.Ward and Nicholas Barnes for Compensatory, Punit
ive and Nominal damages and reasonable Attorney fees.

46 cause of Action.

Substantive Due Process Claim against def's Ann Scherzer and Cle
rk of Court Part Tap A in thier individual capacities Pursuant to
42 USCS 1983.

while aiding and abetting eachother in the Commission to wtllfull
y deprive the plantiff of his Substantial Right to be free from a
rbitrary Action from a Goverment Officer, the same was actually a
ccomplished on Aug 27 2018 by def's Clerk of Court Part Tap A and
Scherzer when def Scherzer asked def Clerk of Court Part Tap A to
hand her the indictment?(so she can lie to the plantiff about bei
ng indicted,)and, def Clerk of Court Part TapA subsequently hande
d to def Scherzer those two Papers Part &1 handed to the plantiff
on 12-4-2017 ‘knowing that what she handed to def Scherzer was no
t an indictment because she knew that the AGrand Jury on 11-20-20
17 necver indicted the plantiff because of what the plantiff told

lo
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 94 of 299

bhem about CPL 170.20, but def Clerk of Court Part Tap A kept tha
t quiet with def Scherzer because if they mentioned it, agreeing
with the plantiff's argument, they would have had to release the
plantiff from unlawful cussody and that Schocked the Conscience
of the courts and interfered with Rights implicit in the concept
of ordered Liberty making believe the plantiff is indicted so the
y can take him to an unlawful Trial causing this action to commen
ce.

PLantiff request an amount this court deems justr and proper agai
nst def's Clerk of Court Part Tap A and Ann Scherzer for Compensa
tory, Punitive and Nominal damages Pursuant to 42 USCS 1983 plus

reasonable Attorney fees.

47th Cause of Action.

Substantive Due Process Claim against def's Ann Scherzer and Nich
olas Barnes in thier individual capacities Pursuant to 42 USCS 19
83.

While having no jurisdiction nor any colorable claim of Authority
def's Scherzer and Barnes decided to deny the plantiff's Aug 18 2
018 motion without a decision and Order because they did not want
to do what def's Barnes and Ward did in thier decision and Order,
but def's Barnes and Scherzer did not weant to dismiss the video
accusation to release the plantiff from illegal custody and that
cénduct from def's Barnes and Scherzer 'Schocked the Conscience’
of the Courts and interfered with ARights implicit in the concept

of ordered Liberty thereby causing this Action to commence.

Plantiff request ana mount this court deems just and proper again
st def's Ann Scherzer and Nicholas Barnes for Compensatory, Punit
ive and Nominal damages Pursuant to 1983 and reasonable AAtorney

Fees.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 95 of 299

48th cause of Action.

Clear Absence of all jurisdiction Claim against def ADA John Dpoe
for #4445-2017 analyzed under the Due Process Clause of the Fourt
eenth Amendment of the US. Const in his individual capacity Pursu
aNT to 42 USCS 1983.

On Nov 8 2018, in Supegeme Court Part Tap, def ADA John Doe for #4
445-2017. put on record that he was releiving def Nicholas Barnes

so he can prosecute indictment number 4445-2017, and from the fil
es def ADA John Doe for #4445-2017 rtecieved from def Barnes, def
ADA John Doe for #4445-2017 knew that the plantiff never got indi
ected on 11-20-2017, and he also knew that he had no colorable Cla
im to prosecute the plantiff without a Grand Jury indictment but

dedf ADA John Doe for #4445-2017 still teamed up with def Ann Sch
erzer anyway to prosecute the plantiff on the video Accusation th
ey got from dfef Ward, and dfef Ward recieved the video accusatio
n from def's Moses, Gunasekera, Supervisor and ADA John Doe and t
hat was the proximate cause of the plantiff injuriesw causing thi
s action to comthence because if it wasn't for def ADA John Doe fo
r#4445-2017 not caring about having no Authoruity to prosecute th
e plantiff and prosecuing the plantiff without Authpority this ac

tion would not have commenced.

Plantiff requerst an amount this court deems just and proper agai
nst def ADA JOhn Doe for #4445-2017 for Compensatory, Puntive and
Nominal damages Pursuant to 42 USCS 1983 and reasonable Attorney

fees.

49th cause of Action.

Conspiracy Claim Pursuant to 42 USCS 1983 and Bivens against def'
s Ann.M.Donnelly, Cyrus.R.Vance Jr and Eleanor.J. Ostrow in thier
individual capacities.

Def's Eleanor Ostrow and Cyrus R.Vance Jr, your conneeted with ea
chother in the Sothern District of ANew York(28 USCS 1391 B2),One
Hogan PLace, where the District Attorney's Office of the County o

f New York is located, and where $4445- ~2017 was pending against t
he plantiff, from therer(Dist.Att.Office of the County of Ny)
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 96 of 299

your two conspired with def Ann.M.Donnelly in the Eastern Distric
t of New York, where Civil case 18 cv 4066AMD was pending against
the District Attorney's Office of the County of New York, and whe
re the plantiff was being illegaly detaindd challenging that idle
gal detention with 18 cv 4066AMD to and did deprive the plantiff

of his Due Process Right to an impartial Tribunal in a civil case
when def Ostrow listened to def Vance because def Ostrow knew def
Donnely told def Vance to tell an Attorney to file an Appearanme

of Counsel with the Court Pursuant to 18 cv 4066AMD 77 days later
since the Amended Order to Show Cause went out to the District At
torney's Office of the County of Nerw York against def Cyrus.R.Va
nee Jr, because def Donnelly told Vance that the plantiff woote h
er a letter dated Oct 12 2018 saying she was trying to hold out o
n the Petition until the plantiff gets unduly convicted proximate

ly causing this action to commence.

Plantiff request anamount this court deems just and proper agains
t def's Ann.M.Donnelly, Cyrus.R.Vance Jr and Eleanor Ostrow for C
OMPENsatory, Punitive and Nominal damages and reasonable Attorney

fees.

50th Cause of Action.

Unlawful search and seizure Claim analyzed under the Fourth Amend
ment of the U.S.Const against def's David Simon, Sergeant Frazier
, Jane AND John Doe's in thier individual capacities Pursuant to
42 USCS 1983.

On 9=25-2017, in the County of New York,on Madison and Rutgers st
reets, def's Simon, Frazier, Jane and John Doe's all just grabbed
the plantiff's hands and stated ‘freeze you under arrest’ without
knowing if the plantiff actually committed a crime that day and t
hen serarched the plantiff and that was the proximate cause of th
e plantiff's injuries that kept the plantiff incarcerated for fif

theen Months.

$4
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 97 of 299

Plantiff request anamount this court deems just and proper agsain
st def's David Simon, Sergeant Frazier, Jane and John Doe's for C
ompensdatory, Punitive and Nominal damages Pursuant to 1983 and r

easonaBLE ATTOrney fees.

51th cause of Action.
False Imprisonment Claim against def's Sergeant Frazier and David

Simon under the Fourteanth Amendmnet of the U.S.Const Pursuant to
42 USCS 1983. —

(1)David Simon and Sergeant Frazier stated in Criminal Court Comp
laint that they watched thru videosurviellance the plantiff inser
t a piece of paper ointo an opening of a MVM, then approached two
people to speak to them, then went and attempted to open up the s
ervice gate and when that did not work, the plantiff swiped those
two peole thru a turnsatile with a mertocard.(2)The plantiff wwas
detained on that evidence for 15 months and that was the proximat
e cause of the plantiff Constitutional injuries that caused this

action to. commence.

Plantiff request anamount this court deems just and proper agains
t def's David Simon and Sergeant Frazier in thier individual capa
cities for compendsatory, Punitive and Nominal damages Pursuant t
o 42 USCS 1983 and reasonable Attorney fees. |

YO
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 98 of 299

 
 

Plantiff request @ ount this court deesm Just and Proper agai

nst def Margaret Sowah for Co

dsatory and Punitive damages.

tomtceausesrnciom olund use of Acta,

Intentional Infliction of Emotional Distress Claim against def's
Margatret Sowah, Susanna Molina Ropas and A.Ortiz pursuant to 28

USCS 1367 A.

(1)The plantiff kept on forwarding letters and Affidavits to def'
s asking and telling them to file his July 11 2018 Article 78 Pet
ition he forwarded to the App Term, First Dept certified mail(2)

they were just ignoring his letters and affidavits(3)all three of
them are clerks at the App Term, First Dept(4)to this very day of
the typing of these words in this cause of Action, it is hared fo
r the plantiff to endure that the def's still did not commence hi
gs July 11 2018 Article 78 Petition as required by CPLR 20M2(c) an
d that was the proximate cause of the plantiff injuries that caus

ed this action to commence.

43rd Cause of A@tion.

   
 
    
  
   
  
 
 
 
 
   

lpractice Claim dgainst def's cneycane Snavely and Jose
USCS 1367 Ac

a

asonable} care standfard care for doctors, def's

Médical
ph Habboushe\Pursuant to 2

Pursuant to the
Snavely and Habbous refused to” provide the plantiff with any me
dical treatment, even r aésaulting him, and, using force on h
im that was not needed aba ‘that was the proximate cauge of the pl

antiff's injuries thay@a sed this action to commence.

Plantiff reque anamount. |\this court deesm Just and proper agains

t both defendants Jointly
tive damagés Pursuant to 2

LA
i

nd severally for Compensatory and Puni
USCS 1367 |

a
Case 11:19-cv-00458-LLS Document 2 Filed 01/16/19. Page 99 of 299 Page | of 1

t .
: i
I

Torts > Damages > Punitive Damages. > General
Overview

Civil Procedure > Remedies > Damages > General
Overview

Civil Procedure > Remedies > Damages > Punitive

Damages ,

Torts > Damages > Punitive Damages > Conduct
Supporting Awards - |

Punitive damages are awarded in tort actions where the
defendant's wrongdoing has been intentional and ©
deliberate, and has the character of outrage frequently
associated with crime. Something more than the mere —
commission of a tort is always required for punitive
damages. There must be circumstances of aggravation —
or outrage, such as spite or malice, or a fraudulent or
evil motive on the part of the defendant, or such a
conscious and deliberate disregard of the interests of
others that the conduct may be called wilful or wanton.

John Prozeralik v. Capital Cities Communications, Inc., 82 N.Y.2
d 466; COURT OF APPEALS OF NEW YORK.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 100 of 299 Page 1 of 1 |

Torts > Negligence > Causation > Proximate Cause > General
| Overview

Civil Rights Law > Section 1 983 Actions > Elements > Causal
Relationship

Tort defendants, including those sued under 42 U.S.C.S. § 1983,
are responsible for the natural consequences of their actions. Thus,
an actor may be held liable for those consequences attributable to
reasonably foreseeable intervening forces, including the acts of
third parties. The fact that the intervening third party may exercise
independent judgment in determining whether to follow a course of
action recommended by the defendant does not make acceptance
of the recommendation unforeseeable or relieve the defendant of
responsibility.

Civil Procedure > Trials > >» Jury Trials > Jury Instructions >
General Overview

KERMAN v. CITY OF NEW YORK, 374 £.3d 93;UNITED STATES COURT OF
APPEALS FOR THE SECOND CIRCUIT.

4%
Case 1:19-¢v-00458-LLS Document 2 Filed 01/16/19 , Page 101 of 299

Certification and Closing.

Under Federal Rule of Civil Procedure 11, by signing below, I cer
tify to the best of my knowledge, information, and belief that th.
is Complaint :(1)is not being presented’ for an improper purpose, 5
uch as to harass, cause unnecessary delay, or needlessly increase
the cost of litigation; (2)is supported by existing law or by a no
nfrivolous argument for extending, modifying, or reversing existi
ng law;(3)the factual contentions have evidentiary support or, if
specifically so indentified, will likely have evidentiary support
after a reasonable opportunity for further investigation or ‘disco

very; and(4)the complaint otherwise complies with the requirement
8 of Rule 11.

I, Cory ‘Reid, declares under. ‘penalty of Perjury that everything i
‘8 true and correct.

Date of Signing: |- ‘Te .0\9

Signature of plantiff: TT nw

Printed Name of Plantiff: CORN. Bekc
“address of PLantiff: ZHO MM lac aiison Sheet. TD > NY XY core.

ay

a
 

 

 

OV AL NNMGaaec AUT TUT
1a LL ,

Case 1:19-cv-00458-LLS Doctiment 2 Filed OU/16/19 Pagan LO 2s

  
 
  
  
  
 
 
 
   
   
 
  
  
  
 
  
 
  

9/25/2017 &:67:03 PM PAGE 2/003 Fax Server

. Page 1 of 2
AL COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK ‘

THE PEOPLE OF THE STATE OF NEW YORK

 

MISDEMEANOR

I] Cory Ried @37,

 

Defendant.

 

 

- Police Officer David Simon, Shield 4429 of che Transit Division Diserict 4, stares

pl defends ts charged with: |
N| 5 py14soog) —°—=~=C—*«Caiinl Mischiein the Fourth Degree

(defendant #1: 1 count)
2 PL 145.15 Criminal tampering in the second degree
ce oe wise (défe iias t His 1 count) Lee ee ee eeeeee oe cee
3 21 NYCRR 1050.4) Unlawful Sale or Reproduction of a MetroCard
(defendant #1: 1 count) SO
4 21 NYCRR 1050.6(6)(2) | Unlewfal Solicitation in the Subway
(defendant #1: 1 count)

On or about September 25, 2017 nt about {2:48 PML, in che subway station at
Zust Broadway & Rutgers Street in the County and State. of New York, the defendant
inehtionally damaged property of another while having no right to do so nor any reasonable
lads to believe that he had such a right; the defendant, having no right to do so nor any

shle ground to believe thet he had such right, he and she tampered and made
ection with property of 2 gas, electric, sewer, steam and water-wotks corporation,
bhone and telegraph corporation, common carrier, noclesr powered electric generuting
- and public utility operated by « municipality and district; the defendant sold,
ided, copied, reproduced and produced and created a version of fare media and
orized access to.and use of the facilities of the New York City Transit Authority without.
permission and authority; the defendant solicited money and payment for food, -
and services and pankandled and begged upon e transit facility and conveyance
lout authorization by the Transit Authonity. —

sie basis for these charges are as follow:

I observed, through video surveillance, the defendant inset a piece of paper into
ahidpenine ‘of the MetroCard vending machine (MVM), which damaged the MVM. I know
niblthe defendant's actions damaged the MVM because, before the defendant walked away
MVM displayed a green light, indieating that the machine was fully operable, and after

 

   
   

 
   

ah pe) ek a,
_ *

  
 
 

ef
4

oo - ~.
Pinna re: 2.
rd Saamnethond

 

a
aot
 

 

 

(eee CSOT ASE TV-OOASSELLS “Dottirient 2 Filed 01/16/19 Page 103 of 299

    
  
 
     
  

8/25/2017 8:57:08 PM PAGE 3/003 Fax Server

7 . . Page 2 of 2 .
CRIMINAL COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK

y| THE PEOPLE OF THE STATE OF NEW YORK

 

MISDEMEANOR
|| Cory Ried (M 37),

 

 

 

 

| As a member of the New York Police Department, Iam a custodian of he MVM
aK che defendanc did nor have permission or authority to tamper with or to damoge the

I then observed the defendant standing in front of the MVM and observed him

Ab ouch and speak to two people, I observed the defendant walk to the emergency exit gate

afl attempt to pull open the gate. I then observed the defendant approach the tumstilecnd
ibe s MetroCard et the turnstile twice, allowing the two people through the turnstiles.

As a member of the New York Police Department, I am a custodian of the

   
  
  

ibe statements fnade in this written instrament are punishable as < class A
bisdemennor ant to section 210.45 of the Penal Law, and as other crimes.

TUE TL Tiassa TTT AVAL
TE

a ales 2054
_ Date ” . Time -

lice Officer’ David Simon

 

pots

E LUOR-St-60 “wd pz7esi8o - werces

 

47
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 ge 104 of 299

SUPREME COURT OF THE STATE OF NEW YORK.
COUNTY OF NEW YORK. . | Xb
o4

screernerctnencenennnaeeae aos att BEC
THE PEOPLE OF THE STATE OF NEW YORK

~against-

CORY RIED,

oe EEE EOE EEE EERE TTT EERO ET ERMA HEE MSE E THA

THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses the
defendant of the crime of CRIMINAL TAMPERING IN THE FIRST DEGREE, in violation of
Penal Law §145.20, committed as follows:

The defendant, in the County of New York, on or about September 25, 2017, with intent to
cause a substantial interruption and impairment of a service rendered to the public, and having no
right to do so nor any reasonable ground to believe that he had such right, damaged and tampered
with property, to wit, a MetroCard vending machine, of a gas, electric, sewer, steam and water-
works corporation, telephone and telegraph corporation, common carrier, nuclear powered electric
generating facility, and public utility operated by a municipality and district, and thereby caused

substantial interruption and impairment of service.

aq
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 e 105 of 299

”

SECOND COUNT:
AND THE GRAND JURY AFORESAD, by this indictment, further accuses the defendant

of the crime of CRIMINAL TAMPERING IN THE FIRST DEGREE, in violation of Penal Law
§145.20, committed as follows:

The defendant, in the County of New York, on or about September 25, 2017, with intent to
cause a substantial interruption and impairment of a service rendered to the public, and having no
right to do so nor any reasonable ground to believe that he had such right, damaged and tampered
with property to wit, a second MetroCard vending machine of a gas, electric, sewer, steam and
water-works corporation, telephone and telegraph corporation, common carrier, nuclear powered
electric generating facility, and public utility operated by a municipality and district, and thereby

caused substantial interruption and impairment of service.

CYRUS R. VANCE, JR.
District Attorney

An wademeer vil be Cound yariscictanal ly eee
ec he, acs eS ac URS efendawt ~ of Comma ting - ap 5

do yor conbhike a Crim,

14
a.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 106 of 299 Page | of 3

 

The People of the State of New York, Plaintiff, v. Wayne D. King., Defendant —
District Court of New York, First District, Nassau County
137 Misc. 2d 1070; 523 N.Y.S.2d 390; 1987 N.Y. Misc. LEXIS 2764 |

[NO NUMBER IN ORIGINAL]
, ‘ December 15, 1987

 

CASE SUMMARY =

PROCEDURAL POSTURE; The people brought a motion for an. order restoring the present action in order to
» allow it to reprosecute the case against defendant on the original felony char it enal Law
55.30, grand larceny in the fo egree.Once felony complaint of grand larceriy in fourth degree was converted
tomisdemeanor. offense of petit larceny, court was required to dismiss Felony complaint. There was'no statutory _
authority tha’ a allowed court to reinsta ie felony. complaint. ; °

maar,

    

 

 

 

 

 

OVERVIEW: Defendant was originally charged with a felony violation of grand larceny in the fourth degree under
s 155.30, which was subsequently reduced to the class A misdemeanor charge of petit larceny under N.Y. Penal
Law § 155.25. The court subsequently granted the peopie’s application to dismiss the misdemeanor charge in ©
- order to further the interests of justice pursuant to N.Y. Crim. Proc. Law § 170.30(1)(g), and the accusatory
instrument was dismisséd. The people then brought a motion for an order to restore the previous. action against
defendant to allow them to reprosecute him on the original felony charge of grand larceny in the fourth degree.
The court held that the people were permitted to reprosecute defendant on'the misdemeanor chatge of petit

. arceny, but not or prévious felony. Once the felony complaint was converted
A—-the court was: Fequ red to dismiss the felony complaint pursuant to N.Y. Crim.

  
   
   

  

  

roc. Law - There ~-
ry authority that. allowed tié court to reinstate the felony complaint after it had been dismissed upon -
conversion to the misdemeanor o ense pursuant to.N.Y. PenalLaw § 180.50. ~~

UTCOME: The court allowed the people to reprosecute defendant on the misdemeanor charge of petit larceny,
not the original felony charge of grand larceny in the fourth degree. /

LexisNexis ‘Headnotes.

 

 

. Criminal Law & Procedure > Pretrial Motions > Dismissal
Criminal Law & Procedure > Accusatory instruments > General Overview aster,
' Criminal Law & Procedure > Accusatory Instruments > Dismissal ‘5
Criminal Law & Procedure > Pretrial Motions > Speedy Trial > General Overview
Criminal Law é Procedure > Jury Instructions > Requests to Charge
Governments > Courts > Judges | |
, Government > Legisiation > Statutes of Limitations > General Overview ,

The Criminal Procedure Law of New York fails to bar renewed prosecution ofa misdemeanor charge that has
been dismissed in the interest of justice upon the state's motion pursuant to N.Y. Crim. Proc, Law § 170.30(1)(q).
. This does not appear to be a legisiative oversight because the legislature did provide for a bar to renewed
prosecutions in other situations. N.Y. Crim. Proc. Law § 210.20 provides that reprosecution of an indictment is
barred where the indictment has been dismissed due to immunity, double jeopardy, Statute of Limitations, and
denial of speédy trial. N.Y. Crim. Proc, Law §§ 210.20(1)(d). (e), (f), (g), (h). However, N.Y. Crim, Proc. Law §
210.20(4) provides that where an indictment had been dismissed in the interests of justice, pursuant to N.Y. Crim.
Proc. Law.§ 210.20(1)(i), a court may, upon application of the state, authorize the state to submit the charge to
the grand jury. Accordingly, a superior court has the statutory authority to grant reprosecution of a felony charge
, where the indictment had been previously dismissed j in the interests of justice.

Criminal Law & Procedure > Pretrial Motions > Dismissal
' Criminal Law é Procedure > Double Jeopardy > Attachment Jeopardy

A district court should have the authority to grant reprosecution of an accusatory instrument on a misdemeanor
charge where the accusatory instrument was originally dismissed in the furtherance of justice pursuant to N.Y.
Crim. Proc. Law § 170.30. There is nothing in the Criminal Procedure Law of New York,-which forbids the.
- reinstatement of a misdemeanor prosecution. Furthermore, there is no double jeopardy involved since double
jeopardy does not attach until a witness i is sworn at trial. N.Y. Crim. Proc. Law § 40.30.

Criminal Law & Procedure > Pretrial Motions > Dismissal

Ob

file://C:\Program Files\LexisNex, oa gLNCD4x Kiosk\Print\bkdc6-f85de1 06. html . ' 8/18/2018
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 107 of 299 .  Page3of3

 

The People shall be permitted to reprosecute the defendant on the misdemeanor charge of violating
Penal Law § 155.25, petit larceny. However, the People are not permitted to reprosecute {137 Misc. 2d
- 4072} the defendant on the felony charge of violating Penal Law § 155.30, grand larceny in the fourth
degree. In the instant case, the felony charge (Penal Law § 155.30) was reduced to a nonfelony charge:
(Penal Law § 155.25), by converting the felony complaint into a local criminal accusatory instrument
pursuant to CPL. 180.50 (2) (b) and (3). Once the felony complaint is converted into an accusatory
instrument, the court must dismiss the felony complaint. (CPL 180.50 [3] [d].) There Is no statutory
authority that allows the court to reinstate a felony complaint after the felony complaint has been /
dismissed upon conversion to a local accusatory instrument pursuant to CPL 180.50. (See, Matter of

Campbell v Pesce, 60.N.Y.2d 165.)

 

Accordingly, the People are permitted to reprosecute the defendant on the misdemeanor charge of
violating Penal Law § 155.25, petit larceny, but not on the previous felony charge of violating Penal
Law § 155.30, grand larceny in the fourth degree. The Clerk of the Criminat Court is directed to restore

the above-entitled action to the calendar. .

 

el

file://C:\Program Files\LexisNeR.A LNCD4x Kiosk\Print\bkdc6-f85de106.html 8/18/2018
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 108 of 299 Page | of 2

 

THE PEOPLE OF THE STATE OF NEW YORK v. ROBERT NUNZIATA, Defendant.
CRIMINAL COURT OF THE CITY OF NEW YORK, NEW YORK COUNTY, PART F
2001 N.Y. Misc. LEXIS 1006; 2001 NY Slip Op 40292U
“Docket No. 2001NY063767

October 26, 2001, Decided

 

Notice:

THIS OPINION 1S. UNCORRECTED AND WILL NOT BE PUBLISHED IN THE OFFICIAL REPORTS.

\cidges: A. Kirke Bartley, Jr., Judge of the Criminal Court —

Opinion

-4
\

Opinion by: - A. Kirke Bartley, Jr.

Opinion

y

DECISION AND ORDER
A. KIRKE BARTLEY, J.:

aint was filed against defendant charging him with criminal sale of a controlled
SUBS Ft BG ation of Penal Law § 220.37 and defendant was arraigned in|
f enminal court on July 26, 2001. At the arraignment, the People filed Grand Jury notice pursuant to
Criminal Procedure Law § 190.50. Defendant filed cross Grand Jury ‘notice. Bail was.set in the amount
of $ 500 bond or cash. The case was then adjourned to July 30, 2001 which was the expiration of the
_ time period that defendant may have been held in custody without either Grand Jury action or
commencement of a hearing before his release pursuant to Criminal Procedure Law § 180.80.

 
     

On July 30, 2001, defendant was produced before the court with defense counsel and the People
indicated that there was:no Grand Jury action nor commencement of a preliminary hearing. The
People then requested that the charge against defendant be reduced to the misdemeanor charge of
criminal possession of a controlled substance in the seventh degree in violation of Penal: Law §
220.03. The People further requested an adjournment to present the misdemeanor charge to a grand
jury pursuant to Criminal Procedure Law § 170.20(2). The court permitted the reduction, but denied the -
People's application for an adjournment to present the misdemeanor charge to a grand jury pursuant

to Criminal Procedure Law § 170.20(2). The following written decision elaborates upon the decision of
: / the. court. :

The local criminal court must grant the People’s application to adjourn the criminal court proceedings

for a reasonable period of time to afford the People an opportunity to present a misdemeanor charge

to a grand Jury. People v. Butor, 75 Misc. 2d 558, 564, 348 N.Y.S.2d 89 (Dutchess County Court, 1973).
Granting the motion is mandatory. People ex rel. Kehoe v. Harkness, 84 Misc. 2d 927, 376 N.Y.S.2d
992 (Supreme Court, Rensselaer County, 1975), affirmed 50 A.D.2d 101 0, 376 N.Y.S.2d 950 (3d Dept

. 1975), appeal denied 40 N.Y.2d 809 (1977). :

   

However, divestiture of local criminal court jurisdiction through the presentation of a misdemeanor

charge to a grand.jury pursuant to Criminal Procedur Ww § 170.20 appiles only to cases which
originate as misdemeanors and not to cases which originate as felonies. People v. Lebron,.182 Misc.

‘2d 640, 642, 701.N.Y.S.2d 274 (Criminal Court of the City of New York, Kings County, 1999). In the
present case, defendant was originally charged by felony complaint which the People reduced toa
misdemeanor on defendant's release date pursuant to Criminal Procedure Law § 180.80. The People '-

then immediately requested an adjournment pursuant to Criminal Procedure Law § 170.20 to present
the misdemeanor charge to a grand jury. Since defendant's case originated as a felony, the People's

request for an adjournment pursuant to Criminal! Procedure Law § 170.20-must be denied. -

 

‘if.the court allowed a felony charge to be reduced to a misdemeanor and then permitted the People.an
adjournment to present the misdemeanor charge to a grand jury pursuant to Criminal Procedure Law §
179.20(2), the defendant's right to plead guilty to the charge in criminal court would be cut off. People
v. Bouyéa, 172 Misc. 2d 835, 837, 660 N.Y.S.2d 657 (Supreme Court, Kings County, 1997); see also
People v. Barkin, 49 N.Y.2d 901, 428 N.Y.S.2d 192, 405.N.E.2d 674 (1980). The result is that a defendant
is prevented from entering a plea agreement or going to trial in final disposition of the case before an
indictment can be filed. Additionally, a defendant is incarcerated for both the Criminal Procedure Law
§ 180.80 and § 170.70 periods, and thereafter remains incarcerated. The fimitation of Criminal
Procedure Law § 170.20 to cases which originate as misdemeanor charges prevénts the People from
‘reducing felony charges to misdemeanor charges to avoid the release of a defendant pursuant to
Criminal Procedure Law § 180.80 while the People seek an indictment. The court cannot sanction the.
practice of reducing felony charges to misdemeanor charges in an-attempt to keep a defendant
incarcerated in contravention of Criminal Procedure Law § 180.80 and to prevent a final disposition o
the misdemeanor charges while the People seek an indictment on the originally. alleged felony

 
   
  
  
   
  
   
 

 

(O72.

_ file://C:\Program Files\LexisNexip 1 31CD4X Kidsk\Rrint\bkde5,£503c6d0:html ~ 8/18/2018
. Cese Details GRRE 19-cv-00458-LLS. Document 2 Filed 01/16/19 Pxigé #09 Of 299

York State €nified Court Svstem

  

 

SHS 2817

 

one OF TR Crluial| Chaves the. alae

| Reach an Central. Boolaugs, Same. Croton
BeIge AW ‘pene Cou park Te.

tae eee as Ft aan ay Martens oe baler mie pale ane er ee

https://iapps.courts.state.ny.us/webcrim_attorney/Detail ?which=charged&docketNumber=... 11/28/2017

mE

4c
vagelof] "- ~

Case 1: 19- “CV- 00458-LLS ‘Document 2 Filed 01/16/19 Page 110 of 299

New York State Unified Court System

WebCriminal

Case Details-Charges __

\ (CASE INFORMATION

Court: . New York Criminal Court
Cose #: 2017NY050276
| Defendant: Ried, cory :

 

 

 

 

Charge Detail Tien
TAR 1050.68 02 Violation, 1 count, Not an arrest charee, Arraignment charge
Not an arrest charg

Description:
PL145.1500 A Misdemeanor, i cow arraignment cher charges

| “*TOP CHARGE** 4 _ Celatnd Tare

TAR 1050.4C 00 Violation, 1 count, Notan arrest charge, Arraignment charge :
Description: |

PL 145.0001 © AMisdemeanor, 1 count Not ah HYPER chargey Arraignment charge) _
~___Description: . Crm Mis:intnt Dmge Prorty —__- : :

t

ADARL and PART C charges

~ Disposition Sent

 

        

    
 

 
   

 

 

 

 

 

https://iapps.courts.state.ny.us/webcrim_attomey/Detail?which=charge&docketNumber=... 11/18/2017
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 111 of 299

 

Ut

 

ty

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 112 of 299

Overview

 

 

Welcome to the Office of the Inspector General Homepage. The Office is responsible for the
investigation and elimination of infractions of disciplinary standards, criminal activities, conflicts of
interest, misconduct, misfeasance and incompetence on the part of nonjudicial employees of the
UCS, and persons or corporations doing business with the UCS, with respect to their dealings with
‘the courts.

For these purposes, the Inspector General receives complaints and information from the public and
‘other sources about nonjudicial employees and takes appropriate action on such complaints;
undertakes investigations or studies of the functions, accounts, personnel or efficiency of any court
unit and acts as liaison with | federal, state and local law enforcement and regulatory agencies on
matters that fall within the scope of these responsibilities.

—_—

In accordance with the Anti-Fraud Policy, suspected or detected fraud or irregularities should be
reported to the Office of the Inspector General. The Office will review and investigate allegations in
accordance with this policy. \

 

 

 

 

There are two specialized units within the Office of the Inspector General:

Office of the Managing Inspector General for Bias Matters, which investigates allegations of bias
based upon race, sex (including sexual harassment), sexual orientation, gender identity, domestic
violence status, prior criminal record (in certain circumstances), age, marital status, disability,
national origin or religion that affect the workplace or the terms and conditions of employment of
UCS personnel, including acts that relate to services provided by court system personnel to the
public.

\

Office of the Managing Inspector General for Fiduciary Appointments, which investigates
allegations of unsatisfactory performance, or conduct incompatible with appointment on the part of
individuals who have applied to be eligible for appointment by the court as a fiduciary. The
categories of appointment include, but are not limited to: guardians, guardians ad litem, receivers,
referees, and jaw guardians.

  

-Inspector General

Sherrill Spatz
ig@nycourts.gov
Phone: 646-386-3500
Fax: 212-514-7158

 

Deputy Inspector General
Carol Hamm
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 113 of 299

NEW YORK STATE

, Unified Court System

   

 

  

OFFICE OF COURT ADMINISTRATION

LAWRENCE K. MARKS SHERRILL SPATZ

CHIEF ADMINISTRATIVE JUDGE NX INSPECTOR GENERAL
é .

July 2, 2018

Mr. Corey Reid, #BKDC-34917095 14
Brooklyn Detention Complex

275 Atlantic Avenue

Brooklyn, NY 11201

Dear Mr. Reid:

This office is in receipt of your complaint correspondence dated June, 12, 15, and 22™,
2018, respectively, regarding an Article 78 procedure, in the Appellate Division., First
Department.

Please be advised this office has no jurisdiction to ‘oversee’ the Appellate Division, First
Judicial Department. However, in order to assist you, I have forwarded your correspondence to

the Chief Clerk of the Appellate Division, for their assistance.

If you have any further issues with the court, please address them directly to the court in

question.
Very truly yours,
<P PY
Sst _ OQ Ss Pod
SSijf Sherrill Spatz

26 BROADWAY, 10TH FLOOR, NEW YORK, NEW YORK 10004 ¢ PHONE: 646-386-3500 ¢ FAX: 212-514-7158

 

SSPATZ@NYCOURTS.GOV ® MAILING ADDRESS: 25 BEAVER STREET, NEW YORK, NEW YORK 10004
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 114 of 299

or

New York State Unified Court System Office of the Inspector General
Complaint Form

Please complete this form to file a general complaint with the Inspector General’s Office.
Following receipt of your complaint, you will be contacted by a member of our staff responsible

for investigating your complaint.

Complainant’s Name: C OY Red

Mailing Address:_ RYOoklaw Dedention Comolex
City: y WAS Cunry State: NE\J Now Ya Zip code: \\'7O |

Home Phone No.: _- ork Phone No.: E-Mail:

 

 

 

Information about the complaint:

Name of subject of ¢ on Ae Derty. Clerk. of Ape tem ist ep. Mag ate soureuH}
Address: 9.( Maaco AVY City: N: ¥. State: NY Zip code: |C56 @

Home Phone No.: ee No.:
Is subject of complaint a court employee?: Yes No

If yes, where i is subject assigned?:
Location of Complaint: }

County: Neu

Please briefly s mmarize Kee com lajnt edowatel CEEPS ON" Asyeq arching

°Cl'5 cle Ys f Filmy them, Che Lred

e “Anal oat eg ere che TRY lbecaule +
Konke. polo her~ to. acktng Live Sie. 1S og

DKec var we My Ses Kare qed Kee ot Petginy ta Ble

Kom we _aw atttele Ik dated, Ser -19~-20l

I authorize the New York State Unified Court System’ s Office of the Inspector General to

use my name investigating this
NY, Date: &~(2°29 \Y

Please attach any additional STiaieematon you may have about the claim and mail or fax this form
to: pot

 

 

 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

Office of the Inspector General

Office of Court Administration

25 Beaver Street

New York, NY 10004

Phone No: 646-386- 3500 - Fax No.: 212-514-7158
E-Mail: ig@nycourts.gov
Case 1:19-cv-00458-LLS_ aT 2..Filed 01/16/19 Page 115 of 299

 

New York State Unified Court Ss stem Office of the Inspector General

  
 

UCS-18 (9/11)

CLAIM OF DISCR wnaronY TREATMENT

Please complete this form to file a claim of discriminatory treatment with the Unified Court System’ s Office of the inspector
General. Any individuals contacted by the Office of the. Inspector General will be asked not to disclose the facts or contents of

your claim unless disclosure is necessary.

 

Name: Cay Rev
Title: WY

 

 

 

 

Home Addrésé

  

Work Location:_ — : Te
City: Eunsg SAK) State: ip:

2]

Work Phone:( —)

 

 

City: | States

Following receipt of your claim, you will be advised fit 1
investigating your claim. You also will be informed if the:

cannot proceed with the investigation.

1.1 L | have been treated in mee a 1
Race | Color |

QO Age O Creed.

  
   
   
  
  

 

Q Religion Q Marital S

 

 

 
 
  
  

QO ual Orientation D Domestic V leng

Other (please specify):

Home Phone: ()

me and telephone number of the staff member responsible for
ice needs further information or if there is a reason why the office

O Sex (including Sexual Harassment)
Disability

Q National Origin

1) Gender Identity or Expression

 

2. | believe that the act or treatment described :

 
  

 

ECO ste SMC AatD

 

 

 

 

 

3. I beliave that the following individual(s) has (have)
rotate pis NOU +f L

  

 

 

 

 

 

 

 

 

 

 

 

 

   

this claim.

Signature: QUE -

   

 
 

Date: ¢- | 7-L0|

Please attach any additional information you may: have Office of the Inspector General

about the claim and mail this form or a copy of it to:

 

  
 
  
 

Beaver Street -

(646) 386-3507

Office of Court Administration

\ttention: Managing inspector General for Bias Matters
w York, New York 10004
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 116 of 299

rom:

Cory Red

215 Pavawhte AV

Bosh N¥lI20}
BeNC-BUUITIAY

Yo"

Oefice oF the wepectar Cenera|

Ne KF Court adm
25 Reaver qo rehcio

NY NY . [ooo
Sugecty Dee. Clerk Mayjaret- Sowat. ;

(creehwys tice oF He \spequc (General mi nawe If
Cory Red, Qwol, he Leber attached, Marqavey yeve~

Scbmibled an answers She 6 Completely tgnorinoy t=

fs L fusreled dd yer avo otficlev Shep She.
never YeSporded fo dale May-q-za¥y,
Ooey Pack States the dlawe to be tre ave

 

wilt y
"ty .
WV Preah GN
Su fo etar we thy Serres,
= pee *, =
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page MES 299
93 -2o|g

From:

Cory Reid)

US MUAlc Av:

Heol NYIIZo/
DeOe-BY4 (T0951

Varese Ose

ler
Boe ean ck Dep
27 Mackin Auone.
WY.NY 1ecle

Sloe cts Okder +s Show Cane...

cen Ms Margaret Lory Pero ot ypc octenftor) YY)
ine \tn Ape| oF tne Current \Yeor- Cony Red Crusrded

se Las App lew av order- +s Wan Vase. witte the

fol{aung Respordevtts | \Udbe Darke Apa 1, \WDbe masse
DartC, JUDE Ward Part 1{, JueE in part CO [I-21-2ol7,
AY Sour preesting aicery, Det Par Nosher Gunarekera, VY osha
Covesekera's Sperusar Mass Transit avtority Profecuing
altornen(one. hefoe vidaolay Bames) OFficer proainx TB. 4
olEicar Chelan TB M.D. Soseph naldoushe, M., Cheyel
Syavely, Leal aco Stuehy, All Grencl yuy members an

\|-20-20l 7,
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 118 of 299

Can Tas App term Dleqgge YESjPU to me
On She. Supject T haul Yas

C oyy Reo Stetey he abae weer to pe

(w< avd. conects
wi

Vor Reco

ree ‘
Soon & bee we duy

oar doy aL Vay yo
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 119 of 299

Supreme Court of the State of New York
Appellate Division - First Department
27 Madison Avenue
New York, N.Y. 10010

(212) 340-0400

May 18, 2018

Cory Reid (349-17-09514)
275 Atlantic Avenue
Brooklyn, NY 11201

Re: M/O Reid v. Hon. Laura A. Ward, JSC, NY County

-Index #143/18
M/O Reid v. Hon. Moses and Hon. Laura A. Ward,

JSC, NY County

     

Reid:

 

Dear Mr.

   
  
 

This is to acknowledge receipt of your correspondence dated
May 10 and May 11, 2018. Your Writ of Prohibition and Mandamus
against Hon. Laura A. Ward has a calendar date of May 15, 2018.
When a decision is rendered by this court, you will be notified.

Your Writ of Mandamus against Hon. Moses and Hon. Laura A.
Ward has a calendar date of June 20, 2018. When a decision is
“rendered by this court, you will be notified.

Yours truly,

apne cle
Clerk’s Office

sve renee Never allarsel me(canyreid ) 40

We 3 ewe ent fnew alot the leler tu wile)

Ste unfeled Thar ah Papel 3-218 aud then “ray
Teeat Leder alRing clo CPLR 06 BL Shp

Seat we Huy ledey;
18/6/26 7:57AM Case 1:19-cv-00458-LLS Document2 Filed 01/16/19 Page 120 of 299

New York State Unified Court System Office of the Inspector General
Complaint Form

Please complete this form to file a general complaint with the Inspector General’s Office.
Following receipt of your complaint, you will be contacted by a member of our staff responsible
for investigating your complaint.

Complainant’s Name: Cog Kad _ ' .
Mailing Address: 2.1G  AAUOMIC Me > Braakiyn dedevthat Complex
City: Biookl yf | State: New OY x Zip code: {| 20 f

Home Phone No.:__ ~— Work Phone No.:_—— E-Mail: —~

 

 

 

 

   
 
 
 
 
  
 
  
 

Information about the complaint:

Name of subject of complaint: Maras ay !
Address‘2] Maclsoi_RWue City: NY.

Home Phone No.: a,

 

Location of Complaint: M

County: \f-au | Yor

 

Please briefly summari

 

   

 

 

 

 

 

 

 

 

J authorize the New York State Unified: : ourt ¢ System’ s Office of the Inspector General to

use myn name i Vy this claji .
Va | Date: GC 2U-24| x

Please attach any additional inform ton you may have about the claim and mail or fax this form
.to:

 

Signature:

 

 

Office of the Inspector General

Office of Court Administration

25 Beaver Street

New York, NY 10004
Phone No: 646-386-3500 -.-Fax No.: 212-514-7158
E-Mail: ig@nycourts. gov coe

: PI
18/6/26 7:57AM Case-1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 121 of 299

Cow Rac} steles haw cov he recieve eKpentied cavice
hecase. the Law proulces Sede rome oy Buch as botnet
Limted to Avhde 7? petty anol Bepdy Clerc Maraaret
Saal REPS WN) sendlong ai\ ( wy article 72 Petra back,
Yo me Soymg thot T_vove 40 Commene them in the.
Lower Gar EB fowemed do the St: 2
Q peo ate d Fert] | 20lP que Ba: 0

    
      

. She also heck and Sted she
1S LOLS pekthons be never Frleal tue
we tl today T nel te Send April 3 2a@ petthons Leck.
ro her in jure way 4o fle Gr me, Ps tere any
Way Ais ie can help Cr Quickly. r UA MeQ by
ur two Cer Comcplaunts acu ar. Che ty a,
Suh Ne led Che Dated GY2Zay
Ie thak
| TRUS No) ay lenung

AYA

   

 

P3
"18, TUR T5SAMI Case 1: 19- -cv-00458- LLS Document 2. Filed 01/16/19 Page 122 of 299

A

New York State Unified Court System Office of the Inspector General

ae

&S

Complaint Form

' Please complete this form to file a general complaint with the Inspector General’s Office.
Following receipt of your complaint, you will be contacted by a member of our staff responsible

for investigating your complaint.

Complainant’s Name: Q Om Reif

Mailing Address: ‘21S q VEE | Ke NN (ZaL BERT
City: - State: Zip code: Of

Home Phone No.: ‘Nok Phone No.: 7g E-Mail: -———

 

 

 

  
 

Information about the complaint:

  
 
    
   
  

 

 

 

If-yes, where is subject assi
Location of Complaint:

County: Ped

Please briefly summ:

 

 

 

 

 

 

 

 

 

 

*s Office of the Inspector General to

Date Qu- lo-Zy”

Please attach any additional formation youn 1ay have about the claim and wy) or fax this form
to:

I authorize the New York State Unified MN
use my name in "WRI this cai

Signature:

 

Office of the Inspector. General
Office of Court Administration
25 Beaver Street
New York, NY 10004 ° .
Phone No: "646-386-3500.
E-Mail: ig@nycourts: gov

 
  

fax No.: 212-514-7158

 

 
WY T/IR, VSAM Case 1:19-cv-00458-LLS Documen t2 Filed 01/16/19 Page Nl 299

dU “ea(d

ny Red
Cd t
Broclity NY tes)
Race ony

Sherlls
tis _ enera|

Q9 Bea Seep
NY NY local

  
 
   

Av BE NY (teh Anol Bly Complanth | s against
Mewgaiet” Sel 4 Dery Merk wthe fist

epaehnett Arp Torm, Paw Complaniny
abut ae Aue [5 Loly maton For

 

P3
WBITAG GASAM, Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 124 of 299

Default yotement: My une ar 20/Y mete,
for rRavquierit and © forwarbeD vn Maton
Far reargpvent do cre New! York Sede CaF
A Apperson Jue 27 20" aud they gave
me @ tafurn O@te. already, EP else

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 125 of 299

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 126 of 299

ory VD. id Yep 6 Lo \%

2-15 Atlantic Avenve,

Brodkbys : New ade \\ col 6
— Retranter- sua (Tove 4 !

N. Ortez Lelting SOV Ero

Surerne Court of Slale of Newnock tt nae cat

0T Madison Fuenve
New York New Noe , Laalo

tee! Keto Pe cep} “ate [1% 0000 “le 9I59
Qries OR MAPAM}
Mello, woud \\ Ke to Crow Urns diol you fous back.te
We a Pekum Fecleph GO Says Laser: (Sou (eclaco] T-1O-1€ ance
c\e@f Filed daked yu ly [rLol¥, Thedt means aye <theag~ You
in Change. 4 valk Cla de Quen iF Margaret ayol Suvanna pv
You Wo Sade the Fea veclept back. Remember thal
all mraves DP near Wer MGI Quel Your all orf \ <gethor
de Case bom do wae arch Demy me Leclara| Rgirk®),
Thank’,
nT tel | (ry aweh im cay
10 Cevstte Stree” ore V «, po

WY NY t00(8 |
See Cou wee
Case 1:19-cv-00458-LLS niin Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

99 —
First-Class, Mail
. {Postage & Fees Paid
{USPS
|| i NU Permit No. 6-10
5550 “aude Wiha ans2 li 70 |
United States * Sender: Please orint our name, address, and Zipede | in this box®
7 Poste Service | O oR. ‘Rero- HA T0IS|Y vs
| US Aitanic Av Bhi nf {Keo [|
Ves AT UCT SC

 

 

 

 

2 / eae | i it mae ‘I i tpl ih hi i tp Hh

 
        
  

  

OMPLETE) THIS-SECTION ON DELIVERY

   

Case 1:19-cv-00458-

  

  
 
  
 
 

MPOETE THIG SECTION

 

: ™ Complete items 1, 2, and.3.
= Print your name and ‘address on the reverse
so that we can return'the.card to you
m Attach this card to the back of the mail
_or on the front if space permits. .

1. Article Addressed to:: me :

“A. Signgture

Di Agent
Cl Address

B. Racelved by (PrnteckAlanhe) G, Date of Deliy:
ORT |) [oly
‘e

 

 

 

 

 

D. Is delivery address different from itern 17
\f YES, enter delivery address below: [No

 

 

  

 

 

3. Sétvice Type i ( stC: (0 Priority Mall Express®

a / O Adult Signature O Registered Mail™
o | W © Adult Signature Restricted Delivery o Ra istered Mall Restri
0 Certified Mall@ eilvery
9590 9402 Al 48 8092 591 4 70 (i Certified Mall-Restricted Delivery (3 Return Recelpt for
. CO Collect on Delivery Merchandise

 

2. Article Number (Fans i rom: service Tebe)) © Signature Ce pfirmatior

| oie ee

j 7018 1130 goood 701k Wie
\PS Form 381 4, July 2015 PSN 7580-02-0004 9053 |

       
  
   

 

oO Collect on Delivery Restricted Deliv
Blterds yall boy poiti

 

Domestic Return Recel

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 129 of 299

LX UT

 
18/7/11

8:48AM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 -Page 130 of 299 Page 1 of |

Contracts Law > Formation > Acceptance > Mailbox Rule

Depositing in the post office a properly addressed, prepaid letter raises a presumption that it reached its
destination by due course of mail, and mailing a letter in such way is prima facie evidence that it was received by

the person to whom it was addressed.
Contracts Law > Formation > Acceptance > Mailbox Rule

Testimony contravening the receipt of mail does not put into issue the question of whether the letter was received.
The overwhelming weight of statistics clearly indicates that letters properly mailed and deposited in the post office
are received by the addressees. Usually, the one who mails a letter is devoid of any ability to prove receipt of the
letter by the addressee. The testimony of the addressee that he did not receive the letter, while admissible, is
admitted only because of the import of that testimony on the issue of whether the letter was mailed.

CheVic. of Cou!

 

Pl
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 131 of 299

65-201
C or Reicl
27 Sita. Ay C
Brootly NY | Io}
BEDC-3u4 (rol
Depury Clerk
Marcaret Sowa

NOTICE oF
Fest Deporte COMMENCEMENT
21 Macks Aenve.

l F ATICLE 16
NYY. tooto PURSUANT TO
ETHE PETIIIN CLAUSE

Deer Age,

oa Cory Qs, d, ee portinc ye cn notice tacet t OM Camonercing
aw Acticle TR Petchay tuts depardent (First) ame PT

Im now YoU (Mangan et Sow tf Qs ane, oF cthe Respond ents,
Cie Pettioy nas ery ata meuils, —

 
  
  

———prwate artery
The Vetary Public oF tne BROOHYN DETENTION COMPLEX

wtinessech “Unclear Cow Berd 5 sya duoat-he ts tornnredline
Aw Notice fo the App Tem ch Depts Deputy Chere. Mewstye -
Sova’ ) i

. nilllitiiy,
~ s s 3 sdje \ h
weetnessecd an tne OY AL AGU,
SOLO TAR EE AGG
Sos "BS
FS ho, 01068297087.
= UALIFIED | =
= KINGS COUNTY =
= MM.EXP. 7 =
Z 02-18-2022 vide S
7, SL . .
GPa PUBIC OS
“ny, € ws

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 132 of 299

Page 1 of 1

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom to Petition

The Petition Clause of the First Amendment protects the rights of individuals to access the courts for the
resolution of legal disputes.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 133 of 299 ‘

Page 1 of 1

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Speech > General Overview
Constitutional Law > Bill of Rights > Fundamental Freedoms > General Overview

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Assembly

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Speech > Scope of Freedom
Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom to Petition

The right to petition is cut from the same cloth as the other guarantees of the First Amendment, U.S. Const.
amend. |, and is an assurance of a particular freedom of expression. The Petition Clause is inspired by the same
ideals of liberty and democracy that gave us the freedom to speak, publish, and assemble. These First
Amendment rights are inseparable.

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Association

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Speech > General Overview
Civil Procedure > Pleading & Practice > Pleadings > Amended Pleadings > General Overview
Constitutional Law > Bill of Rights > Fundamental Freedoms > General Overview

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Assembly

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom to Petition

When the Court has accords protection to conduct under the petition clause, other First Amendment, U.S. Const.
amend. | rights, such as the right to assemble, to associate, or to speak freely on a matter of legitimate public
concern, are implicated by the conduct in question and are principal concerns in a court's decision that the
conduct should be protected.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 134 of 299
Page 1 of 1

Constitutional Law > Bill of Rights > Fundamental Freedoms

Official reprisal for protected speech offends the Constitution because it threatens to inhibit exercise of the
protected right. To plead retaliation for the exercise of First Amendment rights, a plaintiff must allege (1)
constitutionally protected conduct, (2) retaliatory action sufficient to deter a person of ordinary firmness from
exercising his constitutional rights, and (3) a causal link between the constitutionally protected conduct and the
retaliatory action.

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom to Petition
Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Speech > Scope of Freedom

Both the Free Speech Clause and the Petition Clause protect personal expression’, both expression generally
and expression directed towards the government for the specific purpose of asking it to right a wrong.

Civil Rights Law > Section 1983 Actions > Elements > Color of State Law > State Agents
Civil Rights Law > Section 1983 Actions > Elements > Color of State Law > State-Authorized Actions

The 42 U.S.C.S. § 1983 "under color of state law" requirement can be met where the defendant either: (1) acts in
his or her official capacity or (2) purports to act according to official power.

Constitutional Law > Bill of Rights > Fundamental Freedoms

Whether an act is retaliatory is an objective question. The court asks whether the act would deter a person of
ordinary firmness, not whether the plaintiff was deterred. There is good reason for such a rule: the court will not
reward government officials for picking on unusually hardy speakers. At the same time, the court recognizes that
government officials should not be liable when the plaintiff is unreasonably weak-willed.

Constitutional Law > Bill of Rights > Fundamental Freedoms

Where an alleged act of retaliation takes the form of an official's own speech, the court employs a more specific
test to determine whether the official's speech amounts to a retaliatory act. The court asks whether there was a
threat, coercion, or intimidation, intimating that punishment, sanction, or adverse regulatory action will follow.

Constitutional Law > Bill of Rights > Fundamental Freedoms

The third element of a retaliation claim requires a causal link between a plaintiff's constitutionally protected activity
and the retaliatory act. The required link is but-for causation. Any plaintiff charging official retaliatory action must
prove the elements of retaliatory animus as the cause of injury, and the defendant wiil have the opportunity to
respond to a prima facie case by showing that the action would have been taken anyway, independently of any
retaliatory animus. One method of proving a causal link, applicable here, is unusually suggestive temporal
proximity.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 135 of 299
% DROOF OF SERVICE *

CTATE OF Ne Kee
COUNTY oF KINGS

Cory KEE) being chy SUN, espace ancl GoyS |

That TP hove on fins (Stelay June, 208, Placed and
Cuown Hel iw the. postal receptacle mn the New York Cy
Correcttonal | facicity kyon ac the Brooklyn DETENTION
COMPLEX roccred at 97S Ai atic Avenue, REIYN, NN | V0 |

A NCIC Ech Commencement oF Article TY, we SHA aM ack in
ae Hcle 1 pert swat Wag % aytac wviertts / to be cu
Mailect vig whe Laattecl Serle s Poste ‘| Vewiee +o tite refoung
Dares im the above action’

Cher
ae ‘Te ve dep

21 vn SON AYenue,
bai he (od (0

atin: Mavgcret NY

 

 

Suen 4a yete, We this

eet tee,
*

Wuy,
fi
y
~
3
a
=

zB
Zz
Q
Nm
° a 3
HAW

oN clay FH Sine 529)
Vu A oe

“1

yt
wn
Ss
“My
4y

mplE Oo OF Ne ~*~
Mw

   

ecumenism

 

a Bue ( CEPI
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 136 of 299

 

SUPREME COURT OF THE STATE OF NEW VORK e
COUNTY OF NEW VORK
CORY REID
"Petitioner
NOTICE
-against-~ oF
Deputy Clerk MARGARET SOWAH PETITION

Judge LAURA.A.WARD
Prosecuting Attorney NICHOLAS BARNES
Respondents

 

PLEASE TAKE NOTICE, that upon the attached Petition of CORY
REID, will mave and forward to the repondents listed in caption t
he same, simply asking them to right a wrong on thier own initiat
ive. And for such other and further relief as the respondents lis
ted in captiuon deem just and proper plus equitable. And for Judi

cial Proof.

   

a

\ MN [ /

Private Citizen 2018

THAT, on the /9 day of JUNE 20/5 Cory ReD ,personally appeared b
efore me and known to be that same man who told me he was forward
ing this notice via mail to respondents Margaret Sowah, Laura.A.W
ard, and Nicholas Barnes, making them aware that he is filing a P
etition with them.1 & XIV. .

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 137 of 299

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

CORY REID, .
Petitioner
AFFIDAVIT IN SUPPORT
~against~ OF
Deputy Clerk MARGARET SOWAH PETITION

Judge LAURA.A.WARD
Prosecuting Attorney NICHOLAS BARNES

Respondents

 

STATE OF NEW YORK
COUNTY OF KINGS

   
 

I, CORY REID, being duly sworn, declares by his signature\ \ Ky //

and says: ff
Congress shall make no Law Respecting an establishment “o/

f Religion, or prohibiting the free exercise thereof; or abridgin,
g tyhe freedom of speech, or of the press, or the right of the pe
ople peacebly to assemble, and to Petition the Goverment for a re
deess of Grievances.

Since Title 18 U.S.C.S. 242 is analogous to T
itle 42 U.S.C.S. 1983, defendants Ward, Barnes and Sowah are all
acting in concert(Penal Law 20.00) to deprive the plantiff of his
Public Right under the Petition Clause to commence Petition's in
the First Deparment(because they warrant a finding in the plantif
fs favor)by having Deputy Clerk defendant Margaret Sowah tamper w
ith all of the Article 78's the plantiff forwarded and forwardéeng
to that deparetment and that was and is(on-going)the proximate ca
use of the plantiff's First and Fourtheenth Amendment Constitutio
nal injuries that cause this(action)Petition(to commence)to be fi

led with them.

STANDING.

The irreducible Constitutional minbhmum of Article III Standing re
quires that a plantiff demonstrate three elements: (1)injury in f

act, (2)causation, and(3)redressability. The pllarty invoking Fede
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 138 of 299

Ye
ral jurisdiction bears the burden of establishing these elementsd

PETITION...

These facts are sufficient for 28 U.S.C. 1331 and 1343 (A)(3) tha
t Cory Reid can prove by a preponderance of the evidence with Jud
icial Proof, unquestionab&e Documentary Proof and Official Goverm
ent Responsibilities so it is not jst a conspiracy theory/and/or

the petitioner is not just writing the same because he is in jail

(upset defendant).

Principal.
Margatet Sowah, either on your own initiative you unfiled and rem
oved those Article 78's dated April 3rd of 2018 and rigged the Ma
rch 28 2018, May 15 2018 and soon to be June 20 2018 and thern ca
lled and about to call Barnes and Ward to tell them you did the 1
atter and they did and will agree or you called them fisrt and th
ey gave you the okay.

Accomplice.
Laura.A.Ward, you waiting for Margaret to dismiss the June 20 201
8 Petition along with the May 15 2018 and March 28 2018 Petition
| so you and Barnes can continue.(Laura you moved by 3709/13 see hi

story with Laura.A.Ward).

Accomplice.
Nicholas Barnes, you waiting for Margaret to dismiss the JUne 20
2018 Petition along with the May 15 2018 and March 28 2018 Petiti

on so you and Ward can continue.

History with Laura.A.Ward.
The Petitioner met with respondent Laura.A.Ward on 9+30-2013 diri
ng 3709/13 when the clerk of court araigned the petitioner on one
count of Penal Law 130.50 sub 1, 130.65 sub 1 see 130.00 sub 2A a

nd then stated'and several other charges! which were Penal Law 13
0.20 sub 1, 110/130.25 sub 2 and 120.00 sub 1 see 130.00 sub 1.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 139 of 299

which is the reason uhy the petitioner found about the charges in

3739/15 when he aterney forwarded to him his rapsheet. After 25 m

anths and 17 days without an arraignment and being prosecuted an
td

the petitioners oun statement all

a

hargeas
san which leads ward ta okay the Article 78's being tampered with

«

sa Reid can gst punished.) Judicial Proof for motive.

5

Then the setitioner met with Lauya.A.Ward sometime in late

0

ge
O€Tober of 2015 during 3739/2015 where the same clerk arraigned

the petitioner on Crminal Tampering in the first degree PL 145,

20. An allegation that detective Victor Lascano and Officer |

c

“Mar

el Mercedez saw the petitioner thru «a vidsosurvie
5.

  

unknoun object inte a u. Curency intake slot
rocard machines inoperable an nine different days. But
d aut that none af the videes showed what they stated they saw, la

urea Ward even found aut that Aug 12 end Aug 15 there was na vidoe
a

a for thase days. Then the indictment was jurisdictionally defect

ive, 80 she court ordered the petitioner to Hellwue hospital and

ultimately to Kirby. Then she allowed the setitioner ta take a ol
ea to nine months jail time for AD Peolay ingens s not warking).
Sefore the plea resppndent Ward tald the petitioner 'Althaugh I «
njoy seeing you and I aluays havea IT de not want to see you again

sitting in that seat.(Sse plea minutes).

Now Laura. A.WArd is back for the third time te cause headache and
pain. With the help of Margaret that is why Cory Reid needs the A
rticle 78's because Ward is so ceancerened about sending the patit

ioner upstate for a misdemaanor and without 4a Grand Jury Indictme

mt. GPL.300.30 sub 1.

Procedural History..

1. The petitioner filed a grievance(201.20 motion)with part 71 ch

iG

aiming ‘inter Alia' the accusatory instrument was jurisdictionall
y defective. And there was a jurisdictional impediment ta convict
fon for PL.145.20
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 140 of 299

?, Respondent Ward then told the petitioner legal advisor to file

then forward to the getitioner an omnibus motion(sa the petitions
Q

’ way
=
a
4
)
a
3
cr
@
a
oo
“Ty
frente
5
as

can forget about hios 210.20 motion because

his favor).

3. The petitioner then forwarded t

3

Laura an affidavit talking re
latively about the Latter(the affidavit still hasen't been rebutt

ed). Judicial Proof.

4. Than without having the authority respondent Ward made up her
oun motion to deny.(See decision and arder proving the petitioner

's motion is merititorious.) Judicial Prasof.

S. March 28 of 2018 the petitioner Filed a grievance with the app

il
ellete court first departmese sursuant to CPLR 78 praying for War
eft

i
to answer his CPL.210.20 subdivision 1 A and H part of it.
fay

   

taner forwarded to the same appella
te court three grievances pursuant to CPLR 78. Two against sam,es
gain

st her and arresting sfficer.

9. April 12th of 2018 the petitioner forwardad ta the same sppell
ate court one grievance pursuant to CPLR 78 against resppndent Wa

yd and Barnes.

S. April 1th of 20168 the pstitioner forwarded to the sar
ate court another grievance sursuant to CPLR 76 agains
ts tlard, Moses, Darkeh, Judges in part C a
cresting Officers, Mass Transit Authority, Legal Aid Society, Yos
ha Gunasekera, Yosha Gunasekera's Sunervidsor, MD Cheyyene Snavel
y, MD JOseph Hebboushs, All Grand Jury Mem

secuting Attarnsy(one before Nicholas Barnes), Oficer Phoenix and

Officer Ghegan.

9, Then the petitioner called the motion offi
m that he had two return dates-one for May @&th of 2018 and Mey 15

th of 2018. dJudiciel Proof.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 141 of 299

All of a sudden in the me@il with a notice dated May Ist of 2218
annexed to all three Articie 78's dated April 3rd af 2018 and the
one dated April 12th ef 2018. Marg
he had to file all four in the Ile

espondent Ward only inconsistent with March 26th of 2078 petitio

mn, CPLR 506 8 1 and Ist and AIV.

a

ret Sewah told the petitioner

wer court even the tua against

May Sth of

  

12. May 10th of 2015

  

rp talking

o —— & ‘ ee a ey
ruerded to Margaret nRerseli

o
another letter telking relatively about CPLA 505 8 1 and that let

 

ya. May Tath of

vie mail s notice stating she recieved his May 10 and May 11th tie

tters and he nas 1

af 2018, But see Margeret cic mot say that

th af 2018 affidavit but stated the petitioner has same return da
A

Sra af 2018 Aerticle 78's; againbst WArd only (2
r

15. May 17th of 2014 petitioner forwarded to Margaret herself ana
F we

y

4
9
Ch

ae zy : zn }
i Was & moatiLice sh

mm

j
{

ther Letter and attached ta letter from cary rei

ca)

es sent to another inmate and it stated in ruelevant part 'Anetiti
na Pr

a3)
cl

ainst a Justice may be commenced in this court. Judicial
af.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 142 of 299

. '
16. May 23rd of 2018 the petitioner forwarded to Margaret hersel
; | rs
a letter notarized asking about April 19th of 2018 grievance pu
vant to CPLR 78. With Proof of Service for Judicial Proof.

.
17. Juner Sth of 2018 the petitioner eecieved via mail fron oe ‘
irst Department a dismissal of March 28 2018 petition. (Margare

3 ! , ho
ismissed it. Cory Reid needed thast to be granted because one :
» | - .
is going to at least answer his motion.) Thanks to Margaret

etitioner has no adequate state remedy.

| el
18. JUne 22th of 2018 the petitioner forwarded to Margaret nerse'
f ‘self attached envelope! the April 19th of 2018 oe nee
ant to CPLR 78 and an affidavit with proof of service for ju

1 proof.

19. JUne 15th of 2018 the petitioner forwarded to Margaret hersel
f and court a notice of commencement of Article 78 Petition again
st herself Laura Whrd and Nicholas Barnes with the actual Article

78 Petition(grievance) with proof of sergice for judicial proof.

20. June 16th of 2018 the petitioner forwarded to Margaretr herse
1f a mation for default judgement for index number 143/2018 pursu
ant to CPLR 403(B8) and a affidayit in relation to May 15th of 201

8's return date both with proof of service for judicial proof,

Today the petitioner ids forwarding this petition to Margaret Sow

ah, Laura.A.Ward and Nicholas Barnes asking them on thier own ini
tiative to right a wrong.

wd
ia
feed
bun
a
=~
®
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 143 of 299

Here is what the petitioner wants the respondents to da for hin.

The petitioner wants Margaret Sowah Deputy Clerk of Appel
late Division First Department toa actually file the Article 76's
already forwarded and allow the petitioner to really have them he
ard by the court instead of her, since Bue Process requires the
afeandant a

cause Ward

  

i

| ils the april 3rd petitions with
h return date and then forward a letter May 18th of 2015 af
cieving letter from the petitioner complaining absut th
May 8th of 2018 and tell the petitioner he has a return cate for
May 15th af 2018 and the Law requires the pet
d to the respondents 20 days before return dat

He reurn dates are fictiticus.

re
i)
A
OS
ty
ib
cr a
oe
x
3
iB

efund him for the extra

2
a
oj
-
xj
gf
bee
im
pee
in
oS
ft
Hy
co
m
ia)

f vw
bo
=
3
a
m
C
2

font FY
wo
fy
iq
CG
ot
ok
O
ing

using to keep re-sending the san
-

‘ham because they

me
Wa
ea
C4
Ge

Rev, Martin Luther King stated in relevant part to this F

im

ct 2
fee

ch =
Fee

a

a

at the march on tWlashington

When we allow freedem ta ring-uwhern we let it

 

cing from every city and every 4

 

joo

ry
yy

 

0
x
ct

ib
ey

se
fede
<<

be able ta speed up that

L
god's children, black men and

fy
wl

wnite men, jeus and Gentiles, Protestants

ne able to join hands and s3

wi
jade
~

o

Thirteenth Amencment-Persanel Ridght.....
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 144 of 299

For the defendant Souah tampering with all of the plantiff's Arti

&

q z

cle 78's foruarded ta the court she work in to help cut Barnes an

0

d tlard is unceanstitutionel. Fed.R.Civ. 8 BA. DPLR SO1T7 A.

When. a come adequately states ¢

   

C
ict courtis assesement

 

Kas

THAT except upon whet Rev, Martin Luther King JR stated in the Ma

rch in Washington. On the 19

* Ch

ay of Jane 12017, cory feiD ,opersanal
ly appeared befora me and Known to be that same man who told me t
gq he stated in Petition sbout Respondents is trus,co

n
gcrect and not meant to harass or annoy them.

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 145 of 299

 

STATE OF NEW YORK
COUNTY GF KINGS

CORY REID, being duly suorn,

or

—
a
fede
a
oh
je

M3
wa
&
eb
fC
by
cy

 

and says:

 

fe

ed and submitted

HAT I have on this/7 day of June of 2018 pla
the Postal Receotacle in the New Yor
won as the BROOKLYN DETENTION GOMP
nnexed to it simply asking the respondent slisted in caption te
iaqnt & ureng an thie
p

i i t u
nited States Postel Service ta the following pa

Deputy Clerk of APp Term District Attorney's
First Department office

Margaret Sauah Gne HOgan Place

27 Madison Avenue New York, New Yark

C3
ct
Somat
eb
(3

New York, New York, 1 10013. Nicholas Sar

oe

York

ow

2

=
a

Suopreme Court of the State of
Part 71* Hon LaurfA.Aviard

100 Centre Street

es
ca
—_—

at

New York, New York, VE

r

pi

 

 

HE git pAserve ed

 

 

Suarn to before me this

SG cay af Jun& ,207

Pp flet

NOTARY PUBLIC fF

 

  
    

Sounty
Gomrmnission Expires May 4, 20

GF

 
 

 
Case 1:19-cv-00458-LLS Document2 Filed 01/16/19 Pa 46 of 299

At a term of the Supreme Court of the State of New York, held in

and for the County of New York on the day of ,20 .
Present: Hon. , Justice

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW VORK:FIRST DEPARTMENT

 

In the Matter of the Application of

CORY REID, petitioner ORDER TO SHOW CAUSE

~against-
Judge LAURA.A.WARD
Deputy Clerk MARGARET SOWAH
Prosecuting Attorney NICHOLAS BARNES
Respondents
For a judgement pursuant to Article 78
of the Civil Practice Law and Rules

 

Upon the annexed affidavit in support of an Order to Show C
ause of CORY REID, verefied on the\d\day of June,2018,the verified
petition,sworn to on the\S' Yay of June,2018 It is

ORDERED that repsondents Judge LAURA.A.WARD, Deputy Clerk M
ARGARET SOWAH, Prosecuting Attorney NICHOLAS BARNES show cause at
a term of this court to be held in the county of New York on the
day of ,20 ,or as soon theresfter counsel may be heard wh
y judgement should not be made and enterted in this matter pursua

nt to Article 78 of the Civil Practice Law and Rules:

VACATING and setting aside respondett Margaret Sowah's deci
sion to teamn up with respondrents Laura.A.wWard and Nicholas Sarn
es and deny the petitioner his civil right te petition the Goverm
ent(Fisst Department) for a redress of Grievances.

DIRECTING respondent Laura.A.Ward to stoh waring with her o
ath and grant the petitioner his federal right to have the trial
judge keep the balance nice clear and true between the petitioner

and the State.

GRANTING such other and further relief as the court may dee
m just and proper. It is further

ORDERED that i
pending the hearing af this special proceeding
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 147 of 299

and papers pursuant to section 7805 of the N.Y.Civil Practice Lsa
w and Rules, respondents and all other officers, employees, agent
s, attorenys and persons working in active concert or participati
on with rersppondents arer stayed and prohibited from taking acti
on related to or enforcing respondents Margaret Sowah's decision.
It is further

ORDERED that service of a copy of this order, t6gether with
the papers upon which it is granted upon both the respondents MAR
GARET SOBAH, NICHOLAS BARNES, LAURA.A.WARD and the Attorney Gener

al by mail, on or before shall be sufficient.

ENTER:

 

JUSTICE OF THE SUPREME COURT
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 148 of 299

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

 

In the Matter of the Application of

CORY REID, stioner AFFIDAVIT IN SUPPORT OF
ORDER TO SHOW CAUSE
~against~- Index No.

 

sang

Judfge LAURA.A.WARD

Deputy Clerk MARGARET SOWAH

Prosecuting Attorney NICHOLAS BARNES
Respondents

For a Judgement Pursuant to Article 78

of the Civil Practice Law and Rules

 

STATE OF NEW YORK
COUNTY OF KINGS
I, CORY REID, Being duly sworn, desposes and say:
I am the petitioner in the above-entitied proceeding.
I amke this affidavit in support of my annexed application for an
Order to Show Cause to prosecute the attached petition pursuant t
o Article 78 of the Civil Practice Law and Rules which challenges
Margaret Sowah decision to team up with Laura A ward and nicholas
barnes and deny the petitioner his civil right to petition the go

verment for a redress of grievances.

The decision complained of is unlawful because A public Employee'
s officisal conduct must at all times conform to the obligations

of loyalty to the goverment.

Petitioner seeks ta proceed by Order to Show Cause rather than by
notice of petition(1)because hiom being incarcerated cannot effec
+ personal service on respondents by natice of petition.(2)If giv
en a chance the petitioner can suceed on merits from a fair groun
d of litigation that will tip decidely toward petitioner requesti
ng relief. ,

Petitioner designates New Vork County as Place of venue.

No previous application for the relief requested herein has been

made.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 149 of 299

I have moved by the annexed affidavit for a reduction/waiver of t
he filing fees./

WHREREFORE,Petitioner respectfully request that this court enter
an Order DIRECTING respondents to show cause why a judgement shou
ld not be made and entered purusobnt to Article 78 of the Civil P
ractice Law and Rules Compelling respondent Ward to grant the pet
itioner his civil right to have the trial judge keep the balance
nice clear and true between him and the state. GRANTING such othe

r and further relief as the court may deem just and proper.

QokY KAD)
WA” }
BeOC: 715 Aivavitic_ Au BE NY [Tee

bog

Sworn to before me this

 

 

 

 

/ day of ZUKe 20/f

bie ~ fie

NOTARY PUBLIC DFEIéTAL

ANTONIO MIGUEL FRAZIER
Comniissioner rc pee ds
No. 4 22
Qualified in Kings ‘County Pe -
Commission Expires May 1,20

Lf1¥
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 150 of 299

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW VORK:FIRST DEPARTMENT

 

In the Matter of the Application of

CORY REID,

Petitioner PETITION

~against- Index No.
Judge LAURA.A.WARD
Deputy Clerk MARGARET SOWAH
Prosecuting Attorney NICHOLAS BARNES
Respondents
For a Judgement Pursuant to Article 78

of the Civil Practice Law and Rules

 

To THER SUPREME COURT OF THE STATE OF NEW YORK FOR THE

COUNTY OF NEW YORK:
The Petition of CORY REID, Complaining of t

he respondents LAURA.A.WARD, MARGARET SOWAH, NICHOLAS BARNES, res

pectfully alleges: . .
_ The petitioner is the defendant in an on-going

criminal case in the County of New Vork, 100 Centre Street, Part

71.
Respondent Laura.A.Ward is the presiding judge in that on-qgoin

g criminal case.
Respondent Nicholas Barnes is the prosecuting att

orney in that on-going criminal case.
Respondent Margaret Sowah is

the Deputy Clerk in the Appellate Division First Departmwent. Her
responsibilities include supervising and providing legal guidance
to legal and clerical staff, implemernting the policies of the co
urt, making personnel determinations and serving on varhous court
administrative committees. From November 2011 to present.

*No authority can, on any pretense whatsoever, be exercised av
er the Citizens of this State, but such as is or shall he dfreved

from and granted by the people of this State. Civil Right s Law 2
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 151 of 299

Sham litigation must constitute the pureuit of claims so baseless
that no reasonable litigant could realistically expect to securé
favorable relief. Thus, if an objective litigabnt could conclude
that the suit is reasonably calculated to elicit a favorable out

come, the suit is immunized under the first Amendment, U.S. Const

. amend. 1.
The petition Clause of the First Amendment protects th

e rights of individuals to access the courts for the resolution o

f legal disputes.

*Procedural History that led up to this Petition*
On or about december 4& of 2017 the petitioner was arraigned in Su
preme Courty part 71 on a two count indictment that is defective

inits use.

On or about the 7th day of December of 2017 tlhe petitioner submit
ted a Pre-trial Pro-se motion purusuant to CPL.210.20 sub 1 subse
ction A to dismiss due to the indictment being jurisdictionally d

efective.

The 42 U.5.C.5. 1983 "Under color of state law" requirement can b
e met where the defendnat either: (71) acts in his or her official

capacity or(2) purports to act according to official power.

Sometime around in Decemmer of 2017 respondent Laura.A.Ward conta
cted the petitiuoners legal advisor and told him to forward to th
e petitioner an omnibus motion. Respondent Ward did that so maybe
the petitioner can forget about his 210.20 motion already forward
ed to part 71. And because the 210.20 motion warranted a finding

in the petitioners favor.

Around January 5 of 2018 the petitioner recieved that omnibus mot

ion at the jail known as Brooklyn Degention Complex.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 152 of 299

Onor about January 6 of 2018 the petitioner forwarded to responde
nt Laura.A.Ward an AFFIDAVIT to be rebutted talking about how she
is retaliating against the petitioner for making a grievance agai

nst respondent Barnes(indictment).

Respondent Ward never rebutted the afffdavit which means that wha

tever the petritioner stated is true.

After respondent Nicholas Barnes submitted his affirmation in res
popse to petitioners 210.20 motion(barnes never contested the 210
.20 subsection h part of motion). Respondent Ward denied her own

motion in a decision and order of the court dated March 14 2018.

On or about March 28 of 2018 the petitioner submitted to this App
ellate Term a writ of Mandamus compelling respapndent Ward to ans

wer the petitioner's motion the subsection's A and H part of it.

On or about June 5 of 2018 thjis Court unlawfully denied the writ
leaving the petitioner with no other remedy except to wait for an

appeal.

Going back to the 3rd day of April of 2018 when the petitioner fo
rwarded to this Appellate Term three(3)Article 78's against respoa
ndent Laura.A.Ward(2 against only her) and one against her and Da
vid Simon(arresting officer). Then an the 11th day of April of 20
48 the petitioner forwarded to this Appellate Court another Artic
le 78 against respondents Ward and Barnes. Then on the 19th day oa
f April of 2018 the petitioner forwarded to this court another Ar

ticle 78 against several respondents including respondent Ward.

Mandamus is a drastic remedy available only in the most extraordi
nary of situations in response to an act amounting to a judicial
usurpation of power. Apetitioner must show that he has a clear an
d indsiautable right to issuance of the writ, and it will issue o
nly when the party seeking the writ can show that he has no other

adequate means to obtain the relief rrequested.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 153 of 299

Sometime around May of 2016 the petitioner recieved via mail all

of the article 78's dated april 3 af 2018 and the one dated april
11 of 2018 stating. that the petitioner had to file them in the lo
wer court. Respondent Margaret stated that and she was practicing
law for 28 years and she did not know about CPLR 506 B1, and Resp
ondent worked for the Newg York State Court of Appeals. That only

conclude one thing that respondents Barnes and Ward told her to d

a the latter.

On or about May 9 of 2018 the petitioner forwarded to Margaret an

affidavit stating that Ward and Barnes told her to do that(unfile

those article 78's).

On or bhaout the 10th day of May of 2018 the petitioner forwarded
to Margaret a letter telling her about CPLR 506 B 1.

On or about the 11th day of May of 2018 the petitioner forwarded

to Margaret another letter.

On or about the 18th day of May of 2018 respondent Margaret foruwa
rded to the petitioner a notice stating that he has two return da
tes one for May-15-2018 and one for June 20 of 2018. But the one
for May 15 2018 was put back after the petitioner forwarded to ma
rgaret the afidavit dated May 9 of 2018 because when the petition
er called the motion officer prior Renae told him that he had two
return dates obne for 5-8-2018 and one for 5+15+2018. (212) 340-042
2.

On or about Masy 17 of 2018 the petitioner forwarded to Responden

t Margaret another letter,

On or about May 23 of 2018 the petitioner fprwarded to Margaret an
bbher letter.

On or about the 12th day of June 2018 the petitioner forwarded to

Margaret an affidavit.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 154 of 299

The petitioner is claiming that respondent Margaret Sowah is help
ing respondents Laura.A.Ward and Nicholas Barnes conceal Article

78's because respondent Ward wants to keep the petitioner around,
niether one of the respondents listed wants the petitioner to rec
ieve the fundamental fairness he is entitled to encompassed by th
e notion of due process. Nor do any one of the respondents listed
want the petitioner to recieve a favorable outcome in any of the

speaial proceedings commenced (3~28-2018,4-3~2018,6~20-2018). In a
ll of the special proceedings commenced the petitioner has a clea
r legal right to the relief sought. The petitioner believes that

Margaret Sowah is rigging the proceedings for the other two respo

ndents.

For respondent Ward getting respondents Sowah and Barnes to team
up with her for her own personal reasons,to deprive the petitione

es

r is unconstitutional. CPLR 3017A.

Attached is all of the lettems and affidavits mebntioned in petiti

on. Also attached is the accusatory from part 71.

Mandamus is an extraordinary remedy and is not normally grasnted

if the relief sought could be obtained through a direct appeal.

The petitioner cannot file a direct appeal claiming that the depu
ty clerk of the appellate division is teaming up with the presidi
ng judge and prosecuting attorney ta deny the petitioner civil ri
ghts.

Both the Free Speech Clause and the Petition Clause protect perss
nal expression', both expression generally and expression directe
d towards the goverment for the specific purpose of asking it to

right a wrong.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 155 of 299

The law is settled that as a general matter the first Amendment p
rohibits goverment officials from subjecting an individual to ret

aliatory actions for speaking out.

A petition may undoubtedly consist of a personal grievance addres
sed to the goverment. But petitions to the goverment assume an ad
ded dimension when they seek to advance political, social, or oth |
er ideas of interest to the community as a whole. A petition need

hot take a specific form, ands may include an oral grievance.

The right to petition is cut from the same cloth as the other gau
rantees of the first Amendment, U.S. Const. amend. 1, and is an a
]ssurance of a particular freedom of expression. The Petition Cla
use is inspired by the same ideals of liberty and democracy that
gave us the freedom ta speak,publish, and assemble. These First A

mendment rights are inseparable.

‘The right to petition the goverment is one of the most precious oa
f the liberites safeguarded by the Bill of Rights. The very idea
of.a goverment, republican in form, implies a right on the part a
f its Citizens to meet peaceably for consultation in respect to p
ublic afairs and to petition for a redress of grievances. Petitio
ning serves numerpous, fundamental interests of petiticners and t
he goverment alike. It is essential tea freedom, liberty and self-~-
goverment. Petitions contribute to the public airing of disputes
the evolution of the law, and the use of goverment as an alterna

tive te force.

*Neither Justice nor right should be sold toa any person, nor deni
ed, nor deffered; and writs and process ought to be granted freel
y and without delay, to all persons requiring the same, on paymen

t of the fees established by law. Civil Rights Law 10.*
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 156 of 299

No previous application has been made for the requested relief.

WHEREFORE, Petitioner respectfylly request that judgement be ente

: ’
red purusuant to Article 78 of the Civil Practice Law and Rules.

This Court should issue and order ENJOINING Respondent Margaret 5
owah from teaming up with respondents Ward and Bartnes to deprive
the petitioner of his right to file article 78's in this court(1s
t department). This court should also issue an order DIRECTING re
sppondent Ward to keep the balance nice clear and true between th
e state and the petitioner, so Margaret could stop tampering with
the 78's and no more substantial justice will be infringed upon ¢t
he petitioner. GRANTING damages this deems just and proper at lea
st to reimburse the petitioner for the postal stamps sending the

88's twice. Granting such other andfurther relief as the court ma

y deem just and proper. CPLR.3017 A.

soy Red 7
Ay LZ 7
VAI (7
Petitioner,Pyo-SE
June--\$™2018
7"

therein stated upon i info rine

Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 157 of 299

VERIFICATION |

STATE OF NEW YORK)
“COUNTY OF F KINGS )SS.:

ova Reid , being duly sworn, deposes and says that deponent is the

petitioner in the above captioned proceeding, that he has read the foregoing petition and knows
‘the contents thereof, that the same is true to deponent’s own knowledge, except as to matters

 

tio i find belief, which matters ‘deponent believes to be true.

 

 

 

Petitioner, [rose

 

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 158 of 299

REQUEST FOR JUDICIAL INTERVENTION
REQUEST FOR JUDICTAL INTERVENTION
INdex No.
SUPREME COURE, NEW YORK COUNTY
DATE PURCHASED ,
PLANTIFF: CORY REID
Tas entry date:
Judge assigned: _
DEFENDANTS: LAURA.A.WARD, NICHOLAS BARNES,MARGARET SOWAH
Rji date:

 

NATMRE OF JUDICIAL INTERBENTION
OPnsce TO SHOW CAUSE

Return date for June 20 20178
NATURE OF ACTION OR PROCEEDING

Spe al Proceedings
farcicre 78
Is this sa Special Proceeding against a V
Municipality: YES Public Authority: \C4
Does this Porceeding seek equitable relief: Le
Ye

Does this proceeding seek recovery far personal damages:

Does this proceeding seek recovery for property damage bf:O
Estimated time ready for trial 1 Month

CORY REID BKDC 275 Atlantic Avenue BK NY 11201

LAURA.A.WARD 100 Centre Street NY NY 10013

NICHOLAS BARNES ONE HOGAN PLACE NY NY 10013

MARGARET SOWAH 27 MADISON AVENUE NY NY 10010
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 159 of 299

APPLICATION FOR INDEX NUMBER
APPLICATION FOR INDEX NUMBER
Pursuant to section 8018, New York Civil Practice Law and rules
TITLE OF ACTION: ARTICLE 78 GRDER TO SHOW CAUSE
CORY REID, 275 Atlantic AVENUE BKLYN NY 11201
LAURA.A.WARD, 100 CENTRE STREET NY NY 10013
NICHOLAS BARNES ONE HOGAN PLACE NY NY 10013
MARGARET SOWAH 27 MADISON AVENUE NY NY 10010

 

SUPRME COURT, NEW YORK COUNTY
CORY REID, Petitioner,
v
LAURA.A.WARD, JUDGE
NICHOLAS BARNES, PROSECUTOR
MARGARET SOWAH, DEPUTY CLERK OF APPELLATE DIVISION 1st DEP.

Index Number

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 160 of 299

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK:1st DEPARTMENT

 

In the Matter of the Application of

eORV REIDspetitioner ss i(ititi«s | AFFIDAVIT IN SUPPORT
an OF APPLICATION FOR FE
-against- | REDUCTION/WALVER
JUDGE WARD PART 71 ®@t al PURSUANT TO NYCPLR

Respondents 1701 (F).

For Ajudgesent Pursuant to Article 78)
of the Civil Practice Lew and Rules

I, Co ory Rei ‘ybeing duly sworn ,despose and say:
I am the p r in the above entitled-proceeding. I am an inm

ate ina Bounty Correctional fecility,Brooklyn Det.Com,275 Atlant
ic Avenue,BK,NY,11201 and I submit this afidevit in aupport of my

application for e reduction/waiver of the filing fees pursuant to
NVGPLR 1101F)(and that an atorney be assigned to represent me 110

2A)
sve Ok eeretioel mene Roe urces,exclue
Uist pro ” Valua
Al my ee Cay (To.
TONE ° WEE

I have no sevings, essets,property,or income other than asset fort
h herain.
I am unable to pey the Filing fee necessary to prosecute this pra
ceeding.

No other person who is ble ‘to ppy the filing. fee hes a beneficia
l interest in the resdlt af this proceeding.

 

 

 

 

 

 

The facts of my casé are described in my claim and other papers f
iled with the cou ‘

st for this relief in this case.

 

 

 

  

omit Zo 7
Commission Exnires, fF | .
le} /
/ Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 161 of 299

I. ort Qed. “inmate number wall 142. ( Y ,reque

-st and uthorize the agency holding me in custody ‘to send to the
clerk of the court certified copies of the Correctional facility
trust fund acount statement(or the institutional equivalent) for t

he past six lionths .

I further request and authorize the agency holding me in custody
te deduct the filing fee from my correctional facility trust fund
account (or the institutional equivalent) and ta disburee those amo
unte as instructed by the Court. This authorization is furnished
in connection with the abovbe entitled case and shall apply to an”
| y agency into whose custody I may be transferred.

IU NDERSTAND THAT I MAY HAVE TG PAY THE ENTIRE FEE IF THE COURT D

ENIES MY REQUEST FOR A FEE REDUCTION. MOREOVER,I UNDERSTAND THAT

THE FEE DETERMINED BY T ‘COURT WILL BE PAID IN INSTALLMENTS BY A

roars DEDUCTIONS FROM MY CORRECTIONAL FACILITY TRUST FUND Acco
] CASE YS DISMISSED. ,

   
 
 

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 162 of 299

= XU RET

 
Case 1:19-cv-00458-LLS Documen t2 Filed 01/16/19 Page 163 of 299
Po Th 201 §
Cow Reid)
USAranic Av |
Brocklyis NY (caf
BKC Beqtogdy

Sows

~
fap Femtst Rep Raques[~
I1 Medison Avene

NY NY {oad

SSonng Mel Rags
Cee € QsAT  *
Pep tem Ls” Dep
01 Madisaa fienve,
NY NY (olO

yeah Mylo Artie 18 Patton

Lreatings ladies. Cory Reid at ypur eirertion, Toclay
Tam wring 49 osk your two (2) can yur pleade
© Rle CrLe 2102 Cony sWlyAlLot Prete TR Patton
that was forwarded +o tis Appellake Term, Feet

Departmet Gertie mal. Te Rain Tam asting
kL g a pocament 2 Filed 01/16/19 Page 164 of 299
va 0 (owe Yor c) t for me he Cause. kK
1S Thy meerte. a

Cory Ded) declares ander

ng feet penalty  pequry ord Suan '

Bee a ne public othe. Breck ly Torr Ol eC
, he cd asl. \isemnet Royal ancl cm Margate Sanat}

PLE.2002.¢\bur My [oly 1k Y ch.

Roeper Peto We
COPAY on |

   
 

San to bee me hy Pes ady

 

ANTONIO MIGUEL FRAZIER
Cornamigsionet of Heads

Qualified in Kings County wb
amission g May 1, 202...

~ Mol S

Ve
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 165 of 299

«PREECE SERVICE

OIATE CENGN Yer
COUNTY GE Etnyas

Ey CORY RERD, bang Uy Sum, despose, amd SOY,

THAT Rursuone 4o the MatlBac Rule, Cory Retcl ar ais Tht
ery oF Past; ZO\¥, Placec! and Scbirteed nT ‘Po Hal
Receplacte. Of ie_ New York. Cty Covrectoner| Fecatty baw
Of <the_ Bross Deterton Complex, TusoC2) APREAET™
Remuesd— Ary be dUY meter rea the Un heel Staley paste
sae. de Margate Sarat Deputy Cevcof Appellate,
Sven erst Denactment and Scania, Nelwe Royas Me
Orr. oF Cotto he. Appellate Dnasion, rel Begactimany
loath, Lecoleel a- 27 Meacksan Avene, WY NY loolo.

Keach Peitorcthe -

  

 
"18/8/9 2:43PM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 166 of 299

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

CORY REBD py antirt

 

~against~ . 1st
Deputy Clerk MARGARET SOWAH AF FIDAVIT....
Clerk of Court SUSANNA MOLINA ROJAS
Supreme Court Judge LAURA.A.WARD
Prosecuting Attornery NICHOLAS BARNES

Defendants

 

STATE OF NEW YORK
COUNTY OF KINGS

I, CORY REID, being duly sworn, despose and says:

The issue of standing to litigate in federal court is jurisdictis
nal and not subject to waiver. LEWIS v. CASEY, 518 US 343,

Federal courts have no power to presume and remediate harm that
has not been established. LEWIS v.CAS&Y, 518 US 343.

The Constitutional Right of acess to the Courts is viclatgd where
Goverment officials obstruct legitimate efforts to seek Judicial
redress. Whitfield v. Imperatice, 477 Fed. Appx. 806. UNITED STAT
ES COURT OF APPEALS FOR THE SECOND CIRCUIT.

Cory Reid is a defendant in a criminal prosecution. The prosecuti
on is taking place in the country of New York.(Manhattan).

Pursuant to the First and Fourtheenth Amendments of the U.S. Cons
t. And CPLR 506 B 1 and CPLR 2182(C), Cory Reid forwarded to the
Clerk of Court(Susanna Molina Rojas) App Term First Dept an Artic
le 78 Petition(non-frivolous) against Supreme Court Judge Laura.
A.Ward compelling her to transfer indictment number 4445-2017 bac
k to her court part to diemiss since she had no suthority to tran
sfer it. Cory Reid forwarded that Article 78 on July-11-2018 cert
ified mail with retutn reciept requested.

Pi
18/8/9

2:43PM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 167 of 299

On July~19-2018 Gory Reid forwarded to the clerk of Court(Susanne
Molina Rojas) App Term First Dept another Article 78 Petition aga
inst Suprme Court Judge Uaurae.A.Ward vacating and setting aside h
er paain error that she did not redéce pursuant to People v Coery
Reid, 3739/2015. That Article 78 Petition was also forwarded Cert
ified mail with return reciept requested.

On Aug-9-2016 the clerk's office(Susanna Molina Rojas) forwarde
d to the plantiff a correspondence about his July-19-20168 Article
78 Petition only no mention about his July~11-20168 Petition. Sinc
e Margaret Sowah already denied the plantiff of his right to aces
s the courts, she is telling Susanna Rojas to do it to. Laura A wl
ard teld Mergeret that ‘don't worry Cory Reid is not going to fil
e a Civil Rights Complaint against you because once he gets relea
sed he is going right to drugs, trust me, he had an opportunity t
o file a civil rights complaint against me twice and he didn't th
at is how I know, he went back to drugs when he got released, you
okay Margeret trust in me'... Stpp him fromfiling those Article 7
8's and when he gets convicted for a felony that is really a misd
emeanor without a grand Jury indictment, he will not worry about

us he will worry about drugs(crack-cocaine)whern finally released
on appeal. Now Margaret is telling Susanna Rojas the same thing.

In order to inprison e person prior to trial, the goverment must
comply with the Federal Constitution and any applicable stautory
provisions. BELL v WOLFISH, 441 US 520.

Cory Reid declares under penalty of pep jury) that the aforemention

ed is true and correct. : 4 fu - <2
iy 4

Sawn to before me this

 

©F aay of O8& ,20/0

—Zileln pan

NOTARY PUBLIC GF FICIAL GoM vote

enerOrh re off

% gan*
puel ot ,
natnrt ve oreo ee
unites Mae?
wy com

P3
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 168 of 299
18/8/9  2:43PM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 169 of 299

Supreme Court of the State of New York
Appellate Division - First Department
27 Madison Avenue
New York, N.Y. 10010

(212) 340-0400

August 2, 2018

Cory Reid (349~-17-09514)
275 Atlantic Avenue
Brooklyn, NY 11201
Re: Cory Reid v. Hon. Laura A. Ward, JSC, NY
Dear Mr. Reid:
This is to acknowledge receipt of your petition for Writ of
Mandamus/Poor Person Relief against Hon. Laura A. Ward, dated

July 19, 2018, and calendared for September 20, 2018.

When a decision has been rendered by the court, you will be
notified.

Yours truly,

Clerk’s Office

P7
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 170 of 299

 
' Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 171 of 299
ADPELLATE DRUESTONEDRSE DGRRIMAT™ |

COerv REDD, ATOR AARC

 

 

AERIDAUTT IN PELAILON

 

 

AHAB — TO DENTAL OF CEVEL RECHT”
Fp PETEITON THE SOVERMeVT™
MARGARET O° SAV AL FOR A REDRESS OF CREEVANCES
- hepory OLeR|C | G \Uru) Cart (sec Beas |
. May 4-201 9

STAte oF New YORK
- QONTY OF KINGS

Ly WRY RETD, APPTANT, lang duly Sun Aespose ata SAY!
A-Trak upan informatie”, anc belie Margaret; Louraiund

CQ

and nicholas Bares 1d you & unFile and tetum, fo
Coy Reich four arbers +o Shas Cau - Herels How

rn Wek, tne arian calleck ane Worry AEE, anch Renae.
told me +hah tb had +o retum clate’s so Fay one_
Co FYZAG ancl Me far +19 2OlY, Ur) suv -O42Z

6 Petidainar ancl affront Cory Reh teltes avy Eo Re
Lacy Reid v Kerertne Rayuile, etal, 180 AD,3d G27.
SUREMe COURT d= News YORK, APPELLATE UPVISICN, FIRST”
DEPARIMENT, Where Lawyer Fer CYRUS PB Vance JR

“Jessieq OLINe, Stadech wa hey OPPO TPON To Quy Peid s
acder dp Slew Cause. pursuatt to CPLR

PI
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 172 of 299

Gol Sw 4ne acticle Te Shad be cfawnied
pe cove ‘the gertitoner kel nor name 2 NUDE,
She ecu all “hale Is requived iS YOU Name
Awee aS a Respadents And iF Jessica olive.

Keueus of Founcl oe Hot Law Ww do you

yok know tk CPL S06 $4_4L' A protecel my
AYA Q Sstice of te Swprame CU of 4% \wobe.
ofa Canty, Cork or dye, Cock o& Genere| Sessions
“Shall be Commenced wi dne Appellate uvsioy in
tue swiccal departmert- _unere dre ation, In dhe Course

OfF- Wack fhe walter Snot to be en enReed gp
nga Cire a FaW yous CPUR S06 su 2 ele (au) retrain,

The PPRet hades “the above ua)
1 Cuclesecl 1s Tue ores ve CHU ie ae ee 4
WHET department (1, juny( ach isee Y

RIgut t petrhon mg Gaerne (S moewed Vg

 

 

 

 

 

 

Runde boheme ta Maye god
q okay ff ole
LE

 

Nery Fudle dfita/ “ns eS »
Commission Soa 20
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 173 of 299

¥ Proof Secuice # _

Wate oF NeW YORK
Qo OF KINGS

Cary REtD, bang cluly Sua), Clespeses acl SAYS;
Taok T hove, on ts THeday oF May, 208, Placecl end

Sdometed wire ‘Postal Receptacle um the New Yor city
Conrecronal Lacey Enon a The BRooklya DERENTEANY |
COMPLER, Lacaitecl af 215 AiLaritic AY, BENY, WOO] ay APPDAUE
TN RELATION 10 GPL FICHT 1 PETITION The COVERUaut 5p,
A- RERRES SF GEPAIANLES, do be duly macleo Wa the Vattcof
Shaler Postal Sewice +b fue rollanmy pores im tHe aloe
MargareH}Saver| CCeryAuce CoumHitie
Chey &\ Pontus mn P|

So
HY -NY - \O a
PRIA SKIN 48Dep

 

Cun & bere we Ths

4 ; < : 7=
- Vs LG Lj neue, FRAZER
Ud, f 0 (om ANTONIO NICUEL bee de

eared fill 8” Ae

NawMRy Public HACa} Hable oom, 20

Gommieston Expl
9/1

Ah

 
Case 1:19-cv-00458-LLS Document 2: Filed 01/16/19 Page 174 of 299

Supreme Court of the State of New York
Appellate Division - First Department
27 Madison Avenue
New York, N.Y. 10010

(212) 340-0400 :

May 1, 2018

Cory Reid (#349-17-09514)
275 Atlantic Avenue
Brooklyn, NY 11201

Re: M/O Reid v. Hon. Laura Ward, JSC, NY County, et al.
And M/O Reid v. Hon. Laura A. Ward, JSC, NY County; ADA N.
Barnes

Dear Mr. Reid:

This is to acknowledge receipt of your correspondence dated
April 3 and April 12, 2018, which are being unfiled and returned
to you for filing in the Supreme Court.

Your correspondence dated April 3, 2018 directs David Simon;
this should be filed in the Supreme Court, not the Appellate
Division, First Department. Your correspondence dated April 12,
2018, directs an Assistant District Attorney, and must also be
filed in Supreme Court.

Wotce (now! She. oly Meuhcu { . Yours truly,
Ot of dhe April S olf pestis, - Dy

Has

 

Clerk's Office

enc (2)
cc: NYAG

NYDA-Appeals

P4
Case 1:19-cv-00458-LLS. Document 2 Filed 01/16/19 Page 175 of 299 Page 1 of 1

 

In re Cory Reid, Petitioner, v Katherine Bajuile, et al., Respondents.
SUPREME COURT OF NEW YORK, APPELLATE DIVISION, FIRST DEPARTMENT
150 A.D.3d 627; 52 N.Y.S.3d 854; 2017 N.Y. App. Div. LEXIS 4159; 2017 NY Slip Op 04235
4145, 100/17, M-1979
May 30, 2017, Decided
May 30, 2017, Entered

 

Notice:

THIS OPINION IS UNCORRECTED AND SUBJECT TO REVISION BEFORE PUBLICATION IN THE OFFICIAL
REPORTS.

THE LEXIS PAGINATION OF THIS DOCUMENT IS SUBJECT TO CHANGE PENDING RELEASE OF THE
FINAL PUBLISHED VERSION. ;

Judges: Acosta, P.J., Friedman, Andrias, Webber, Gesmer, JJ.
Opinion
{150 A.D.3d 627} The above-named petitioner having presented an application to this Court praying
for an order, pursuant to article 78 of the Civil Practice Law and Rules, Now, upon reading and filing
the papers in said proceeding, and due deliberation having been had thereon, It is unanimously

ordered that the application be and the same hereby is denied and the petition dismissed, without
, costs or disbursements.

THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION,
FIRST DEPARTMENT. —

ENTERED: MAY 30, 2017 -

P5
Case 1:19-cv-00458-LLS Document ¢ 2 Filed 01/16/19 Page 176 of 299.

May. [0-20]
Ded hee

& antic AN cS

Brosklys Nye lico|
Reresuqrnorsly

‘Nergaveh O'seve

Neputy Clerk
tried ed
war Qe Perf
17 Meck sn Ay

NY.NY odo
Sug cel one [80 YC Subd ia) |} CPLR Sob, sud)

“We Couch oF Appenls of New Yk steitect Nolan v

Lungen, bl Ny-21 786; Pertinent Part: CPLR 1OY sd b
Con ceans the Soyect moter isdichey of tne lower
Quurs im article TY proceedineg, Canticlered whithe

pee tt beCersS re (CPLR OG, Sud b) the. Cletue
Clearly requites thak such 4 preceedlug be ConanerCer
in Sepreme Qu Mess Gert GES Jie named

Pesparclents, mM Wich, Cate FU be < Commented
space, ate, Division, Also See,
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 177 of 299

An article TY prcreesiny Aqamst a Supreme Court
SuSNice a7 4 Sawn Court jue must be Commented
in tue Appellate Boision, Bucdle v Rubin, ¥4AD.2e loll,

dn arttcle 1 protecclivg Waich names Countn Judbe
Qs Responclent mist be Commenced im Appellate divisov Y
| respective. oF wheder ancitier Party Suchas distvie

Oeaviey is alsa NaAMed aS responrclent . Pollal V Mage verd
IU ADrd GYO, y

Airticke 17 proceeshiny, alleging at ArrOmie) Cenera|
lacked ottvonty do uenene Mm Comimal proceedliny agus
Petthonerl wit remnars avthorlzcrtton, was properly
Commented iw Appellate Diugen pursuantdto CPLR Gob bL
Wee Com jude, war Weed as FeCpardlent, even SOF
ale oFfeS were alfa named aS responclevit) pet ttn
wirealuy cagni FeheP aqanct juoGe IM thet tb Soh}
orckey” pron briny Win Frm, praeed ing Nid trial oe
IncicAment Haggerty V Hirvelery, 22 Ad24 I3Y,

Yee Secac pare
OF Compleiut.

P2
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 178 of 299

Propiety o& Supreme Curt order appointing Specicr|
dishrier Arromey de nvemtigate Certan Crimime| achuty

was Queshion Waren was properly before Appellate
DWM Sivee. Proli brttoy Ss aepropietate ranvedy lo
\ou imprmeper Gp patent of proceccto- Uhken mace
by Conte Holtzman Vv Hellenbranol, 130 AQ 2d 144

Ths 4 prereguutle to plc office oem tb
Quen an dec of affirmation loth to sport ele

om Sate Corshtutins and to Ctl
Cities oF oR oF employment THelly Aichowge the.

| W stien v lew %
rons Afwoaty, {4 MWC, 2ef (TO, _— wt oN

‘T. ala Sol ewnily Swear(or attire Hat fF wsll Supper ie.

Const of ne Uncteol Soares ano the Consttutioy of
tne Stake of New YC and tuot FE oll Pana

the cuties of the office oF ————, accordla dE
Lue ley oF NS) cabot lity “anck vo othey cnt, elev
o test shell be required as % QUal( frat), far any
office, of HPUBLEC TRUSTS

<

 

A-PURLEC EMPLOYEE'S official conduc vmstat
all Awer @ufom 4{o the. bli yecfion§ O loyal

ts He Coeeement, coal v Boarel of Eefvachay oY Noel 57

P3
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 POG. f 299

| -2a[¢

Rom

Cavey Ret Ko

17 med ay Se

Resta

NotIee of

epdy 4 kK | Cammencemen f-
Kee 0 seve oF ian
LT ee ante

Ny. NY. Ic \os[O

Qdbpek: CHR Dh b A

Margarel O'saval, Cangrest Saye im 4 Stave whot- r-means
asl MENS we A Sgtue Khat ft Says There, anol af long as

Fee levees gt ‘oes is P i is cic Rynctio of
Chee IS qo -ent i+ QCCD t © In heSc,
Horttvd Uncevorrhers fas. Co, Vv; Une aces Bank, Ny sous |

Puol Mavyarer CPLR Statue Sob bt Syber a proceeding qgqiaSt

a \stce Ane Juptome Cor, °, A \WGE of it) Coud ate
Cou & Genewal Sesto) shall be enwmencey inthe Appellate
Ditsia wm she woital Depardmen} Yhorethe achoy, (n tne Curr

x  aegh The dhe vucecktty Moyght fo bbe entoreed a7 re streaner

Awe

kyardlel Pas Mefice fo Ma
cone b shaw case pulan Tarot! bre lus

San © befug we {us

Hf olory tO G ANYORUO tee 8 ane

Ciyb 0 cont i
Palen ihe ra
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 180 of 299

7 —  Mey- I7201g
Tro: aa
Be
215 eavantic Av |

Brook ps NY tes
BRAC BUIITOSIYy

+o! |
Nevgaret O sour
Opp TVerM
Fast Departwett
21 Madson AV
NY NY. wolO

Suet Moy 1 rly Covespondence,

Loleeet ing S Movgaret, Covy Revol at OU Octfenticn . Marga
ayetler Pedttener ia tue. Sowe Jed aS Me Shouek wie lh
Consesparddence. For Yu awl Steded cy pertinent —
Dayd_ Uniclartineet wit Star werd to Uncel]ineo{

pad A se parade, pethony, Nomad o Yupreme, Cau
Vache, May be Cled mds Code Mavgare- JJ
Farwarcleel eck, hoo order do Shaw cates the.
Pcditheoney Cor) Reid Made a0) mAs BUEN
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 181 of 299

Doe Lou Awsad) OnA ane ANIME Davi
Simon auch Louaxy wad itt The  Cgyey- Leddey-

all patel April 6 2alv pecteven| ,

 

P2
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 182 of 299

Supreme Court of, the State of New York @,
Appellate Division - First Department BC
27 Madison Avenue
New York, N.Y. 10010
(212) 340-0400 ©

May 9, 2018

    

eegse teen GE-ep- See
B.K.D.C.

275 Atlantic Avenue
Brooklyn, NY 11201

Re: M/O @mp v. Attorney General, State of New York,
Hon. M. @Geiiaep, Criminal Court, APARI, et al.

Dear Mr. Gy:

This is to acknowledge receipt of your correspondence
dated April 26, 2018, which is returned to you for filing in the
Supreme Court, Bronx County, as your correspondence directs
respondent Criminal Court judge. Your correspondence directs:
Darcel Clark, District Attorney, Bronx County, and the Attorney
General. That petition must be filed in the Supreme Court, Bronx
County, not in the Appellate Division, First Department. _A
separate petition, naming a Supreme Court justice, may be tried K
En this Court. If and when you file your notice of petition, it
‘Nast be notarized and in affidavit form, one copy served on ‘your
adversary, and you must file an original and seven copies with
this Court, along with a check or money order for $315, payable
to Appellate Division, First Department. A Poor Person affidavit

is enclosed.

 

 

Yours truly,

 

aspanad 0 Sos .

Clerk's Office

enc (2)

P3
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 183 of 299

   

CO Reid)
pots NyAlIes| APR B= 2018 ~
é SSN OISUP egal Huson SUPREME
a H|-2-201 v
Appe| Rone oe
Supreme Can Hye Slate oH New
List Juoictal Departmen A
RT Madison Avene ,
WY NYloa{o

RE nee velork Le Stew Conse,
TC Wham tewoy Conon | |

Hello wey nqQmMe “tg CayRexl ack Tam or deRnvlourt- “ S |
roeetion mcthe Counly a Naor, Lam sary this Caer en
“ referee Aes “Three (orclec's te Show Casey anol, all cthree € Hie
ask fam diftarant elle, T. respectlly ash tir Court bo allow
we te Commence there Spectil proceafinas purrdantt do NYCPLIE 1 € an

Ly Hey oF US.Cuis$ and Aré See 1 OL NY Stale Conch, Can dle

! O
Cart One my papers Heche»

Pacatly

 

Co ie}

P4
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 184 of a99

 
 

RECEIVED \

APR.D = 20116 |
| ' Mewyareld
Aer BAe QUPREME vy -
| T WO )
| FSFE
Hes

NO SkepheS bzw
| De ward only
LT away only qhle_ do mate
Ne, PY Aaty) Aa,

Aus Cad w a uc |

P5
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 185 of

 

REC Fiy ER maargares-

APR 6 = 2518 ] Je
Tg Ws utode
caine Aa Be sume hat
| April 3 loly

Coy) Zeicl

KO Shep Le \ (Mpc
“

Toss giso aly Qble Lo mate

On Spy) fOr SUS CAE wel Garg

Met Cot MG LQ [
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 186 of 299

i no 2 Ay-1F-2Olg
From:
| Cory Reid) Le

TAS AALOAlIC Ay.
Heol NY¥(Zs/
DENY 4 ITO ISIY

“Va ated O' saver
App Teru first Dep
27 Macon Avene,
WY.NY 1eaQe

Becki Order ts Shaw Crue. ‘

Loree Ms Margaret Cory Pero ot pr acention) Y?)
sine \Bn & Aoe| oF tne Current Yeo Cow, Kel Craarde
Je duis App “lem an order +s Tran Lace wit the
Fol lowg Respordeuts' \udbe Darke ApAR 4, Sudbe mése
park 0, Yudee wart) Park 1, Jue in park € 01 UI-2I-20l7,
pay Sur prPeshny oFicery, Def. Ara. Nosha Gunaekera, Y osha
Covesecera's Qperusay Mass Tv avs actworthy , POseuding
atorner(one eee wichola) Barres) OFficer- prroax T.B. 4,
oFicar Chelan TB M.D. Soph nabboushe, M.0, Cheye
Suovely, Leoya\ arp Stiehy, All Grancl jury mewbers or
\|-20-C0l 7,
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 187 of 299

Can Tas App term please vespmd to me
On the Stoyect> Tau Yay,

C oYY Real Steter tne abe wevesto to be
{we avd cowects oe —_

Son befor we Hay

ze" doy ot Vanover

.
. .
sheen eer e®

P2
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 188 of 299

\ne- 12-2lF

Lom HE Bes Qu Fore a ad)

  

i rs Ay "COURT FST AE
Prooklyy NF |IZo| ee
Be Bug To95|Y APPIDAVET
Te

Doty Clerk:

Lepe ley

App TT

Ast De-Parimeny

7) Mads
RY NY (colo

 

oye Mewar Soul} ‘)

Cree nyt May ate, Lory Rad af yeur aren|ten,
oan, My Vise fawardel fo me pur whole
hs! ( See ceHaclyuen ) aul wer YEU vyyevet go L
back to me. on m4 Later fo ypu Deak May
TB AAR aslo bse he orcer 4 Shaw Coure

So
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 189 of 299

Deanne 4 hece peSpurdes, Wich 1S That Jame
order “To Show Cage acHachiee| Which Law|

wus ger fr Jeol tte ths Couch WhGe word
vobe ware) ADC Darke H SWE. 1A Pare C Oy)
b20l7 Af) fur owe SH ny officers, Yusha Gunapeker
Vesta Genatekerq's Stperuviag mass transit aufnortty,
Hovea ttn cnt VEY < oe Lefae. nichslas Ba re) officer Phoenix,
Acer GHecan, MD. joseph Habboshe, M.O.Cheyenne
Seve Y), Leg al od S§ olledy, A Gvanel Jey wen Leys

ot \-20-247, Mavaaret yy woel wuthe Neu
Nowe Clete lowt-oF PppeclE lucy plavel you
Knew obat CPLR SOL BL. Ao Tam malaug
complaurts alah yy fe Uavias places Staitng
thor \epbe Lavi ware] IS giving Yo Directors
ON" Cory Reels article 1¥s, Aso YAY OUD Semel
whe He T3'S dedeck Apri|-3-2al&, Mecy-]} aly
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 190 of 299

Trust We Mea ET, T aw wor gel 7 to

a\law ypu 4s treat Me Nhe THis, You are NOT
cxrAWO ed) 4 BeEny Wye Q Civi| rq Wt Maygerre
yp neuer elated wy afficlewit Catecl Moy

| that wath way Qvevaner
A-20\9 Tam Fonwaycke that wit wy Crevancet

gan Y- You an Lave wart} tus wie Mavadret
T never Owe WP i dru WHR ; TL Qn Seg TO
Leep Fra ihn Far Cw Ris margaret,

Yow wey YOU Clow |
okachel iy Q order to Show Case with TH - we tag
| . a im me VAT fy eC for Cc LEA o

 

  
  
 

 
     

Quan to beeie rye les

 

eestor
a

pq fA \ “ .
4 . Op RT
(2. cy oF JucvyZol © on Ag,
SSEOTAR Re
2 ——~, se Hee
/\ i C ee = Sino. vaS020 , =
= : QUAL Yi =
vy = i QescountY } =

. . eN Bo. is
ab Busca 4 f . an Se 18-2022 Ske =
STAY PUic. Aficre 4 Gu, meme EES
N PIEN PUbLIC Ce “aS. PUBS OS
“Ny, ww
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 191 of 299

STATE OF NEN YorRic
QOONTY OF KINGS

C ory Kei ; beng cluly Quam, cle pases anol SAG,

“Thee LT have on ug (ebay of Je te “201K Placed
anc Sdowielfecl im he posta | Receptacle mcthe New
Nor - ety Corechoner| Cac Iu bow ay Rae Llyn Dehenthiey
Complex lecodel of 27S Atlomte Ay Bklyo NYE LIeo!

LD APFdlavit- fe be cluly wale via the Unidel States
Posiql Semice, ty the Fs | loung pote;

Vavg aret seus Chik Cracwce Avent a ere.)
pep, Depdly Clery L{ Bronnuoy 2rd floc
Hee OP NS Ny WN (doo

THepecer Generals ATICE
nb Beaver Steer

VK NY. (Qo

 
 

27 Madlisan AVE
Np. NF -lo98

      

nrg htee,

WANE
ROO
Sen 4

206

m
Ke
oO

 

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 192 of 299

 

Margaret Sowah_

Deputy Clerk of the Court, New York Supreme Court, Appellate Division, First
Department

Location
Greater New York City Area
Industry
Law Practice
New York State Supreme Court, Appellate Division, First Department

Current
1. New York State Court of Appeals,

Previous 2. Legal Aid Society, Criminal Appeals Bureau,
3. New York City Bar Association

Education McGill University

89 connections

View Margaret Sowah’s full profile. It's free!

Your colleagues, classmates, and 500 million other professionals are on
LinkedIn.

Experience

New York State Supreme Court, Appellate Division, First Department
Case 1:19-cv-00458-LLS Documen t2 Filed 01/16/19 Page 193 of 299

- Me I2-20lF
nn

dgy NY¥:\I22
BHYCARTOBIY PPPEDAVTT
Nlsatet Sous

by er
Raa
Ast Yer
NY loo

oe Moyet Nereptrel- Soul]
eehingt Megara, Coy Rack at yur atenten
loam My Gicler fowerdel de me Ypr whole.
Wishoof See altaclwan » ond mac , YA Never Gof
back to me on Wy later fo yay Dee Mey
DS, TAX astang ci\gat- ye. order Shay Cause
Case 1:19-cv-00458-LLS Documen t2 Filed 01/16/19 Page 194 of 299

Derlawvng +s These resportert, Wai 1S Haat Jame
over do Shed COUR acttacher| which LawHtl|
Must vet Frlecl tH us Cort, TGe weed
uke. ware) ) ADL Darke H SDR IN pare on
\L2b-20I7, A) four anesting officers, Yasha Gunaeker
Vesta Guncletera's Speriiiag mass transit afnartiy,
Poveadng obrvey (one belie nchalas Barres) afficer Phoenix,
ce GHecan MO. \oseph Habboshe, M.D. Cheyenne

| Snavely, Lega od Soclety, A @vanel SUY wen berS

on \k20-2917, Mavaarer vy wored mthe Mew
Nowe Cate Gowt-oF Appeal wach Praet yoy
Knew akat DLR 506 BL. Ao Tam Malang

— Complaurts abot yoy fe Yawis places Siaitny
Mode Sense, Laviq ware] WS gtving Yo Divectons
ON" Cory Retls artcle Ys, Aso YA O10 Simnet tg
wer the 18'S dalek Aprr|3-2al&, Meop-|/2aly
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 195 of 299

Tsk Me Wavy er, TL aw wor JOwey to
a\lan VpU ts teat Me ike Thy, YoU ye Ot
cxrworized! 46 Ben We oO Civil rg t Maygaret
“ypu never pele my afficlewit Cadel Moy
 Pomnrced Hal Wary My Orevances

9-20, Can
gains YoU avick Lave ware} dus we Mav9are

T never gve MP SST wie, Law opiug de
Leep re bering far CN Rvguis margaret, Tt
Yvon Lacey You How

h The aprameta
Pachel 1s 4 Order to Show Case woth am
responce Taw rementing Uy fle tor Cong Wace

 

CapM 40 Lear we tus
we of C0 C usittiateys,
| L. Acy dune \ ) oo" BR. AGY in,
. = = Xo 91 AG6297087 S
BL MING EXP. 7S

 

" COMM.EXP 7
% * 02-1 8-20 - a =
Homey PULIC Aicwg| 1S. S
"1 s
. t
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 196 of 299

PROOF CF SERVEOE y-

 

STATE OF NEA Yor|c
QROoNTY OF KINGS

C ory Rerc| ) bere cluly Quo, che spages anal SANG)

Thede c have on hig (irony of Jjmne & “201g lace df
andi Sdowrtecl im rhe ‘posta | Receptacle mathe New
Nore cy Comrechovrer realy Lmao AS Brooklyn Dekerlay
Complex lecerted cet 279 Biante Ay Blyro NI. LIe0[

D. AfGolaute to be cluly werled via the Unitel Stores
posiq| Sarice, ty the Fs\ lou Poyes;

Me aret Sount{ (QHavavce Commit Cal Erie
| Grek Dep Depaty Cert Gl Prono wee nd +0cy~
a7 Madlisan Ave : No¥ NY. | 00 fy
| NY. Ny-lodd | oo tT rpeclom Generals fee
Ae Beaver Seeet=

Winn
wt \ 1 Wy
tO efi We IN Spey,
SPROUT RG ]

ae devy of Juve \LOLY’ :

 

Niger? PUyle FIG
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 197 of 299

   
  
 
 
  
   

 

Margaret Sowah

Deputy. Clerk of the Court, New Yor me.-Court, Appellate Division, First
Department pe, -

Location
Greater New York City Area
Industry |
Law Practice

1. New York State Sup ourt, Appellate Division, First Department

 

      
   
 

Current
1. New York State Court of Appeals,
Previou 2. Legal Aid Society, Criminal Appeals Bureau,
evlous 3. New York City Bar Association
|
Education’ 1. McGill University —

i
|.
I,
!

89 connections.

t
: .

View Margaret Sowah's | profile. It's free!
|
2

Your colleagues, classmates, nd b0 million other professionals are on

LinkedIn.

Experience

New York State Supreme Court, Appellate Division, First Department

 

“PS
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 198 of 299

 

    
 
   
 

November 2011 — Present 16 \ g -monthe)Greater | New York City Area

appeals from the trial vowea! G
Diverse Seo imple includ

department. Reviewed and e edite
attorneys | on 1 appeals an oti

  
 
    
 
  
 
       
    
  
 
 
  
   
 
 
  

Supervising Court aor
Reviewed and edited confiden
byjeourt attomeys on appeals

 

  

Principal Appellate Cour At
Researched and analyzed

jurisdiction. Prepared contd
recommended disposition al
memoranda addressed-a wi
raised in several thousand

ch. nae of law, Sneluding a
of aubst for. the justices of the court. The

 
 
 

analysis of the relevant legal
and those identified by indeberk dent:

regulatory and other novel 4
and recommended disposit
leave applications.

 

P6
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 199 of 299

Prepared briefs and argued appeals. before the Appellate Division, First and
Second Departments and the: New York Court of Appeals on behaif of indigent
criminal defendants. Respon: all tactical decisions involved in pursuing
post-conviction remedies.. Pr pplications for leave to appeal to the Court

of Appeals.

  
   
  
 

- Assistant Director, Legal Referral Service

    
    
    
    
  
  
   

New York City Bar Association:

May 4990 — September 1993 (3 years 5 months)Greater New York City Area
ent of the referral service. Trained referral -
neys to the general public. Prepared »
al counselors on broad areas of law.

in housing and poverty law.

Assisted in the day to day man

counselors to make referrals ¢
summaries of law and advise :
Conducted legal clinics for the:

 
 
 

 

 

Education
e McGill University
Master of Laws (LLM), Compara laster of Laws (LLM), Comparative Law

1983 — 1986

 

Bachelor of Laws (LLB), LawBach aws (LLB), Law

1979 — 1983

 

P7
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 200 of 299

IMe-[ 6-20]
Reid _
28 Akane Ay te
Brooklyy NY led ,
Bhoc Suatnorsiy

of se Ide Dvisicy

lars { ckmen|
21 Madison Avenue
New Yk New 0016,

Near Maam., y

q Coy Beol f (S Seeing, 1¢ he can DU THKEL
Grievances MW he publics <ye, moybe, Comtacgt
Some ais Tepadet ob ye omc dea gu dang,

‘
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 201 of 299

Cary Red OWe- 2) -20lf
2b Meant AU

Brock! NY 2o|
BEDCSUIITOPSY

 

 

NY_NY. [oo lO
Louadl an

NINE Jeurt nee

Pak Tl ~ 5

ev NY Tos vs

“ eet: Ayd| ard 201’, Pree 12 petttens . «)
Merepret, the Apr| scl 201k permans sfaocr you Steteck You
hock aw edu Day Fo Mey ye § ance yu) “ File ;
rem, unkiling loy YX Ts Gonsitent wen me WITHOUT,
Mecviing the prcxeed| mg Was hetiely abxcloned>?
Mavgarel CMe YoU vetued ane article 7S dome
Here war nd VWieble, acer to Show case On Fle
due Gs department. - By you Uniline she oder
Ao Show Caute rather 4nay cio AWW 4 Loom the Couste
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 202 of 299

Q New retun date, 9 whol Saruice, would be mace
of dhe Fleck order to Shand Case avo pertten, You made
Qa ECs) do Stayt anew), Along with drat deciion
Rame due obligato CAA fo Comply fully veh ThE
Stetulny FeQuremenic, thet js, do File the notice oF pedity
ON Hye petttioy], pay me Filing Pee, Secure Gn (00eX
NUmMber, effet Serice  aucl File Proof of Service. cuttin
the preset bed qwvie. Perec, Sunce none of Those Sreps
ue. 4c kang , When the. petutioner foruuayeled ack. tho ye
Ardicle TY'S attachest SiH aFidavih May 4 201%, your
notice dated Moy tg Zoy bearwy iasexrno l4s/¢
fir Apel 3rd Zar petthens vas Pietro
Cot yoo Maugeré ea nes rest may feaelin For
dye Law. Yeu helping Laure Const a Sey
man tna needs hel » You get Ormival | “oH
Carduct far anather (PL 20.00) use 292, CFF

Cai, //

/
i
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 203 of 299

Qo Reid oO
25 Moat AY io
| DC-3U4110%5|
Nocti '
Dep ley
aa Ue Aser Prenue Cover Leer
NY. NY le0lo p bor
ae ett S
Learn A ward “ith
co — Greet” Caler Jetiee
VON Y. (oo\%s |
Ne | ete er sel Cay

Maverres lets eke“ Gay de top, dune IK 206 you {eld
Qo) Reid thad he Cam puysualth te law Commence A
Pelton wv this Depatment (FH IS qopinsh 4 Jee: So
Magatet Udy Cli ypu Send wre loach. the apri| Bro pet iden
94 att Lauat warn,(See May 4 201X fetter trem yo anc|
Dade reumpecf April 6 Frew \u Whey (5 alse bend Foren)
te Louver watt) Margaret Up TYG {0 quien tt up
GV me wen ‘the res} \G 20X betuv\ Dade lo (ex 19 y
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 204 of 299

ne caKe WOU kenouy Wat You lof. Meugaret he arfficlewel-
L fooled to yo Mow qT 2a” aSked you te Refke
Och yo Geet vy writ of pichiLittey cand — mawdlams
WAS q AU dled for MOP 15 201¥ Chen Whar F Sto
you che sometuung We the aprt| 3 ZAY anol pray lI
201% pettias eu had do Caveat Yor ass hecawe,
Jou dealing We & poos Gace looking black guy:
fast Cruel Means MAI righd along wht the.
peril 2c petttons AGAIN Sppreme Curt Yunee Laue
A ua Pusu ve CPLR SOb BE anef 21602(C), mararef>
Cora} £ Cay Reid (6 array you fo fle these pero

agaiasé Lava wey) M the. firsf Daron with
a peal retut Dane, Prene, _—

 

 

Query do beer me dacs

f \ nny
Ju ley OF Suse pLO'B AGUA,

ot on

%
“ gi
Seo! gir
‘ sO i oreSeo we 5 =
| - SS ino. pitsont 2S
oe Oncerh ext ive
= 4 : in
VV 4 5 “come /€5
Ce % *, Wea Ss
“> es
\ | ‘ . \ Yy SS
( a
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 205 of 299

   

CO Reid)
21 Mbewitc Ay VeEGEEV
pty NYC Be apy
Mocseirsry ART we appa
- on |- 2-201 Y

Clarks efice “

AP Pelle ne |

Supreme Que FH Sele oK New ol

Last Juoicial Departed we

| Madison Avene :

NYE NYklooio

RE lnree Colors Le Sew Cause,
TS thon twoy Conpemn | |

Uellowey name is CounRecl an La owt 9
Restrain take County oe hh c we uy 8 Guns "elen
iS tefeence es Taree (3 arches te Show Causey anol all three of Hnew

S Skoy fay ditt rellel TL respecttily ask Hho Court bo afew
we to Commence Here Special proceadinas purranr do NYCPLE 1@ an
TM oF US.Quist and Aré [see RU oC WY Sdade Conch, Can dt

Cart cuSiter my papers alleched:
featly

Co

  
fe

Case 1:19-cv-00458-LLS Document 2. Filed 01/16/19 Page 206 of 299

Supreme Court of the State of New York
Appellate Division - First Department
27 Madison Avenue
New York, N.Y. 10010

(212) 340-0400 ,

May 1, 2018

Cory Reid (#349-17-09514)
275 Atlantic Avenue
Brooklyn, NY 11201

Re: M/Q Reid v. Hon. Laura Ward, JSC, NY County, et al.
And M/O Reid v. Hon. Laura A. Ward, JSC, NY County; ADA N.
Barnes

Dear Mr. Reid:
This is to acknowledge receipt of your correspondence dated

April 3 and April 12, 2018, which are being unfiled and returned
to you for filing in the Supreme Court. ~~

 

Your correspondence dated April 3, 2018 directs David Simon;
this should be filed in the Supreme Court, not the Appellate
Division, First Department. Your correspondence dated April 12,
2018, directs an Assistant District Attorney, and must also be
filed in Supreme Court.

Yours truly,

 

Clerk’s Office

enc (2)
cc: NYAG

NYDA~Appealis
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 207 of299

  

 

mitharnwnane oS
Ypy
| UL OTR
Hees

NO Skeples
TL aa) only able to mate
ane, PY aN) QavR_
us Que agence
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 208 off

 

One Cry Br dass CWE acl Fave

Aus Cult angie
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 209 of 299

 

  

  

 

b-\5-2018
Cory Reial
215 Bilontte Ay
Broly NY eo}
BDCSU4 TOE IY
| Depury Clerk
Margaret Soual —_ NOME oF
Hest Department eu COMMENCEMENT
71 Machon Avene "ju ibage F ARTICLE Tf
NY NY (0010 wegen tet PURSUANT TO

KTHE PETRIN CIAIE

Dear Maem,

TL, Cory Raid, is portin You on notice Thcrt t am Conmercing
aw Acticle TR Petras tw this department (First), and P|

aM NAwMn: a(wa aret Sowah \as ane, oF The. Respandents
Chie certron hoe 1 “Sutach mienits,

Rg eR iS ape |
Pr wate copay INEZ

“The Motary Public oF tne BROOMYN DeTENTEON COMPLEX
vuttnessed Urcler Coy Reds Saqnatue, drathe ts Crurcdw

Hs Natice to +m “Term Ast
Sort 6 MPP Dept Tey Clee: Matt

Wi
witnessed an -ne A AS”

ty,
 eseeaee “,
SSCA Ag
SL POF

sO, 014G8297087",

P QUALIFIED IN:

—

Z
S

 

=; UNTY E
aA - a KINGS COEXP. 7
IS" Lop OF uy2O\ 8 OMT AS
Zn. By WES
WX Upe OE REN S
5 ‘ “Wy j Ae New
VOTRE "PLBLEC., GPEICTAL

Pi
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 210 of 299

Page 1 of |

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom to Petition

The Petition Clause of the First Amendment protects the rights of individuals to access the courts for the
resolution of legal disputes.

P2
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 211 of 299 ‘

Page 1 of 1

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Speech > General Overview
Constitutional Law > Bill of Rights > Fundamental Freedoms > General Overview
Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Assembly
. Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Speech > Scope of Freedom
Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom to Petition

The right to petition is cut from the same cloth as the other guarantees of the First Amendment, U.S. Const.
amend. |, and is an assurance of a particular freedom of expression. The Petition Clause is inspired by the same
ideals of liberty and democracy that gave us the freedom to speak, publish, and assemble. These First
Amendment rights are inseparable.

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Association
Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Speech > General Overview
Civil Procedure > Pleading & Practice > Pleadings > Amended Pleadings > General Overview
Constitutional Law > Bill of Rights > Fundamental Freedoms > General Overview
Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Assembly
Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom to Petition

When the Court has accords protection to conduct under the petition clause, other First Amendment, U.S. Const.
amend. | rights, such as the right to assemble, to associate, or to speak freely on a matter of legitimate public
concern, are implicated by the conduct in question and are principal concerns in a court's decision that the
conduct should be protected.

P3
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 212 of 299
Page 1 of 1

Constitutional Law > Bill of Rights > Fundamental Freedoms

Official reprisal for protected speech offends the.Constitution because it threatens to inhibit exercise of the
protected right. To plead retaliation for the exercise of First Amendment rights, a plaintiff must allege (1)
constitutionally protected conduct, (2) retaliatory action sufficient to deter a person of ordinary firmness from
exercising his constitutional rights, and (3) a causal link between the constitutionally protected conduct and the
retaliatory action.

Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom to Petition
Constitutional Law > Bill of Rights > Fundamental Freedoms > Freedom of Speech > Scope of Freedom

Both the Free Speech Clause and the Petition Clause protect personal expression’, both expression generally
and expression directed towards the government for the specific purpose of asking it to right a wrong.

Civil Rights Law > Section 1983 Actions > Elements > Color of State Law > State Agents
Civil Rights Law > Section 1983 Actions > Elements > Color of State Law > State-Authorized Actions

The 42 U.S.C.S. § 1983 "under color of state law" requirement can be met where the defendant either: (1) acts in
his or her official capacity or (2) purports to act according to official power.

Constitutional Law > Bill of Rights > Fundamental Freedoms

Whether an act is retaliatory is an objective question. The court asks whether the act would deter a person of
ordinary firmness, not whether the plaintiff was deterred. There is good reason for such a rule: the court will not
reward government officials for picking on unusually hardy speakers. At the same time, the court recognizes that
government officials should not be liable when the plaintiff is unreasonably weak-willed.

Constitutional Law > Bill of Rights > Fundamental Freedoms

Where an alleged act of retaliation takes the form of an official's own speech, the court employs a more specific
test to determine whether the official’s speech amounts to a retaliatory act. The court asks whether there was a
threat, coercion, or intimidation, intimating that punishment, sanction, or adverse regulatory action will follow.

Constitutional Law > Bill of Rights > Fundamental Freedoms

The third element of a retaliation claim requires a causal link between a plaintiffs constitutionally protected activity
and the retaliatory act. The required link is but-for causation. Any plaintiff charging official retaliatory action must
prove the elements of retaliatory animus as the cause of injury, and the defendant will have the opportunity to
respond to a prima facie case by showing that the action would have been taken anyway, independently of any
retaliatory animus. One method of proving a causal link, applicable here, is unusually suggestive temporal
proximity.

p4
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 213 of 299

% PROOF OF SERVICE *_

CTATE GF Naw York
QOUNN OF KINGS

Cort Retb being clly swam, despases anc\ SovS;

“That P have on HA\S \s"doy eC June , 26, Placed anol
cUamided In te pottal receptacle m the New York Cry
Correctional Facitity known as He BrooklYN DETENTION
COMPLEX Located a 21S PLAC Avert, BEIYN, NY I20/

O Nome covnmencement oF Article TY, WH aN nn
article 12 peftten tat has % attachments , fo be
Mailed via me Lateck Sleles Postal Yerice to the Ry ony
ParteS mthe above acttan'

fe td Dep

 

21 Madison Rene
NN.NY. (000
ATIN’ Mageiret Sowal{
Respactfil Sea
BW
SW9T 40 refe, me -tHts A

Witten,
wit My,
wr. AGU,

oO: 4

. . ==: 629708 ,
| al oo SAO TAUBEDN
2 Quall ;

1D NY re O9 ne : Resco!
‘ CBn.18-2022 HE

O A, Ps, Pp AW =

er “intro ws

~
On

HWS

Wy

ty

a

7)

P5
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 214 of 299 ®

Ava term of the Sipreme Court of the Slate o& New Nork inetct ia and
Car the County or New Nock. OM “the cloy ae . ae

   
 
 

_Hesenti Ho, ystice.
SUPREME COURT OF. THE STATE GF Nel WR Ic.

  

 

COUNTY oF NEW York APPEL Are, co
ah we Madter of ne Apelicotta, of — COURT, Ft BQN, SuPnEM c
CORY REED eA.
| Ne y \ Oe ™~ a
AAAS ~ ATER TO SHOW CAUSE
LAURA ANWAR, TUCE

t oe Resprndent °
For A Tseniod PUSAN to Airticle.
il athe civil Pract ce. lau aratel Pres
Upm + . Gh =
~ eeey 6 awe arr iclavif in Supa of an Orce- to Shan ©
Siew hee : i VEC Feo on He Sclay oF \ipri| _ ow QUE
et WeMdeY APH L ogg. | AN Te verted
oy ORD trate eHEdetS Daven
tr A dery Of is Court, to be he eon

Petition,

e ’ LAURA WARD Shia Cat Ke
He clasy of. 20 aK ad wr. Lol WW the Coury af New Noel: Ue
Why KOeeryent SoU ne on eer CONE eu Le Ln on
PUrSLaE to Ar He US Mot be wade. ane eferec| 4 {lee Mean
VACTING ane seit Fete Mil practice (ou soe oti § Mattey-
Nok foro ut SET Oke PESPM dey ft Sos oN,
, We pet C4 ' —T Daviel § toa
war 4s prosecute “gu a MOC Met the Vihea tyre pi MOS deci

 
 

iS oo “U OC Fe ry be “
ayes, Mok the Same, Ff Beat ce le'S are Tin
DERECTING responoteny~pavia 92 fo cUrventiedite
\ le CG \ es Davicl S mn) te © A
~reeple’s are Wing @ clifeerent VP Few Os

WO AY oy. we PSH To ey> yen
WA c praecue, VGN i feckay
er Pehle l og Me Coury wh

GRANTING SUCK ether and Fur
een gut and pro Pet

o Ay MON Pending The hearin of ante spect ‘
“ Posten te Sette TEAQOP +e pls “ial Pesceeding
WE noc . : Mactea |...
eS, respondent Mc all ther of Rear. “Tice lauy
(M Pl Ov [k Ve
E COURT TM Sia NEN WRC.
Bao Ne

CORV REDD see

TAQAUSE ~

LAURA AWARD
MARGARET SQNAH
Deferrlavits

STATE CF New! YORK
COUNTY GE KETNGS

TL, CORY RET, being duly Guam dlesPe
hay APEXDAVIT can be. Used

aan

«AY FL DAVE

   
    
 

I . Freeh T Stele this! TD Cayat bal |
your Locating, to defeat the Lay. “

¥ Margaret +e] Cory Raicl ing Notice & thie Ic eod- attr
are) adn the, “he took. $ long.

Marearet oan April 1¢ 2018 Kelol Faure ty ol
on Orde ge Sle) USE se ral cen ag )

Pl
18/6/26 10:01 AM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 216 of 299

Margate’ yoy Stamped the Artile 1& Dated april et Zoly
Pecieties| Apri] 24 2alg.CTne Fete),

Then &1 May | 2AlP Woy Ferwarcled sto Coy Reid Fer
Prttde T¢’s watt They Wad, do be Commenced ‘w lagen
Cauets (no mentor on Apel tq 2019 Article 72)

Then on 1 W208 your Prwareled ©

Brettuey he hac] telum Sater, (3 all ne’ y
LOW Article 72),

       
   

: Reid a noice
mM Frpri| 19

Then Moy 2S oly

 
  

Rarwnrded +3 Yo an oFFidoyit

Ar Camplawtts AUT UD vith the.

LOL Senped|.

29 An48 leer yoni ell Cary Reicl that he cannot
Fite That pebtten wt Tak Shebortitent- MM IS G Fe
Be couse

P3
18/6/26 10:01AM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 217 of 299

 

Aritcke 19 proceeding alles thet Ate Proney Ceviercy enverc|
lacks catinrtty 4 ‘tenene Th Cmina| acted

cE INGSE Pearthonens wisthout over mor /

Was prepertgy CamuvievCedl SRopelisee appellee duty xa
fo AUR SOLBL where, Comm yuoge, WAS viamed 5
bespatdent Cue tMeUQ Sther oFftevs Were also
Nowred as Fespaclents; petttion tin realty, S amt
pellet FIAT DEE. imtiaost Sap arcler

 

  

 

   
 
  
  
  
   

 

Peeesing ul ust ¥ wdlehmeut: Ha %
V.Svtelen, 2Z| ADI |B, panne as the
Fror| (9 Cale petition snort Seeke acter presitetttn
an Meteading wrth twoal of molStinent, Kee Pettizen
ISO .

\ Unica names Cour

as Res JG be Commented Su swoellan Tis,
Hespective’ of siineler another party Shay q — ’

| Ashe ict is alsq View| Q respondent. Pa k
Moyavevo, IP AD2d GUO, Mara ate tied means “ Vv
nove NS ohaice br +o File. ne Apr IY 2017 ref
EH “T Moclen Aue NY NY [ooo . reno

 

 

 Yoy Hop +he Apr 4 201k Arie PR’

P5
18/6/26 10:01AM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 218 of 299

Margaret you Gee tw Your June LY 2alp notice tree
Petras iM TNig Cont wut Name only Juoces,

Come AMV NOW Margarer, bum Frort | ZY Lag Recieved
Art (4 2018 pesto 48] June 13 2019 & took yoy

Pett herve, Why © and Come an nar WES are er Kid.

Av asian to File tt
pursieud fa Mesgee v Hi

   
    
 

    
  

CPLR Sol BL LIK
Sfate, Cosh ~

5D days +s bets, /
iba

—*

 

 

 

 

Swen 4 befae we Hc

at A
UL | Ong Re

QM Aaj ck June 16 Se eres

FS No. 01aGe20700 z

= } GS COUN : =

2 4 SING EXP 7 OS

S ‘ COMM 2 Ike =

% gn, OBO eS
———— Fey. PUBL IOS

 

%
Wy &é

lu C5 in OF NEw
TAY PURLI 0 OFFLOLY| TA

P7
'18/6/26 10:01AM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 219 of 299

PROOF OF SERUITE &

QTATE CF New York
COUNTY OF Cnc

« » CORY REDD) leeing cluly SLO, aechares by bis Sgnredfure. (04 /

“WHAT, rave on tis Thay OF JUNR,20|¢, Placecl and sonny
Mihe Postal Leceptade, oF the BROOK yy DETENTION Cay
Lorde at 278 Araritic, Ave, BKIWe NY I26| 4 Agaclayts Kuo
Margaret Coutl who Sypervue Clerical 4aRE mn App term Ast
Rept wtieyrtavel delayed Cory Rel’ Per 3 2aig pe
bays, and, wee orally eanceatecl WS Art i
55 Days ualafertng wut prlected acct

Aaa) the \Uudée presiding over

of appeals of New York case’ laud. 2

Jude 7 ~

 
 
  
  

 
    
 
 
 
 
  

Stages poker

| SUL befeye (Vie Chey Aa,

‘44,
Mig,
Zz

°

SS° "
NQUALIEIEN TY}
% KINGS OU ENP.
* COMM. 002
%, O2rewe
% Sr. PUBL >

an)

“yy, TE ce
4, © OF NeW
“tinny

K

“nw

FR

“Gy

ey
%, 0,

y
=
| 2
i
1 \o 0
fs

P9
"18/6/26

st

AGL FOUR ARRESTING GFICERS FROM T. B.4

_, 10:01 AM Case 1:19-cv-00458-LLS -. Document 2. Filed 01/16/19 Page 220 of 299

at a term of the Suprene Court of the State of New York, held - in a

 

nd for the County of New York on the dey of =...” ,20 =.
SUPREME COURT OF THE STATE oF NEW YORK ane
COUNTY OF NEW YORK | ge

In the Matter of the Application of

CORV REID, petitioner
-ageinet—-

JUDGE DARKEH APAR 1

ausgé MOSES PART C

JUDGE WARD PART 71

JUDGE IN PART C ON 11-21 -2017

ORDER TO SHOW CAUSE
Index No.

 

DEF .ATT.YOSHE GUNASEKERA.

VOSHA GUNASEKERA's SUPERVISOR

MASS TRANSIT AUTHORITY |
PROSECUTING ATORNEY
OFFICER PHOENIX T.B.4

' OFFICER GHEGAN T.B.4.

RECEIVED
APR £4 ony

APPELLATE
rar SUPREME

   
  

- WVELY, LEGAL AID SOCI

 
 
  
 
 
 
  
  
 
  
  
  
 

M.D.JOSEPH HABBOUSHE
M.D.CHEVENNE SNAVELY
VEGAL: AID SOCIETY
ALL GRAND JURY MEMBERS ON 11-20-2017 |
' Respondents

For a Judgesent Pursuent to Article
of the Gavil Prectice Lew end Rules

of en Order to Show Cau
,2018,the verifie
,2016 It is

a

GUNASEKERA'®
EY, OFFICER -PHO |
RY, ALL GRAND suRY. "MEMBERS ON 41-20-2017 show.
cause at ea. term of this court: to: be. held in. the’ county of New Yor |
k on the ‘day of 20 (or as soon as thereafter counsel. me
y be heard why judgement should not be made end enterted in this
mater Pursuant te Article, 78 of the Civil Practice aw and Rules:
VACATING snd eétting aside respondents. All grand Jurys memb
ers on 41-20-2017 decision as. null and void when they voted.a tru
e bill to indict Cory Reid- contrary to “CPL. 170.20 since- they wes
told and showed by © ‘Cory Reid ‘thet Cpl. 170.20 epplies only to case

s that originate(arested for)as misdemeanors. It does not apply

tro case that originate(arrested for) as felonies.

P11
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 221 of 299

. We- 2b 20\ v

Coy Req

2-[9 J Atte artic AY

Breokd Ys NY. Lee
RCN ITO%EIY

 

Ma voyabe Sows] | Lebaanonen
De i cee aa \nge
Z| oe hse e Da

loo Ce 3
NY RY foal “ oo Shee \7
Cop onvV\ “Ly he I WN pol?
* AFFIDAVIT
STATE CF NON YORK.
COUNTY OF KENGS

1 Cory Reiol ) bevy clu IM SiO, cle Spolt CIND SAY!
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 222 of 299

Apia Brel 2eb¥ T forrarcled ctiree Article 79's agauns + wun)

dren on Pe t2 ZAP anatwrartcde 79, Agr | 9 tale quetney~

ovficke T8. Aton callticg motion Ave Renge4ol0 we F reel
tY wiser A QnA HE part of motto tu Gey Wo 5/13)

The Orne ror Depte wea far one. againss DAVIO Simon and
LAUE WT) kyon voy aS Moses aug wen (Mca (5 2ol2),

 

Noo L 2olk Margaret For WDE back. te Comyy reid three Apr |
Sud 2018 pesto melo wey Nhe Ones Aly aQaubt yee, anol one
Retain acjawcd- unGe anol prosecoturCaprid 12m 2019 peturen), Buf
dhe DIS NEE Send boack tHe Apri (9 201¥ TTIW HOt Ly
Wecrenreck aa ZE 2A uy her B | i inwas
REC 2G 248 by he But Sine did send back tHe

Petttion Fron fpord \2 208 that ts Saimpecl (eclevee| fRoe|
27 2018, by her (Poy oetenten Lua wars),

Moy & 2915 Coy rer Feruvarclecl da mous AE OW AM howht—
with tuto Avicle 785 to please reftle Rr VimaCtne TE eanl
AYTUSE ME JES Hem Apre| Sick ay Prohibition auch adenic)

Mary lo tl" Cory Rel Ferrsiclerl o margaret ¢ leer
& Rte TY peltfum cctfechecl ogamst \Yoses avd WELK
Foumerly Liaw aS David Smo aud weary) (Moy D2 3 )

4 Gs g
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 223 of 299

May 7 29l¥ Cory etch Ceywrourchech +p WIoret” & letfey Sheusivg
Var Vous Ske Udlow Aly uaeled (WMO roUy) Hope Heril 2 vd cae
aud Apr (zth ZolV? pet Mas . Abaudonech ne Procedivgs,

Now we orvimng at THR, tunity AUY Maye, thet mcwy aret-
hes Hor responded to tue AYT 1a Z01Y Petron AH IC
Stempel CeCleveol Men ey zaiy, by revelsanting Reick 19 ager),

Moy 25 Z0l8 Corp Keto foreleg Maar a leHey-

oh, “ig clause tue. Aer cd (G 2OW Petttioan, Stay peck recteve of

Peri 2Y 201% by her (wanieirg Cary te ergot about tt Ycowicton),

News cwauncl Nofty twenty Semething oF zap Cary Vell reclever
Via mal a noice Gam Mavgarer detec May (¢ 201g Steting
‘She recieved he Levy Rew May ta anol t| lotter-(not way)

LAR for his wife

ound MAS a calemclac dale Coy Mary 19
SK probobitar cnc wanclamus cade ucy IN
Pan and mondemus is tue Kyo
NS. Fon Apel gud 206° sak Sie ain 7 ?
cabined te We Moy on. ready ur feof
Febuned We NOY 1 201K Gath Notice : ie aie

Stew oview, (No Mae We @ one Avontstect Whe MOS

CSW VerUn Ooo) Ceuner |
| Son and ward),
ie a We Nilay IS Zal” 1. GQ uchce Fran MaKe otet-
“ re id NK martin tne Bprt| 1 2018 petthay
e Mped reqeved Ayect| 24 24% by her Vy nok 7
PELOGE SHE weorfel to rail - 2 ’ J |
Lak ntel Ve gets coma ched

 
 

  
 
 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 224 of 299

On gue [2 Zw Cory Ret Forder to Mang oer o¢ bertey-
Noamed Sure (t 1A wile ucilier Copy oF Apn| ig zap petit

aa ~~ . 2
Bet wads Stamped tecleved june (3 Zap by hey Then all of
A Sanyen WW aeeT- Chew cl HE IIA Dote. index NoYs/9
to Mey \S 201% (Covers hese) alse tel (Src . 5/|
Cevnmmevice « Detter fu drat Cort 4o68
petition seated aphl tbo ny Dn MM DwEES Ry

Apel Poly SS dows alee ea
She abo has anotiey rer Date or an 44 mot te Hhar (eter
no.ushg wink Say (vc WAG ax NEY Custer INAe x
is was Gled. so Cot s PETER (9 OF Wed pate
\ Preparl a defuse +o t(C, «)

MWA Lata span vamnatan are fliel
Pé ‘ “® get Commenceo
a twe L,/| mach Na rene JUV Neer tec
| e bi | OY COASE Cony Reif. Lt wr |( “ Say a
ME WS leaglly can ecir 0
Ach wot airive unl ; eyally St Fed becayie the vied
haw She ewanced we Anh Svobe Varkel cannot explain
Cow Red is Gre me OA EMU her Fake MEN ,
ees ackauny sero ee ea HE 1 Horst zap
| . | SP LUCE MAHA et avk | |
lO Zal M ACOMe. » A new ju
ve i ee OSM (Ned) ony alreaoly forweurpe ) C vn
of eR | UNG

(margaret changed the May & 2" Moen no Ue/o 1. ear sale
Maran-2'3-2018 peritiny. A/S 6 t6-2ae)

Qe
Cay Rech ve Comyn f-—

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 225 of 299

Se Manyarer EZ wee, 9 Ew pieces, Mgt now L got
W my POSE BSIM SIXTY Postel Stamps SQ F Can hope fil ly
hove, Saveane Come <e Pegad aud ineview me anol D_
Cavs (Ur go ar aver, avd shorten alll lekey ancl
ofedavis PIG te Aricle 78T ys lucling so T 99 ne
win maint fae yNCe , Hopefully meugareq, what ID
Qiu dang with Yo, bag iMiwg 4 de wit my CM ma|
adie . T aw wat dot ns that to get reteased, Romenbe-
Hat marg torr a VAO 4) We (ps

You's “Jruly cd Suceel

ine Ciyen ,

Maya augelay Stated ane Ultimo measue di @ man
(S MOF Whe Le Sands ab im worpnts fo combo ane
CONVIeNC® , Bt Where he Starncls cat at tes oe cballenae
ad contyy vers J
Me Coy (ui Ww Margarete dr ry
Prevaile latey—-ere | Fag tre and

Such thins ; ( the Cary per )

Cure, Up A clerk, hep Mey tier) ; Sf
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 226 of 299

VY Hrmately Werqarer sthe Cau ood ( wert 40 lene © 9 1D YoU
have, access to Falsety cial Kecatns anich CODU aK evs bo Cveyr
ZW O8S after Pete “J WH, WR 12 2oly AMAdauit fran tory
Reich becee uv diol misuse this Stede (ais CPLR Zloz (¢)
during buisness hous ale wands CS 4 deputy Clerk in tie
Clerles Ree of tne Apo Tem (Qeveomend)avet deprive Cory
Red of ws curl Req to Commence pedtthons in suet departmart
he came Gas 01 VISt cet Tore petttany to get gremted
AOS b fae Bens Yr (nel pas Cd vikhn oY Uither Lew Frawley
of ck,
HOWE ond Mavgarer not uso uvfernahon avd belle but
“y * erernds CANCE AF HE, NUKE HE Lb ine |
NOL Airal mavaytel ror en ,
MN HEL A + ond a
AS Fravded te hei Vig wee (Coy reich Fv
was avkl She teclevee, tne i TS cktel ue is 20) Lh LE
Reid rat Stale, he ane ; KIL 2d ¥ aFtolavid Fay, Ch
COS maki 4 Compe w
anh that She dich soied ht “ety fe VF hey
Ney (28 etiny Ho) Qe ne Me Menliclzag. cud
3 hot She Stardec be cy Me
“er Up Shef-

Visa her off
hee fap ofp, fn
Micial ConePhen Cinvex yo, U3, 8)
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 227 of 299

Novo Ael Sonal im your May fF Zal® \yotice Wales Your
Corte Spanclance dated Ard 3. 29(Y chiects Davicl Sumnens
Ws shold le Aled wm he Supreme, Com nor the Pope \late
Divison, Cis Department You hel ndf exe mertton tHe
AWO oy ay a0 Jw6E dt formmrclel Thun beak te Me
Contrary > ethencecty celay Wig We, help ig Lown QUIN) o

Cory | Rack Skates thoy eryuns m thy Aficlavit bs Se,
Conch cvch Mae <t wk dd it,

  
 

AG { RkTCHTS Ry

Sum @ Behe me {cy

De ety LF June Zo 1

A GU “Wy
s . “esses. lo %
SGI ay
= o o = 1091". ‘Ss
sa; 6629 % &
= oh pis , =
2S NOS aire! , 2
y Ue =e ) OURSCOND 7
EL RNC Ow FS
a on Le
tT sere ig SS
oficial “1 BE GOONS
THEW
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 228 of 299

XK PROOF OF SERUICE

STATE OF NEW YORK
COUNTY OF KINGS

LE, Cary REDD leelng cluly SUM, declares by lis Sagrrecture | AS
THAT, TD have on tus J Bay F Jue 20|¢, placecl and somit
Mthe Postal Keceptacle, oF the REOOKI dETaUTIAN Cae
Locale. at 27S Aarittc, AVE, BKIVE NY IIZa{, 4 APFclowits
Coples dF each that relatwely td abut hay the
Marqatet (aut who SureyVge Clerical (ah mm Ast
Dep ntevrare delayed Loy Reols Apr| 3 var sean oa
days, and) wie anally eancerfed nis Art 19 201¢ pehtin &-
S5 Days unlerRartng vsti proectecl activity “> Vrelp ack Laure
Aannry the \Udce presoine Over lit Crivimal Cae. Anel a
of apt euls, of New Yurk. Cage lav + be duly mated vir e_ .
Swe Stades PEhel Senice tb: Lowe yy,

  
 
 

Depury Clerk

Apreme Couk Junge, 0
ae rent
los Conte, Mroey Jaigarer Sowell
NY NY (oa|8 Z Neelin Aven,

     
 

lO

QUAL oy t
t gincS*P eye, 7

, 2 MM :

ZU A) mgZov© «,, Sqpre20r?

“ fe, ee o =

a pSrg PUBS

\ “pe OF NE Ww

o >

aD ABUL oFCIA)

t
M.

z.

9

3 y
a

S'S

z

“anim

ay a “aes

nit

C7, 1,
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 229 of 299

‘at a term of the Supreme Court of the State of New VYork,held- in ea

nd for the County of New York on the day of i 20.
Preeent: Hon. , Justice ope

SUPREME COURT OF THE STATE OF NEW VORK me

COUNTY OF NEW YORK &

 

in the Matter of the Application of *
cORY REID» petitioner -

-against- ,
JUDGE DARKEH APAR 1 | onoer ro sow CAUSE
auggé MOSES PART C :
JUDGE WARD PART 71
JUDGE IN PART C ON 11-21-2017
ABLE FOUR ARRESTING DFICERS FROM T.B.4
DEF ATT. YOSHE GUNASEKERA
YOSHA GUNASEKERA's SUPERVISOR

 

eee

 

MASS TRANSIT AUTHORITY oO APR 499 is
OFFICER PHOENIX 7.2.4 a APPELLATE vivisiy supa

0 | | |
OFFICER GHEGAN T.B.4 | COURT, FST DEPARTMENT

M.D.JOSEPH HABBOUSHE

M.D.CHEVENNE SNAVELY

LEGAL AID SOCIETY

ALL GRAND JURY MEMBERS ON 11-20-2017
Respondents

For a Judgenent Pursuant to Article 78
of the Civil Practice Uew and Rules

Upon the arinexed efidavit in support of an Order to Show Cau
se of CORY REID, verified on. nell y of | (| ,2016, the verifie
d petition, Sworn ta on the ‘Yay of hort ,2018 It is
ORDERED thet respondents DARKEH, MOSES ,WARD, JUDGE IN PART c
ON 11-21-2017, ALL. FOUR ARRESTING OFFICERS, VOSHA GUNASEKERA, VOSHA
GUNASEKERA's | SUPERVISOR,MASS TRANSIT AUTHORITY, PROSECUTING ATTDRN
EY, OFFICER. PHOENIX, OFFICER GHERGAN, JOSEPH HABBOUSHER, CHEYENNE: SNA
- VELY, LEGAL AID SOCIERY, ALL GRAND JuRY. ‘MEMBERS ON 41-20-2017, show.
cause at e term of this court to: be: held in. the county of New Yor =
k on the “day of - ,20 ,or as soon as thereafter counsel. ma
y be heard why judgement should not be made and entertad in this
mater Pursuant to Article, 78 of the Civil Practice Law and Rules:
VACGATING and eétting aside respondents: All grend Jurys memb
ers on 11-20-2017 decision as. null and void when they voted.a tru
e bill to indict Cory Reid- contrary to CPL.170.20 since. they was
told and showed by ‘Cory Reid thet Cpl. 170.20 epplies only to case

s that originate(arested for)as misdemeanors. It does not apply

tro case that originate(arrested for) as felonies.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 23 on 299
Cory Reid hehe
Z15 Atvattic Ay /

Brock Ww NY.120| ,

Ben Bmore
LARA DARD
Rar TI
loo Centre Steet
NY NY. loot’ AATFEIDAVIT &

Ma are Sowal{

Cet Decarhne

LI Mads AV

NY NY. looto

Re! Consttekenal Violeta. Sj

Morared Nowa Fran Prov| 24 2aA6 to April 80 Ze Ahat (z
Six clays. ham May | Zofy to May SL 201? that 15 Thirty Seven
loys. m IMe L 291 to Me LL ZolY Mat \4 Hey Ave
days. Masgetcet FOO yyy hety tve (55) Doays te foyweiny
tes Cay Rewl a Fespase Faw April 14 201, Auk siice. me wf
Yeur Fespantibiltres im HVE Courk 1S 40 Super ube, Cler(eal sda8e
Yo hack an aff cworive Mu *© Soy Wed YN) Saud Maybe GO
clays earlier insiead HK 3S clays lcley, Un bormedtton and
belek yy culled Lavra ward ard fold hey dre rSpondeyit«
auc rolte ve quedled avel She daly You Wt he &) pendent:

: Fe teat pedi
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 231 of 299

Me ke mass Aranih actwarte Forwarding Me VRQ mathe,

jap eeks 42 coire after loath wa Set by Dorket{. Atro ove
fo Grancl yyy Wor actually valay @ tucbll agamst me anol
We Negally be Supra Cork wh vo moictmerk ue do
MAKES Aramid AP plication far CPL (70.20. Hue 46 werd wor
Arsmugers We do tne abwe, BYE +e matey owmares
incidental 4 prowavy relic (7 got), Next

Margarel- Mm Yow Matice, Se conch paqe Oct line You Stated
“The petit, mils Cot must name MY JWOEes, lot Yo
heey wang in appellate divistea first de portmeant Fron

AMS WAG Clertea|_ StuRE So Why Arch ve
callas tus petition do ve Commentel wi Year 2oyy wit,
Reda tone’ Cory Revol aguas Resparleuts ange Cau A Wart)

See Michael Jebus ) Dis. bt Cus 2 Vauic auch Jef At
ANNE B Rupa acl alia Year 2017 wit, Petttaney™
CORY Reic| OAS Respacewts Det ptt Karberine Buyuill Cj

Detective Vicor Lagcana, office Mavivel wence 0€2 awe -
Poseot ng ae,

 

 

 

 

Ene

Ne
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 232 of 299

And the Mavyarer quower petttian in Year 2,5
wit Coryrercl ageunst+ Laue Award anol Sovivel davil (aoa).
Maven ch je Check then ot Tl be rg lit here i
fat wrsittng Fay my ‘legal Conicttay,, But guess what
WMavgarery suoat IS wor going to-end What Egor gong
hewe, . Veugaret FE told you L dant Stop Fighitmy fey-
Cwl Rg hits, Welch margarek- Thuy has noting +e ole
witty tue Crwimal case. Vou'| | fee, .

“To oe Cartimued . vn

SO

 

  

Rost fo Gefere we, Hcy

Ay
wit Wy
wp. AG

Dechy Jampore antl

o,

4

 

Nw 7087". o,

FS yo. 0186622 . =

_ ES /NOSArieied IN z

/ : = : KINGS cons =
2 4 COMM fue

S % 92-18-2 LS

__ Lm Bis, eit s
NAVY Agree OnE AL “agate ‘ FE NES
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 233 of 299
PROOF OF SERVICE

STATE OF Nel York.

COUNTYGE KINGS

 
  

£, Cory RET) leeing cluly SWOrV', declares by bis Sgnredure,

THAT TL have an ts Zhhay OF JUR,20|¢, plaeck and som
Mthe Postal Receptacle of tne Reook!
Locdled at 215 Artaiitic Ave, BKIvr NY (17,

You DETENIRGN Cas PLEX,
Coples dF ean thot relatively ta a

bt AFACLaWHS , USO)
: T haw the Deputy Clerk
Marqateh Cowel who Surervge Clerical FARE wr Cop ee : k
Dept wtteyrtoval clelayedk Cory Reiols Apre|

bays, avd) wie anol eancerfedl “ls Apel !

Moot Pena fe
Aaway tne. \Udee rend Wer hit cremmal Cae. Ancl a Cort
OF ap eal of

New York. Cag law 4 be duly mailed via tne
Uuileok Sates pBkel Service to+ Lou & 4,

  
 

prove Court Junge Beech C

l= Conte Set Segal
NY NY (co(3 NY NY lO
SUL bo befeye. WR Khe

sly,
wt A My

WS BL AGU YY
him

= ~ eo AGs22 *.
= = NSUNESNT
‘ KINGS Te EXP, 7

‘. 0'

* Ort g-2022

Sy: pyeidi

“ag? e OF nevis
AWS

ag tht
41
nw

VW .
SSPE PRLEL oFFCIA

aK
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 234 of 299

“at a term of the Suprene Court of the State of New Vork,held- in a

nd for the County of New York on the day of aa 20.
Present: Hon. ,Justice ~~ ogy :

SUPREME COURT GF THE STATE oF NEW YORK Ps oe

COUNTY OF NEW YORK , a.

 

in the Matter of the Application of
CORY REID + petitioner

-against- — 0 a
JUDGE DARKEH APAR 1 . oRee To SHOW CAUSE

jung MOSES PART C

JUDGE WARD PART 71

QUDGE IN PART C ON 11-21-2017

AGL FOUR ARRESTING OFICERS FROM T. B.&
DEF .ATT.YOSH® GUNASEKERA

YOSHA GUNASEKERA's BUBERVISOR

 

EL OS

 

MASS TRANSIT AUTHORITY | oo APR “hoo
OFFICER PHOENIX T.B.4 _ Ar ESAT Us supa

0 : |
OFFICER GHEGAN T.B.4. _ | FST DEPARTMENT .

M.D.JOSEPH HABBOUSHE

M.D.CHEVYENNE SNAVELYV

LEGAL AID SOCIETY

ALL GRAND JURY MEMBERS ON 11-20-2017
' Respondents

For s Judgement Pursuant to Article 78
of the Civil Practice Uaw end Rules

Upon the annexed afidavit in support of an Order to Show Cau
se of CORY REID,verified on. Ane y of | a ,2018,the verifie
d petition, Sworn to on the| {Yay of hore ,2018 It is

ORDERED that respondents DARKEH, MOSES ,WARD, JUDGE IN PART. c

ON 11-21-2017, ALLE. FOUR ARRESTING OFFICERS, VOSHA GUNASEKERA, VOSHA
GUNASEKERA's | SUPERVISOR,MASS TRANSIT AUTHORITY, PROSECUTING. ATTORN
EY, OFFICER | PHOENIX, OFFICER GHERGAN, JOSEPH HABBOUSHER, CHEYENNE: SNA
- VELY, LEGAL AID SOCIERY, ALL GRAND JURY. “MEMBERS ON 41-20-2017, show.
cause at e term of this court to: bé. held in. the’ county of New Vor —
k on the ‘day of ,20 (,0F as soon as thereafter counsel. ms

y be heard why judgement should not be made and enterted in this
mater Pursuant to Article, 78 of the Civil Practice Law ‘and Rules:
VACATING and sttting aside respondents. All grand Jurys memb

ers on 11-20-2017 decision as null and void when they voted: a tru

e bill to indict Cory Reid- contrary to CPL.170.20 since. they was
told and showed by ‘Cory ‘Reid that Cpl. 170.20 epplies only to cese”

s that originate(arested for)as misdemeanors. It does not apply

tro case that originate(arrested for) as felonies.
18/8/10 3:17PM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page’ 235 of 299

we

C

SUPREME COURT OF THE STATE OF NEW YORK
GOUNTY GF NEW YORK: FIRST DEPARTMENT

P&P EP OF OF OP OO ED ED WF UF WE OD SP OD OE OD OP ED OP AP OP ED aD aD ED OD aD ED ED OD aD =D ap RP ae Oe

GORY REIDs pi antiff

AFFIDAVIT
-agsinst~-

Deputy Clerk MARGARET SOWAH
Defendant

POD OP OP GF OF OD OP OP OP OP OP ED OP OD OD OP OP OP OP OP GP GP OD UD RE OD OP OP OD OP OD OP aD ME OP

STATE OF NEW YORK
COUNTY OF KINGS

I, CORY REID, being duly suorn, despose and says:

Margaret True or false, when Susanna showed you the Article 78 Pe
tition Cory Reid filed against your fraéad Laura.A.Ward pursuant
to CPLR 506 B1 dated July-11-2018, you quickly snatched it and su
bsequently put it in a hiding spot that only you and SusaNNa is a
ware of, you did it because the Article 76 Petition can get grant
ed and your do not want that. Mergaset your do not want the judge
s te know what your doing that is why you sent Susanna to tell me
‘that I cannot file that Petition against you, ward and Barnes. Yo
u sent Susanna so it do not look ex parte.

Cory Reid declares under penalty of perjury that|the aforemention
ed is true and correct.

Auy[O-2019

 

Private en

Sworn to before me this

JO aay of Auyust 420 {tf
L,
fL 4

{

 

 

FABIOLA GOMES

 

- NOTARY PUBLIC-STATE OF NEW YORK mre gin tow YORCONS 020
No. 01606348038 Quer ssion ExpreeOe
Qualified in New Verk County My Comm

My Commission Expires 09-19-2020 Pl
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 236 of 299

 

 

 

|

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 237 of 299
27 Madison Avenue
New York, NY. 10010
242-340-0400

ts

 

Clerk of the Court July 18, 2018

Cory Reid
BKDC-3491709514

275 Atlantic Avenue
Brooklyn, New York 11201

Re: Article 78 Petition against Judge Laura A. Ward, Deputy
Clerk Margaret Sowah and Prosecuting Attorney Nicholas
Barnes

Dear Mr. Reid:

On June 18, 2018, this Court received a Notice of Commencement
of an Article 78 and an accompanying Order to Show Cause, dated
June 15, 2018, by which you sought to file an Article 78 proceeding
against Justice Laura A. Ward, Deputy Clerk of the Appellate
Division, First Department Margaret Sowah, and Assistant District
Attorney Nicolas Barnes.

An Article 78 proceeding is a special proceeding. . Under
Section 506 of the Civil Practice and Procedure Law (CPLR), only
a “proceeding against a justice of the supreme court or a judge of
a county court or the court of general sessions shall be commenced
in the appellate division.” This Court has accepted multiple
Article 78 proceedings that you have filed against Justice Ward.
However, any proceeding against other court employees or officers
who are not supreme court justices or county court judges cannot
be filed in the Appellate Division; those proceedings must be filed
in the trial court (the Supreme Court in New York County).
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 238 of 299

Cory Reid
Page 2
July 18, 2018

Accordingly, any Article 78 petition against Ms. Sowah or Mr.
Barnes, or any other person who is not a justice of the supreme
court, will not be accepted for filing in this Court. As you have
been instructed, an Article 78 petition filed in this Court must
name only judges, and a separate petition against any non-judge
must be filed in Supreme Court. Your papers dated June 15, 2018
(Notice of Petition and Order to Show Cause) are being returned
for this reason.

Yours truly,

   
 

Susanna Molina KF

Susanna Moling Rayas vcs drat an Article 1¥
proceeding Wick WVCWES County yobe aS Vesponclens-
muse be Commenced in appellae Diuston  Wwrespechve |
OF wheter quoter Party Such ar a digniet ate
13 Q\So naured OY Q FesPpontdent, Psllalc v Mogavera,
[ICE ADUd GUO . Margaret Soucy H ano Sesay

So nq Royep
jus Yo vod Wand the JWEES 1 Puc) ate Chad She
WAS dows WY Covy Retcl'S altele Te's.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 239 of 299

Hirst Department
27 Madison Avenue
New York, NY. 10010

meee 212-340-0400
Susanna Molina Rojas

Clerk of the Court July 18, 2018

       

te

Cory Reid
BKDC-3491709514

275 Atlantic Avenue
Brooklyn, New York 11201

Re: Article 78 Petition against Judge Laura A. Ward, Deputy
Clerk Margaret Sowah and Prosecuting Attorney Nicholas
Barnes

Dear Mr. Reid:

On June 18, 2018, this Court received a Notice of Commencement
of an Article 78 and an accompanying Order to Show Cause, dated
June 15, 2018, by which you sought to file an Article 78 proceeding
against Justice Laura A. Ward, Deputy Clerk of the Appellate
Division, First Department Margaret Sowah, and Assistant District
Attorney Nicolas Barnes.

An Article 78 proceeding is a special proceeding. Under
Section 506 of the Civil Practice and Procedure Law (CPLR), only
a “proceeding against a justice of the supreme court or a judge of
a county court or the court of general sessions shall be commenced
in the appellate division.” This Court has accepted multiple
Article 78 proceedings that you have filed against Justice Ward.
However, any proceeding against other court employees or officers
who are not supreme court justices or county court judges cannot
be filed in the Appellate Division; those proceedings must be filed
in the trial court (the Supreme Court in New York County).
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 240 of 299

Cory Reid
Page 2
July 18, 2018

Accordingly, any Article 78 petition against Ms. Sowah or Mr.
Barnes, or any other person who is not a justice of the supreme
court, will not be accepted for filing in this Court. As you have
been instructed, an Article 78 petition filed in this Court must
name only judges, and a separate petition against any non-judge
must be filed in Supreme Court. Your papers dated June 15, 2018
(Notice of Petition and Order to Show Cause) are being returned
for this reason.

Yours truly,

 

Enc.
18/7/25 10 218 AM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 241 pf 299

os 25 -29(¢
Cory Kael \-
ZS Attawlic Ay

reeks NY (l2s{
Bac I109| Y | First Carespanclerce
! “lo Qusanna Roy ¢
“supreme Court tye, Sole o& New yore Clete wf App

pel lable Dive: Het ’
a Madison Nene Pepartns Cou Hist Dep
New ere New ¥rk ool

Rater Sanne Molina Rajat

Greetige Maan Cog Reid a your attitlon, a se

last Spoke. the UX Spoke in your du

d ae Oresmdlonie ket Reid . Ye Sy
waned tod means mean thet yar already Fle
my order f Slew Cour lated yely-lILol@ forusarcted
to. (stuce. Yen THR Chere of cour] dertficol mai
Win equ Retest Requested (tl Day 5 AGO See Terry,
Delvary ble.) there SMAAK be no Peasoy that axe (S
Vet led already. Remenyor~ § vianna what Goes
aroud Coes ratd- bace aand [tee a hada hoop.
18/7/25 10:18 AMCase 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 242 of 299

07/11/18 14:42

THE CITY OF NEW YORK
“DEPARTMENT OF CORRECTION

BKHD
RIED, CORY
TID#3491709514
. 7 . sesaeeaeesnnee eA”
WITHDRAWAL .OF FUNDS | ee Sao ATLANTIC. AVE
, BROOKLYN
-POSTAGE/CERT. MAIL NY
“a 11217-9996
3508770349

  
 
 

DISBURSED AS CASH 07/12/2018

 

AMOUNT REFERENCE#

 
  
     
   
   
  
   

Product
OTAL te 60 1336971868 Description
T . ; piegculees _—
Spending Limit is $125 per week i oy Large Envelo

(Domestic)
(NEH YORK, NY 10010)
(Weight:0.Lb 5.20 02)
(Estimated Delivery Date)

    

i Postal raat
CERTIFIED MAIL® RECEIPT

  

   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Or ee eae (Saturday 07/14/2018)
ra r $3.45
o (@BUSPS Certified Mail #)
an (70181130000070160159)
4 Return 1 $2.79
a Reve Pauses #
Tiered t @ Return Receipt #)
oa [Liemeytecerttavcony 8 | (9590940241488092591470)
oO [Return Receipt ( i ' $ : mee en .
a Ceres at Read Daley s Total $8.25
Adult Signature Required
o Tyadut Signature Restricted Datvory § Gash $20.25
rm [Postage $2.05 Change ($12.00)
ra .
3 [Fetal Postage and 8695 oe; Text your tracking number to 28777
~ $s. , | (2USPS) to get the latest status.
| At) Ten A 454~ bee Clerk Court | Standard Message and Data rates may
I | sisar end AYE NO, of PO BSE NO. amet \ apply. You may also visit www. usps com
~ ans t. Madson, Avenue | USPS Tracking or call 1-800-222-1811.
ily, tale, ‘ NC J A. CO O | wt
re) 800,Ap iE 0-02-000:804 ee Reverse fo O Ina hurry? Sei? .- os . offer
quick and easy ‘etal

Reanniata nan co

. ot" . :
THAT, on this 2? day of July, 201% Cory sec ;personally appeared before
me and known to be that-same man who told me that he was forwardi

ng this(his)first correspondence to Susanna Rojas, clerk of App C
ourt first department. wontiy
3 WN

I Wy ASURR,

 

. ELS ow 8

NOTARV/ PUBLIC SIGNATURE FSO GY |g
= S Wag S
= Nene far s
s ae 62 =

%, “pus

e, Optra Me Ss

“Mn TATE we
US. eel Service”
CERTIFIED MA

De

 

 

 

 

 

 

 

 

 

 

 

 
Se ee ee

ete

 
18/7/26 2:58PM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 245 of tu.

Conn Qe d Wy 2620

 

UE Attartiic Ay
Byectlys NY |12¢f
Rava eey ead Come spondence
Mee Oerk Ape
Sem Cord The Sele a Naw eRe Cour Rot Depa
Appel |ale Division, Hest Denewent? Susanna M °| qs,

97 Madison Avtenve.

NewYork, New Yak, 10010
Men’. Ssanue Noyay; Clerk of

\eetiash eam, Cory Kio pespeettly Glokes. the lbw:
Remenlyer m your Corerpaderne fo Cay Kero, Deteo
ys I§ ZY you Shale that cir Cord Commence J
Pelttons a d+ \Dbes my, that weant You are
Gray to Commence ste gettin qopmrt Laver Awany
you ave. goin do reclele a Friela duly 27 2a1€, Since
Jet ane auch Hk prio Cauly-1h2etg) ae NBKALvoleu),

OpLR 2l02(<) ancl CPLR G06 BL, J, Iq US Const
Light aces< the. Cars.

 
18/7/26 2:58PM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 246 of 299

 

07/25/18 15:01

THE CITY OF NEW YORK
DEPARTMENT OF CORRECTION

 

BKHD
RIED, CORY
ID#3491709514
WITHDRAWAL OF FUNDS SSR EES ‘IMs aAA
; 939 ATLANTIC AVE
POSTAGE/CERT. MATL BROOKLYN
11217-9996
DISBURSED AS CASH 3508770349
- 07/25/2018 (800)275-8777 4:02 PM
AMOUNT REFERENCE#H
12.00 1337319935 Product Sale Final
TOTAL 12.00 = ~e7 term Description Qty Price
a oo FirstcGlace Toes
Spending Limit is $125 per week Mat $1.63

Seterge Envelope
| (Domestic)
(NEW YORK, NY 10010)

(Weight:0 Lb 3,10 Oz)
(Estimated Delivery Date)

URSy Peet Sy=v av (eS
CERTIFIED MAIL® RECEIPT

  
    
    
 

     
  
   
 

 

 

 

Total Postage and reer ou

el

 

Text your tracking number to 28777
{2USPS) to get the latest status.
Standard Message and Data rates may
apply. You may also visit www.usps.com
| USPS Tracking or cal] 1-800-222-1811.

 

 

pom ClerE of ADP Court First Deporte,
Siesta aed (sa Awe NY NY.
Cily, State, ZPK 0) O CQ

PS Form 3800, April 2015 PSN 7530-02-000-9047 See Reverse for Instructions @™

rm Bu Mail Only (Fri day 07/27/2018)
oO Certified 1 $3.45
a) (@GUSPS Certified Mail #)
ru (70180680000134026028)
co Return 1 $2.75
= ecei et .

\ (@GUSPS Return Receipt #)
rt | Ejrewn pecan uecront (9590940234987275861466)
o Ci certtied Mall Restricted Delivery s. | Se ne rte tie mites ee enamine inate centumatecs eet weve
Oo DJ Adult Signature Required $ ' Total $7.83
o (ClAdutt Signature Restricted Delivery $ — : pen entrees tot a ects ¢ nein a
co [Pastage a3 e 2 Cash "$8.00
|e #1 .65 17/25/2008 Change ($0.17)
o
ro
i
o
rm

 

 

   

 

      

In a hurry? Self-service kiosks offer
quick and easy check-out. Any Retail

THAT, on this 2Vday of uly, 201% Cur eid, personally appeared before
me and known to be that same man who told me that he was forwardi

ng this(his)second correspondence to Susanna Mojas(Clerk of App C

ourt First Department).
LN . wll ayyy

: p. AGU/p “yy Stamp
Notary Publ;ic signatur@e™.giAhY “

 

 

, Vv
S> ro PUBS
“Un ATE OF VES
WN, 1 ey oO! ‘ ww

P3
18/8/7 2:40PM Case 1:19-cv-00458-LLS Document 2-Fited 01/16/19 Page 247 of 299

~ Ayg- 20”

Qo eco
1 cathe Av
Brooklyn NYl}2s

BENesuat 7S

ARN Clerk of Coat”

sania Meh Aq I2, a

Fest Nepacwentt—

21 Maduon Avene

NY N¥ todl

Percle TY dated jdy-|[-241 & again
arehuet S be Mev” pals IOlEImert> Nunbar

Liqus-2or7 Back. fe Part Tl fo ismiss.

Scan Melina Locas, dts IS my Tova letfer to You
avd 2 ge your icsfice. tockey talking qlee my) flAcle
min Daeol ly [2 af. WSMAG Bend af acececs
to fhe. Coufts ver You dbSfUs Legrhmade wees
do prevant Cory Bee} From fils a nofrvolous
action. Tow felling yor Susanna ancl etaveprref-
'18/8/7 2:40PM Case 1:19-cv-00458-LLS Documen t2 Filed 01/16/19 Page 248 of 299

you Do maf fra abet game vey Playmy with
Cary Reel. Tre Oil Ruger Com pla wrt- agen
avpret Sarat} Dapdy Clee of App Tenn. Ast
ep Is Gecuecl. Susquver Mele Ros uby

yu Tule t made ft paper trail.

Respect ( WUbntHe
of -Detttene™
O78 Meant: Ay

Sy
Fey “7-201”
18/8/72: |
-40PM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 249 of 299

07/11/18

THE CITY OF NEW YORK
‘DEPARTMENT OF CORRECTION

BKHD

RIED, CORY
IDH3491709514

WITHDRAWAL OF FUNDS
-POSTAGE/CERT. MATL
DISBURSED AS CASH

AMOUNT
13.00

TOTAL 13.00

Spending Limit is $125 per week ,.

U.S. Postal Service”

Domestic Mail Only

$-
Extra Services & Fees (check box, addff€é
[iRetuinRecelpt hardcopy) =f Stag
Ciretum Receipt ( ic) “§

   

CERTIFIED MAIL° RECEIPT E

14:42

REFERENCE#
1336971868

  

 

 

 

Licertified Mail Restricted Detivery $
(ClAdutt Signature Required $
[CJ Adutt Signature Restricted Delivery $

Postage $2.05

 

 

 

 

 

 

 

 

 

7028 4130 OOOO 704b 0154

o

city State; ZiPA®

  
 

 

atone) he veld PAR Mc eck ita aati

RDP Tet DEP
eet afi Ap: al adn / e
YR Y (000

   

 

     

 

  

See Reverse for instructions |

TIMES PLAZA
539 ATLANTIC AVE

BROOKLYN
NY

11217-9996

3508770349
07/12/2018 (800)275-8777 3:51 PM
wawennecs Pee SDeSrESSEEeEanSEEESEsesees
Product Sale Final
Description Qty Price ;
First-Class t $9.05
Mai}
Large Envelo

    
    
 

“tDoitestic)

(NEW YORK, NY 10010)
(Weight:0 Lb 5.20 0z)
(Estimated Delivery Date)
(Saturday 07/14/2018)

r
(@OUSPS Certified Mail #)
(70181130000070160159>

Return 1 $2.75

Receipt :

(@BUSPS Return Receipt #)

(9590940241488092591470)

  
    
   
    

  

$3.45

Cash $20.25
Change ($12.00)

Text your tracking number to 28777

(USPS) to get the latest status. |
Standard Message and Data rates thay

apply. You may also visit www. usps.com :
USPS Tracking or call 1-800-222-1811.

In a hurry? Se? . offer |
quick and easy) — -  “etail

Beenniata non co.

Reduty (NNGwon
'18/8/7 2:40PM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 250 of 299

 

THE CITY OF NEW YORK

DEPARTMENT OF CORRECTION Dia A CNTY

07/25/18 15:01 TU Me Deals w(t,

 

      
 
     

 

 
 
 
  

 

 

 

 

 

 

 

  
  

 

 

 

BKHD
RIED, CORY
ID#3491709514
WLTHDRAWAL OF FUNDS EEE TIMES PLAZAS
539 ATLANTIC AVE
POSTAGE/CERT. MAIL BROOKLYN
11217-9996
DISBURSED AS CASH 3508770349
. 07/25/2018 {800)275-8777 4:02 PM
AMOUNT REFERENCE# wo eeee een ene nnn eee DUBTRESEESSESS
12.00 1337319935 Product =stst~=<—sé«SS Final
TOTAL 12.00 0-7-2 7FH ArH Description Qty Price
: : : : . First-Class Torre ne ll creer ET G a
Spending Limit is $125 per week Mail $1.63
*xCtarae Envelope
er i (Domestic
U.S. Postal Service (NEW YORK, NY 10010)
CERTIFIED MAIL® RECEIPT 7 (Weight:0 Lb 3.10 Oz)
Se Domestic Mail Only (Estimated Delivery Date)
ae — | (Friday 07/27/2018)
=a For delivery information, visit oahu ah ; a ' Certified 1 $3.45
0 NEWC PHD t (@@USPS Certified Mail #)
wu “ (70180680000134026028)
a CartiiedMallFee ga 45 Return 1 $2.75
$ £3 ; eceipt .
IM |extta Services & Fees (cheek box. add fee ag ppmropta pe i (GOUSPS Return Receipt #)
3 | rena revs leone ji (9590940234987275861466)
| Cicertiticd Matt Restricted Detivery $. | a
| Gradutt signature Required Total $7.83
oa (JAdult Signature Restricted Delivery $ ent once vi weet .
co [Postage 3 mae Cash 880007
cS |g $1.68 07/25/2018 : Change «0 175
1 lotal Postage and Feer on . . ,
o eOu i : -
$ BE COU Fi = Ne : eto tracking riumber to 28777
eQ [Sent Te (7 [7 O- AO DOE to get the latest status.
a lSiveat and, tae fo. p r Standard Message and Data rates may
rn TC CAS) Aven NY NY. apply. You may also visit www.usps.com
Ci Sat ZG 00 (0 . | USPS Tracking or cal] 1-800-222-1811.
PS Form 3800, April 2015 PSN 7530-02-000-8047 See Reverse for instructions 4 ,

     

In a hurry? Self-service kiosks offer
quick and easy check-out, Any Retail

THAT, on this 2Vday af July, 201% Cory eid, personally appeared before
me and known to be that same man who told me that he was Forwardi

ng this(his)second correspondence to Susanna Mojas(Clerk of App C

ourt First Departmant).
LN ta

/ AGU LY, Stamp
Ww p. oy
Notany Publ;ic Signatur Qeoiary PPS

 

 

P7
18/8/7 2:40PM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 251 of 299 Page | of 1

Contracts Law > Formation > Acceptance > Mailbox. Rule

Depositing in the post office a properly addressed, prepaid letter raises a presumption that it reached its
destination by due course of mail, and mailing a letter in such way is prima facie evidence that it was received by

the person to whom it was addressed.
Contracts Law > Formation > Acceptance > Mailbox Rule

Testimony contravening the receipt of mail does not put into issue the question of whether the letter was received.
The overwhelming weight of statistics clearly indicates that letters properly mailed and deposited in the post office
are received by the addressees. Usually, the one who mails a letter is devoid of any ability to prove receipt of the
letter by the addressee. The testimony of the addressee that he did not receive the letter, while admissible, is
admitted only because of the import of that testimony on the issue of whether the letter was mailed. _

Clevic o¢ Cont
27 Mado five
Y NY (00

Apple

    
 

P9
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 252 of 299,

oo
al

SUPREME COURT OF THE STATE OF NEW VORK
COUNTY OF NEW YORK: FIRST DEPARTMENT

CORV REID, 4) ontare

 

 

2nd
~against- AFFIDAVIT...
SUSANNA MOLINA ROJAS
Defendant
STATE OF NEW VORK Ayg- T2918

COUNTY OF KINGS

I, CORY REID, being duly sworn, despose and says:

An AFFIDAVIT left un-rebutted is equivalent to it being true.

THAT, Susanna you doing the same thing with the Suly~-11-2018 Arty
cle 78 Patition that Margaret Sowah did with the April 3rd 2018 a
nd April 19 2018 Petition, wait for Cory Reid to gety convicted s
o there will not be any live controversy pursuant to indictment n
umber 4445-2017. Cory Reid's right to Petition the Goverment for
a redress of grievances is clearly established in the yess 2018.

Remember Susanna if you did not hide Cory Reid's Article 78 Petit

ion he would have never gotten convicted. You caused that result.

CPLR 2102(c) goveres your authority.

Cory Reid declares under penalty of perjury that Susanna Molina R
ojas did hide Cory Reid's July-11-2018 Article 78 Petition becaus

e it warrated a finding in his favor. ff
HT TO_ACESS THE ZOURT
ee
wA a

 

Sworn to before me. this

OF” day we 207

 

     

ao Lol yor, your GONE ew yore
é you stat a3
NOTARY PUBLI oFFTOygas ;
utes" on en!

ayo
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 253 of 299

*PROOF OF SERVICE*
STATE OF NEW YORK
COUNTY GPF KINGS

I, CORY REID, being duly sworn, despose and says:

Pursuant to the Mailbox Rule, that I have on this4 “gay of August
2018, placed and submitted in the POstal Receptacle in the New Yo
rk City Correctional Facility known as the BRROKLYN DETENTION COM
PLEX, A second AFFIDAVIT, to be duly mailed via the United States
Postal service to a Goverment Official who deprived Cory Reid of
a Federal Right:

Clerk of App Court

First Department

Susanna Molina Rojas

27 Madison Avenue

New Vork, New Vork, 10010

*)
Federal Right to Acess the Coptirt
\X TT
NN ~ N —,

 

Sworn to before me this

OJ day of Muus7 ,2075

ZA , 4 Lala ye) eaten _

e
NOTARY PUBLIC OFFICIAL

 

 
ded

U.S. Postal Service
Lied od ao eS RECEIPT

Bownadibhe Bai Ovni

ld

 

 

 

 

 

 

 

 

01/16 / Hi WE IE EU

 
"18/8/10 10:41 AM Cace 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 255 of 299

asec

SUPREME COURT OF THE STATE OF NEW YORK _
COUNTY OF NEW YORK: FIRST DEPARTMENT .

 

CORY REID» 5) antire

3rd

~against~ AF FIDAY I T..

Clerk of Court SUSANNA. M. ROJAS
for App Term First Department
Defendant

 

STATE OF NEW VORK
COUNTY OF KINGS

I, CORY REID, declares by his signature tees:

   

A denial~-of-acess~to-~the-courts claim is t v2 if a litigants
position is not prejudiced by the alleged violation. Ruiz v. Unit
ed States,160 f.3d 273. It is only when a prisoner suffers some a
ctual prejudice or detriment because of the alleged denial of acc
ess to the courts that the allegation becomes one of a constitati
onal nature. Walker v. Navarro County Jail, & f.3d 410. To prove
his claim, a plantiff must show real detriment ~ a true denial of
access, such as the loss of a motion, the loss of a right to comm
ence, prosecute or appeal in a court, or substantial delay on obt
aining a judicial determination in a proceeding. Oaks v. Wainurig
ht, 430 f.2d 2412. The Second Circuit stated 'In order to establi
sh a violation of a right of access to courts, aplantiff must dem
onstrate that a defendant caused actual injury, i.e., took or was
responsible for actions that hindered a plantiff's efforts to pur
sue a legal claim.'

When Susanna Molina Rojas clerk of App Court First Department rec
ived Cory Reid's Article 78 Petition dated July-11~2018 on estima
ted delivery day July-14-2018(7-16~-2018 18 shwe works monday thru
friday) she showed Margaret Sowah Deputy Clerk of App court First
Departmemnt and Margaret told her to hide it because it could get
granted and the trial judge Uaura.A.Ward would be upset with us.

PI
"18/8/10 10:41 AM Cace 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 256 of 299

So now Susanna is stalling waiting for Nicholas Barnes to commenc
e a trial against Cory Reid, and, if Susanna was to file that Art
icle 78 like she is suppose to(CPUR 2102(C) ) there will not be n
o trial.

   
 
 

 
 

\\ gt Susanna Rojas is hiding Cory Reid's Article 76 Peti
Lon poteryzed and forwarded to the Appellate Division First Depa

Private

   

Cory Reid

Sworn to before me nthis

4C) day of Avsuel 207¢
LY

ao aw oe 00 0p ah an ee OD ap ae OOP 00 OD 60 OE OF OP O80 Ob 00 0 OO

 

P3
18/8/10

   

- 07/11/18

  

THE CITY OF NEW YORK
- DEPARTMENT OF CORRECTION

BKHD

RIED, CORY —
ID#3491709514

WITHDRAWAL OF FUNDS

-POSTAGE/CERT. MAIL

ITSBURSED AS CASH

TOTAL

14:42
AMOUNT REFERENCE#
13.00 1336971868
613.0000 --2ee----

Spending Limit is $125 per week

?O.8 1130 OO00 7016 0259

Uae ae Service”

CERTIFIED MAIL® RECEIPT

PPT TCT eae lth

 

1 Return Receipt (

Extra Services & Fees (check box,: ‘adh ded
Return Recelpt (hardcopy) 4 $f es

_$

 

(Adult Signature Required

oO Certified Mall Restricted Delivery $
$

(JAcuit Signature Restricted Delivery $

 

 

 

 

 

Postage $2.

0S

 

Total Postage and Fi:

"$8.

 

 

Sent PAP?

(Streat fe es or Pt

 

 
  

PS Form 3800,-April 2015 PSN 7530-02-000-9047

Te dep Uae

ada Avene.
(O0 (0

 

 

Ast Article (F

See Reverse for Instructions iy

_10:41 AM Case 1:19-cv-00458-LLS Document 2

 
      
 
 
 
 
 
  
   
  
   
  

P5

Filed 01/16/19 Page 257 of 299

TIMES PLAZA
539 ATLANTIC AVE

 

BROOKLYN
NY

11217-9996

3508770349
077122018 (800)275-8777 3:51 PM
Product Sale Final
Description Qty Price
First-Class 1 $2.05
Mai] ,
Large Envelope

(Domestic)

(NEW YORK, NY 10010)
(Weight:0°Lb 5.20 02)
(Estimated Delivery Date)
’ (Saturday 07/14/2018)

 

 

Certified 1 $3.45
(@GUSPS Certified Mail #)
(70181130000070160159>

Return 1 $2.75

Receipt
(@BUSPS Return Receipt #)
(9590940241 488092591470)

Total $8.25
Cash $20.25
Change - ($12.00)

Text your tracking number to 28777
(2USPS) to get the latest status.
Standard Message and Data rates may
apply. You may also visit www.usps.com
USPS Tracking or call 1-800-222-1811.

_ offer
eta]

In a hurry? Se:
quick and easy:

Aeenniata nan ec.
18/8/10 10:41 AM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 258 of 299

 

 

  

 

 
 
   

 

 

 

 

 

 

 

 

   

97/25/18 15:01
THE CITY OF NEW YORK
DEPARTMENT OF CORRECTION
3KHD
2TED, CORY .
ID#3491709514
NIVTHDRAWAL OF FUNDS 5 FF RBRES EERE EES TINES PLAZAS
939 ATLANTIC AVE
POSTAGE/CERT. MAIL . : BRON LYN
11217-9996
DISBURSED AS CASH 3508770349
07/25/2018 {800)275-8777 4:02 PM
AMOUNT REFERENCE# ; eeeeeees
12.00 1337319935 Product Sale Final
TOTAL 12.00 = --7 Rr rrr Description Gty Price
spending Limit is $125 per week Merete es 1 $1.63
Large Envelope
«aM (Domestic)
U.S. Postal Service (NEW YORK, NY 10010)
CERTIFIED MAIL® RECEIPT | ~ Height:0 Lb 3.10 02)
- ie only . | , {Estimated Delivery Date)
U : —_ ! (Friday 07/27/2018)
oO Certified 1 $3.45
0 {@BUSPS Certified Mail #)
ru (70180680000134026028)
oO Ze Return 1 $2.75
x is $2075 & Receipt
m Brava Services & Fees (aneok box 242700  FPLPRTY (@G@USPS Return Receipt #)
| Chretum Receipt (electron) $ (9990940254987275861466)
| (Ccertited Mall Restricted Detivery  $"- cette site eee ve bee cena ceteunee vip uss wee
oS ClAduit Signature Required $ Total | "$7.83
[Adult Signature Restricted Delivery $ cee eesenenius tein wameuee wes ce ce ete ve wee
[Postage 61.83 ee Cash $8.00
© Is t7/25/ 2018 Change ($0.17)
0 /Total Postage and Fees ox :
Oo ete ' :
$ : a COE Zi De ent your tracking number to 28777
ro |SentTo O- AAO ryt Fires ) to get the latest status,
rn siesta ph BO HGx P par | Standard Message and Data rates may
~ ads) Aur MEY. apply. You may also visit www.usps.com
ial USPS Tracking or s-"" ” dt.
PS Form 3800, April 2015 PSN 7530-02-000-9047 Se Re elle :
, In a hurry? Self-s . ‘er

quick and easy che ‘ |

Rama ndader aww ALL.

 

hey Zo feu Date

No PT

 
"18/8/10 10:41 AM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 259 of 299

*PROOF OF SERVICE*

STATE OF NEW YORK
COUNTY OF KINGS

THAT pursuant to the Prison Mailbox Rule, on this |O “Lay of Augus
t, 2018, placed and submitted in the Postal Receptacle of the New
York City Correctional Facility known as the BROOKLYN DETENTION C
OMPLEX A Third AFFIDAVIT, to be duly mailed via the United States
Postal Service to the féllowing concerned Party that is witholdin
g Cory Reid's Article 78 bPetition until a trial is commenced aga
inst him:

CLERR OF COURT

APP TERM, FIRST DEPARTMENT
27 Madison Avenue .
New Vork, New York, 10010

ATTN: Susanna Molina Rojas

     
    
 

Right to Petition the
ment is reserved

AN

Cory Reid

  

Sworn to before me this

fO day of AagesT 42040

fees
CO OD OP OD CO OO OF SE OF HE WH OP OS OD OB SF 4H OD UP OD OD CE OP OD ap Op on a ae

yor

S
NOTARY PUBLIC OFFICIAL GoM ett

ot
© ot

   

P9
 

"18/8/10 10:41 AM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 260 of 299

olool AN A
avon Ve poy (Z
lvaipeeq fan
Ye) Ay PP
waleg wulo\N ULESAS NYY

ABo Lbs ITS

AN RR
Nag S17
pag ho)

 

Pll
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 261 of 299

LX | ID

 

 
Case 1:19-cv-00458-LLS . Document. 2... Filed 01/16/19. Page 262.0F.299 onsen

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART 71

 

 

 

a ae a oe wt oe coe ste tr a et et ne x
THE PEOPLE OF THE STATE OF NEW YORK
DECISION AND ORDER
IND, # 4445/17
- against -
COREY RIED,

Defendant.
- - - aw
Laura A. Ward, J.:

 

Upon inspection of the grand jury minutes, the motion to dismiss the indictment
or reduce the crimes charged therein is denied. The evidence presented to the grand jury
established a prima facie case of the defendant’s commission of the crimes charged in the
indictment. Although the criminal court complaint charges the defendant with misdemeanors, the
People served Criminal Procedure Law § 170.20 grand jury notice, indicating they intended to
present the case to the grand jury. The evidence submitted to the grand jury supports felony
charges. The motion to dismiss the indictment on the ground that the grand jury proceeding was
defective is denied. The defendant has not supplied the court with any evidence of a defect in the
grand jury proceedings nor do the grand jury minutes reflect any such defect.

The defendant’s motion to dismiss the indictment due to a lack of jurisdiction is
denied. The indictment and grand jury minutes establish that the defendant is charged with two
counts of Criminal Tampering in the First Degree, in violation of Penal Law § 145.20, based on
the defendant’s alleged conduct in New York County. Therefore, New York County Supreme
Court, Part 71, has jurisdiction over the defendant’s case.

The defendant’s motion to dismiss the indictment based on a violation of the
defendant’s due process rights is denied. The defendant’s motion does not establish and the
record does not support a finding that the defendant’s due process rights were violated.

The foregoing is the decision and order of the court.

Dated: New York, New York
March 14, 2018

Lowa Olly
Laura A. Ward
Acting Justice Supreme Court
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page POR 299

Beaman eucs TI New yer Lo

“He PEORLE OF4HE STAIE OF New ork

 

 

 

Norret oF

| APRIDAVET
—aryvist— a AO Be ERT

_CORY RED

 

 

 

msec

TE, Cory Rey, ARrivare chia OF the State
cE New York, Reserving Al Rav, strat Dow Dewy
tre Pecera| [ Constitdian avr ConStetutton FP the Mote
E& Neus York, and any all @ther Nights that one
Secured and gramied, Will movestuts Court of Sprre
PoE on the 2544 oF Spnvaryoh tre Comenh yex

Woe a9 APFIDAULT TO BE REBIED Ghallenc ne
Aye, SURDICRa) & arb ot and whet Lian, R, a

hophy Lae Waited Cory Reid to aches” ha to trick

hun.
ANS ae ye

ASST VATE TET 2 EK

~The Nosory Puelic oF 4ne RRookiW DETAVTFON Soe,
witressed Under my Stgnoture, that Baw & Fornarina, ti
Nioktee TO tral judce Lora Wart OND Liane ®. Mea

\Niinessed on tne

ANTONIO MIGUEL FRAZIER
& AY eet od Commits: r of Deeds
No 2 13375
Qu aifie a in Ki ings County
bye 0 fii Commission Exnirgs Ma y1, 2020

“ Wotaey PUBLTC (pe

Pi .

 

reply EQ,
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 264 of 299

BRA Any You! STAKE CF NAN NOC
WTY OF NAN YORE. PART TU
THe PEOPLE CE THE SUSIE GE New York |

 

—QOns _ To BE
| . | REBUTTED
CORY RETD
STATE OR NN YORK) |.
Roaty oF KENCS *

T, CORY RED loan) duly Sua, despase And Sov:
Avy *APEIYMAT* Lert unretttedl Awly and OCCeCAEL y
depicts Luhat iS raking places | |

4 THAT Liaw=RsM. your Conscious doyeative on 124-207
in Part Ti when you underlined vol your Pein SUostautta|
inertia AND mMetracann wochine, do sry and dWtek
Cory Reid that thar paper Was a Val DS onc sueFidend-
ACCUSAHEYU) instrumene- ory Reid coud lowsfully be preaceleg|
On, You Goaviech to Gaus thar result: (Art | Sc 6),

2—THAT Liam. R.Mahanaphy s@, You foramen 10 -
ory, Reid VLQ mart an orinibus wmertion So Roy Racal
Can acladt “th lout Liam, For a parr Tl reason ou omitted
CAL Ao.zaAi(aoandy on tne tap oF Page yy, Mr Reid
relies on WS SUoSfaviflal Fla Wt to ave Crond say
accute Vien FF a Grmumal act, Mant de Krew tye

P2
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 265 of 299

Nature. avich care Occusatie arch ts rot tO howe
+yese two Papers Part Tl gave len plead encugn Gots
co he can prepare adlefenie al -endble hun to plead
prior jeoparduy. AM Moy SAD IS _anc other mets, Py 4,

3 Your Honor, Nour’ ost Liam to forward +o me on omni A

: ‘DUS MON SO*your can dtsregacy my CPL 2)0:2.0 SHAA- A
WwietiaN because H_ovarants Fake) Im my Foverr XIN.

4 YOUR HONOR, the, reason yuc’ net auving Cory Reid
aA Sige Valrcd ACCOSATrY imstvument OS equ ved
oxy Ack } seeG of NY. Stele Const Lecauie, une Sayin
Oren T Qet ar FE Play atl | Do-tuig aa WL

F .
rete NR OR

5 LTAWYR-Malanaphy onc Laura-A Wap your both
Kan, an inoichwen Serves We purpose of oreveinti
ne prosecute Crow usurping ‘tne CAWErs OP tne Cram)
dey by insuring stnat tne Crime Fey Which the defy
owt iS trled iS tne Same crive Foy Uhich he was
\noicec- meat NH) we Me Prem OVE, veteo|
Ww courtroun trad” Cory Reicl ripper a plece of jaqyey~
ORE oF Ave wall and inserled VE mtg tuo Wracitines
ne gecuraery imsivument tse have ba | Vcaryaorate
Anat act Not a lall & partiodarg, Art sec 6. Se
I TAM TUN along with Nour request Torq all of Parley.
That do not givea Counp tne JUSBIGHay, Ver a deRvdent,

P3
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 266 of 299

6 Liam: R.Malanaply esq. Passi Me Bay Wau Kno),
_COUCES_yuCLSD Jair a defendant mtelony Caser
MIS be loa8ecd) wpa The de Ulster oF A_Ayrand JUY Qs
“expressed av’ Ind ne T. “Thor reguiramient dacivey
Pom the Steke Con shstattoyy, and net From ay Act at
Ane Legistatua oN udu: ues Pur Thor Ww Your ! Our ge)
meta, iE you WAS only trying te help ocivise mee EV

     

TH iam RK. Malanaph © SQ) loetore T became muy) OWN)
Oriminal clefense afferent IS % good sthing TF did
pecause Ye Was Mor ging “e fel | Locroca word thar
Yn Client connect be arrdighed ay oO pewer tert ust
Hepicts % MISJoMeer oF ofFevises, stead Liaw, \ou
urdertined ne that duplicais another “Metrocard -
Wachine™ and Remmon Cantec*® Mat USAS USUP IO
40 Aecieve, Cory Reich. ( Misconouct lay, ATtoVey 8), XIV

Ae Honor Your only dame, this to me because ©
SHugale curranty unth Crack- Cocaine. That ts un
‘Nou mateo, His a felony), anck iF \S Pov std
* Ye ) “a Makino] it a felony becaute Woperglole anol
Nok Fully deeraide Can both jee eu SuoStanrtial, \wlerrystioy
Kt \Uer Dont want Memito be mad wit uoy*
Benet oy tesa ore Rental ey igh
SHAE You Gn Wy, SDE, MICE SEA Yo uss fey
ove Oe ok Mes - as xr M wert oF TX xm

P4
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 267 of 299

TGR, Honok vaming of the crime ariming |
“Tavy) Ing nme Lirst cleopee in Violaian SF Deng! -
er sto and PLHING) Merrocarn Machine" “

Next to all 6 the other gFenss, Donor Corbitt
Par natice, tere cory Keld Savi s "charged" wit
Teper tno) with a Metvecard Maching, QMce Factue|
allegartars ave, cama ing and not the name at

fq e «
Ane crime Charo d——onar did Cory Reid Po to ,

attorney On BEC-U-eatT eI med a OriIMimal act-~—n

¥ Save &. ,¥ ‘
O SupRIMeE Court 79) Torel_ JURY INDIGENT IS Varelling: ~
Not a presecuting atrarney NY Conch art | sec C).4,20 Sth 1

CLR HonoR. ne whd fails to PegserVveEe a rant, Cannot
ve t--- So Your Haag fer, Me 24 of Sarva
oF 201K CoRy ref IS FegeryiNng Wis Federe| Rag iit
yave tne trial svdse Keee loalance, vice, clear~
aval trove betuveert him and tre Stee (xXaPvy SO
tradinonal notims of Fatr Play anc sUbStantia| yustite
will vet be infringed UDO ivi: | |

Norevverthared REGUY
. REX >() e
kWomey_ PUBLIC \ h

cc

“Thaten mes cay FIAN G 2olf Cary ABD rors yoppeaned

BEC ME, aN KN to be MNS Same Man Who me he.
WAS ParJarMDWg MMs APEDPANIT TO BE REBUTTAL TO = (a |
DUDE. LAURA ANWAIRD anol CSOUDRE (TAM RMALANAPRY,

ANTONIO MIGUEL PRAZIER

Commissioner of Deacs
No. 2-133

Qualified in Kings County 0

4 #. wpe A ge
Commissien Expires May 1,

branes Geagie jfefyy
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 268 of 299

“R PROOE OF SeAICE
STATE OF NEN YORI
SEEM OF KINGS
r QORY REW, being duly SWOT)! by NOTARY PUMIC, desease ond SAY!

That on tnisbtdauy & January & 2018, aPler The Nore
Dudic, & tne BROOKLYW DE IN COMPLEK where CORY
Ber is being detained in, PUT hts Stewnp arch wrineszes
Ww) NOTICE OF ARRTDAUTY TO RE REBUTTED, then pace WMS
-gtamp of) my APEIDAVET BF RERUITTED, T AM Qo" Ce
YINd\y ask we NOTARY PUALC can ne same my Pree

snot J am Serving Trigl jUOGe LaurormwarD Locakr or

aD Centre Shree NY.NY-(0013 part Tl and Gsxpuwee LTAM

3 rc NY.
NAPHY Located of RO WALL Steet: Bin tlos
RS no rt am Serving them boty wh ane
Jo be REBITO jes ine. Postal receptacle oe tHe
2 COP ex to be duly mai\ech Via

COMP
BROORYN Cees osta| Service TO Laurokys war QWD

The uneech :
LTAM:RsMALANAPHY:

ACEIDNTIT TO BE REBUTIE

RESEND eG 24-00 ;
NU)

fo! AT) 2 d 8 : WER
V7. ayes i PRAZ
G a OW) \ axros® wee Deeds
reese zh
Comins. 2130 county BO
say 3 0

ptt eager . yands
sek iy KEG
Qualifies? Mees a

NOTARY PUBIC OFFACLAL, fold

—"

Quando behure. Mme TH §

P6
Case 1:19-cv-00458-LLS . Document 2. Filed.01/16/19 Page 269 of 299

  
 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART 71

 

X

 

THE PEOPLE OF THE STATE OF NEW YORK
DECISION AND ORDER
IND. # 4445/17
- against -
COREY RIED,
Defendant.

 

Laura A. Ward, J.:

Upon inspection of the grand jury minutes, the motion to dismiss the indictment
or reduce the crimes charged therein is denied. The evidence presented to the grand jury
established a prima facie case of the defendant’s commission of the crimes charged in the
indictment. Although the criminal court complaint charges the defendant with misdemeanors, the
People served Criminal Procedure Law § 170.20 grand jury notice, indicating they intended to
present the case to the grand jury. The evidence submitted to the grand jury supports felony
charges. The motion to dismiss the indictment on the ground that the grand jury proceeding was
defective is denied. The defendant has not supplied the court with any evidence of a defect in the
grand jury proceedings nor do the grand jury minutes reflect any such defect.

 

 

The defendant’s motion to dismiss the indictment due to a lack of jurisdiction is
énied. The indictment and grand jury minutes establish that the defendant is charged with two
counts of Criminal Tampering in the First Degree, in violation of Penal Law § 145.20, based on
the defendant’s alleged conduct in New York County. Therefore, New York County Supreme
Court, Part 71, has jurisdiction over the defendant’s case, este

 
    

peecetenninecumerennisniineie aia aise neta

The defendant’s motion to dismiss the indictment based on a violation of the
defendant’s due process rights is denied. The defendant’s motion does not establish and the
record does not support a finding that the defendant’s due process rights were violated.

an

a WY

The foregoing is the decision and order of the court.

Sub Lathe AC

Dated: New York, New York
March 14, 2018

 

Laura A. Ward
Acting Justice Supreme Court
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 270 of 299

 

Friedman, J.P., Sweeny, Gische, Mazzarelli, Gesmer, JJ.

6784 In re Corey Reid, Ind. .4445/17
[M-1735] Petitioner, P 143/18
~against-—

Hon. Laura A, Ward,
Respondent.

 

 

Corey Reid, petitioner pro se.

Eric T. Schneiderman, Attorney General, New York (Charles F,.
Sanders of counsel), for respondent.

 

The above-named petitioner having presented an application
to this Court praying for an Order, pursuant to article 78 of the
Civil Practice Law and Rules, ,

Now, upon reading and filing the papers in said proceeding,
and due deliberation having been had thereon,

Or disbursements.

THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.

ENTERED: JUNE 5, 2018

 

—~ “CLERK *

66

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 271 of 299

ORDERED that service of ea copy of this order,together with the
papers upon whiah it is granted,upon both the respondents LAURA.A
.WARD,NICHOLAS BARNES and the Attorney General,by mail,on or befo

re .20 »shall be sufficient. a

ENTER:

 

JUSTICE OF THE SUPREME COURT

af

iis ic Hye. Por 2 20 Article TY peittan
a4 aust Laurect\warn aud Nicholas Barnes

{

Te 00 woF Gay wnat happned te the Cover
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 272 of 299

SUPREME COURT OF THE STATE OF NEW VORK
COUNTY OF NEW YORK: 1ST DEPARTMENT

 

In the Matter of the Application of

CORY REID» petitioner AFIDAVIT IN SUPPORT OF
~against~ ORDER TO SHOW CAUSE
UAURA.A.WARD JUDGE
NICHOUAS BARNES. PROSEC. ATT.
Respondents

For a Judgenment Pursuant to Article 78
of the Civil Pracice Law and Rules

 

STATE OF NEW YORK
COUNTY OF KINGS .
I,CORY REID,being duly sworn,despose and say:
I am the petitioner in the above-entitled tproceeding.
I amke this affidavit in support of my annexed application for an
Ordfer to Show Cause to prosecute this atached petition pursuant
to Article 78 of the Civil Practice Law and Rules which challenge
3 respondent Nicholes Barnes decision not to prosecute the petiti
oner on an sufficient accusatory instrument.
The decision complained of is unlawful because defendants right t
0 a factual statement showing how the charge is arrived at in fac
t@al terms is fundamental.

Petitioner seeks to proceed by order to show cause rather thab by
notice of petition becuase the harm the petitioner face is greate
r than the cost of the stay.

Petitioner being incarcerated,also cannot effect personal service
of the within papers and respectfully request that timely service
by mail be deemed suficient.

Petitioner designates Nequ York County as the piace of venue.

No previous application for the relief requested herein has been
made.

I have moved by the annexed afidavit for a reduction/waiver of th
e filing fees.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 273 of 299

WHEREFORE,Petitioner respectfully request that this court enter a
nd order directing respondents to mshow cause why a judgement sho
uld not be mader and entered pursuant to Article 78 of the Civil
Practice Law and Rules compelling respondent Nicholas Barnes to a
bide by tyhe Constitution of the State of New York. And GRANTING
such other and further relief this court deems just and proper.

Woy zerls y,

Vay LZ

Ne

BEI 27 Mitac AV BEMY II2

Sworn to before me_ this

/F 5 day of Veh oi!
Seager

DIEHL

NOTARY PUBL:1C OFFICIAL

 

aR
ANTONIO MIGUEL FRAZIE!
net of nay 9d)
Commission SOS 75

quaiiice in King? county, 4d)
Corsmission alld ay
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 274 of 299

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: 1st DEPARTMENT

 

In the Matter of the Application of

CORY REID, petitioner PETITION

~against~ Index No.
UAURA.A.WARD. JUDGE

NICHOLAS BARNES. PROSEGU.ATT.
Respondents

For a Judgement Pursuant to Article 78

of the Civil Practice Law and Rules

 

To THE SUPREME COURT OF THE STATE OF NEW YORK FOR

NEW YORK COUNTY: .
The petitionb of GURY REID,complaining of the

respondents LAURA.A.WARD,NICHOLAS BARNES,respectfully alleges:

Petitioner CORY REID is a defendasnt in an on-
going prosecution in front of respondent Laura.A.WRHD in part 71
located at 100 Centre Street,NY,NY,10013. |

Part 71 handed the petitioner on his supreme court araignment 12
-4-2017 an acausatory instrument that stated the following in su

S c :
bstance: ne defendant damaged and tampered with the property to w

it a metrocard vending machine of a gas,electric,sewer,steam and

water works corporation,telephone and telegraph corporatoion,comm
on carier,nuclear powered electric generating facility owned by a
municipality and thereby caused a substsantial interruption and i
mpairment of a service rendered to the public.

Both counts state the following in violation of Penal Law 145.20.

Defendants right to a factual statement showingb how a charge is

artived at in factual terms is fundamental,nor can such a deficie
ney be cured by mere bill of particulars. Rather,it is the duty o
f the courts to see to it that the right which the legislature ha
s accorded to a citizen accusewd of crimes to have the indictment
state the facts constituting the crime,so that he may prepare his
defense and to prevent him from again being tried for the same of

fense.
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 275 of 299

No previous application has been mader for the requested relief.
WHEREFORE,Petitioner respectfully request that judgement be enter
ed pursuant to Article 78 of the Civil Practice Law and Rules.

This court should issue an ordert ENJOINING respondent Nicholas B
arnes from prosecuting the petitioner on a defective accusatory i
‘nstrument. Since the petitioner has a clear legal right to a suff
icient ascusatory instrument. This court should also issue an ord
er DIRECTING respondent Laura.A.ward to seafequard the rights of t
he petitioner as well as the administration of criminal justice.
GRANTING such cther and further relief as the court may deem jgst
and proper. CPLR 3017 A. :

Copy Per
ViVeem
mena ie cay
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 276 of 299

_ VERIFICATION

STATE OF NEW YORK)
COUNTY OF CTVGS_ )SS.:

CORY RED , being duly sworn, deposes and says that deponent is the

petitioner in the above captioned proceeding, that he has read the foregoing petition and knows
the contents thereof, that the same is true to deponent’s own knowledge, except as to matters
therein stated upon information and belief, which matters déponent beliéves to be true . .

 
  

 

Petitioner,

Sworn to before/e this “ ee

 

 

 

“Notary Public, Sta é 0 f New York oe Ce

ANTONIO MIGUEL FRAZIER
Commissioner of Deeds
No. 2-13375  ..
Qualified In:Kings Gourity: BO
Commnilasion Expires

   

 
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 277 of 299

REQUEST FOR JUDICIAL INTERVENTION
REQUEST FOR JUDICIAL INTERVENTION
Index No.
SUPREME COURT,NEW YORK COUNTY
DATE PURCHASED
PLANTIFF:CORY REID
jas entry date:
JUdge asigned:
DEFENDANTS: LAURA.A.WARD,NICHOLAS BARNES.
Rji date:

SLR RAAT NASA

 

NATURE’ OF JUDICIAL INTERVENTION
TX order to Show Cause

return date for may 1 2018
NATURE OF-ACTION OR PROCEEDING
SPEC PROCEEDINGS
Articte 78
Is this a proceeding against a

Municipality: LO Public Authority: [<)>

 
  

Does this proceeding seek equitable relief:
Does this proceeding seek recovery for personal injury: NO
Does this proceeding seek recovery for property damage: KIC)
Estimated time period for case to be ready for trial 1 month
CORY REID BKDC 275 Atlantic Avenue BKLYN NY 11201
LAURA.A.WARD 100 Centre Street NY NY 10013 part 71

NICHOLAS BARNES ONE HOGAN PLACE NY NY 10013

I afirm under penalty of perjury,to my knowledge,other than as no
ted above,there are an have been no related actions or proceedin

gs,nor has a request for judicial intervention previousl;y ben fi

led in this proceeding.

CoppSeees”

\

 
Case 1:19-cv-00458-LLS Document2 Filed 01/

v

APPLICATION FOR INDEX NUMBER
APPLICATION FOR INDEX NUMBER
Pursuant to section 8018,Newqg York Civil Practice aw and Rules
Title of Action:Article 78 Order to Show Cause
CORY REID 275 Atlantic Avenue BKLYN NY 11201
LAURA.A.WARD 100 Centre Street NY NY 10013 part 71
NICHOLAS BARNES one Hogan place NY NY 10013

 

SUPREME COURT,NEW YORK COUNTY
CORY REID,petitioner
Vv
LAURA.A.WARD JUDGE
NICHOUAS BARNES PROSECUTING ATTORNEY

TRO NUM BO
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 279 of 299

SUPREME COURT GF THE STATE OF NEW YORK
COUNTY OF NEW VORK: 1st DEPARTMENT

 

In the Mater of the Application of

CORY REID,Petitioner AFFIDAVIT IN SUPPORT OF
~against~ APPLICATION FOR FEE REDU
LAURA.A.WARD JUDGE CTION/WAIVER PURUSANT TO
NICHOLAS BARNES PROSECU.ATT. NYCPLR 1101(F)
Respondents

For a Judgement Pursuant to Article 78
of the Civil Practice Law and Rules

1, CURVY REID, being duly sworn,hereby declares as follows:
I am the petitioner in the above-entitled proceeding. I am an inn

 

ate in a County Correctional Facility Brooklyn Detention Complex,
275 Atlantic Avenue BK NY 11201 and I submit this afidavit in sup
port of my application for a reduction/waiver of the filing fees
pursuant to NYCPLR 1101(F)(and that an atorney be asigned to repr
esent me NYCPLR 1102 A)
I curently recieve income Fee ATOR Rc sources,exclusi
\/e

I own the following valuable property (other than misc#llaneaus pe
rsonal property

ve of corectional wages

 

 

 

 

 

bist prep Value
1 fay [eo
IX OE MORI
I have no savings, property, assets, or income other than as set for
th herein.

IT am unable to pay the filing fee necessary to prosecute this pro
ceeding.
No ohter person who is able to pay the filing fee has a benefici

al interest in the result of thgis proceeding.

The facts of case are described in my claim and other papers f
fled with tre couxt.

I hav@\mada, no pripr request for this relief in this case.

  
     
 

 

NOTARY PUBLIC OFFICIAL

ANTONIG NIGUEL FRAZIER

Soramigsioner of Deaws

No. 213375 .
dualihed | in Kings cant
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 280 of 299

I,Cory Reid,inmate number 3491709514,request and authorize the a
gency holding me in custody to send to the Clekk of the Court cer
tified copies of the Correctional facility trust fund account sta
tement (or the institutional equivalent)for the past six hoanths.

I farther request and authorize the ageacy holding me in custody
to deduct the filing fee from my corectional facility trust fund
account(or the institutional equivalent)and to disburse those amo
unts as instructed by the Court. This authorization is furnished
in connection with the above entitled case and shall apply to any
agency into whose custody I may be transferred.

I UNDERSTAND THAT I MAY HAVE TO PAY THE ENTIRE FEE IF THE COURT
DENIES MY REQUEST FRO A FEE REDUCTION. MOREQVER,I UNDERSTAND THAT
THE FEE DETERMINED BY THE COURT WILL BE PAID IN INSTALLMENTS BY A
UTOMATIC DEDUCTIONS FROM MY) CORRECTIONAL FACILITY TRUST FUND ACQOU
NT EVEN IF MY CASE S DISMXSSED.

X_g
‘18/916

10:34 AMMC 356 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 281 of 299

At a term of the Supreme Court of the State of New York, held in

and for the County of New York on the . - day of
Present: Hon. ,JUstice

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

 

In the Matter of the Application of
CORY REIDs petitioner ORDER TO SHOW CAUSE

. Index No.
~against-

LAURB.A.WARD, Judge
Rerspondent
For a Judgement Pursuant to Article 78

of the Civil Practice Law and Rules

 

 

 

Upon ther annexed affidavit in support of an order ta Show C
ause of CORY REID, verified on ogg nee OME 2018,the verifie
d Petition, sqworn to on the OG day of Me. 42018, It is

ORDERED that respondents: “LAURA A. WARD show cause at a term o
f this court to be held in the Coun y of New York on the day of

»20

dyement should n L be nade and ean etred in this matter Pursuant t

 

 

  
 
  
 
  

r counsel may be heard why ju

VACATING and setting sige repondents Laura.A.WArd decision
not to dismiss indi t as jurisdictionally defective.

BIREETING respofident Laur.A.Ward to dismiss indictment as de
fective in its use, .

GRANTING such other and further relief as the court may deem
just and proper. It is further

ORDERED that service of a copy of this order, together with
the papers upon which it is granted upon both the respondents LAU
RA.A.WARD and the Attorney General by mail, on or before

shall be sufficient.

ENTER:

 

JUSTICE GF THE SWPREME COURT

Pl
"BRISLG.. 10554 AMM 556 1:19-cv-00458-LLS Document2 Filed 01/16/19 Page 282 of 299

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK:FIRST DEPARTMENT

 

In the Matter of the Application of

CORY REID, o. AFFIDAVIT IN SUPPORT OF
Petitioner
GROER TO SHOW CAUSE
~against~ Index No.

 

LAURA.A.WARD, Judge

Respondent
For a Judgement Pursuant to Article 78
of the Civil Practice Law and Rules

 

STATE OF NEW YORK
COUNTY OF KINGS
I, CORY REID, being duly sworn, despose and say:
I am the Petitioner in the above-~-entitled proceeding.

I amke this affidavit in support of my annexed applica’ ion for an

    

netice of Petition

 

because he is incarcerated and canot effect se
rvice of respondents.
Petitioner designates New York Caunty as the Place of wenue,

No previous application for the relief requersted herein has been

made,

{ have moved by the amnexed affidavit for a reduction/waiver of t
he filing fees,

P3
"WA B.v 1884 OMMC ace 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 283 of 299

WHEREFORE,Petitioner respectfully request that this court enter a
n order directing respondent to show cause why a judgement should
not be made. and entered pursuant to Article 78 of the Civil Pract
ice Law and Rules compelling respondent WARH ta dismiss indictmen
t as jurisdictionally defective and Granting such other and furth
er relief as the court may deem just and proper.

borg ee)

age oat NY {IZ

Sworn toa before me this

 

 

 

 

 

Witte,
\\) pb. AG 7)

 
  

 

 

Ry
DO" day of June ,20\ he s
2: 9108!”
§ NGS CO!
= ix nt, EXP: :
NOTARY PURLEC OFFICIAL z 408
“4, Sy
“Maat

E oF. Ne
ce “any

   

P3
"18/916 | 10:34 AMMC ace 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 284 of 299

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK:FIRST DEPARTMENT

 

In the Matter of the Application of
PETITION

CORY REID» petitioner
Index NO.
-~against-
LAURA.A.WARD Judge
Respondent

For 2 Judgement Pursuant to Article 78
of the Civil Practice Law and Rules

 

To THE SUPREME COURT OF THE STATE QF NEW YORK FOR NEw

YORK COUNTY: DO .
The Petition of CORY REID, cotplaining of the reppon

dent LAURA.A.WARD, respectrfully alleges:

  
   
   
  
   

e respondent Laura.A.Ward, in 1900 Cen
rk, 100713 Part 71.

 

f relief. If the.

ary, mandamus is

 

fn the 4&th day of DeceNber, of 2018, the clerk af Supreme Court pa
rt 71 araigned the petitioner on a tuo count indictment in violat
ion of penal law 145.20. Criminal Tampering in the first degree.

 

On the face of the indictment allegationsa state as follows:

The defendant, in the County of New York, on or about September 2
5, 2017, with intent to cause a substantial interupption and impa
irment of a service rendered to the public, and having no right t
o do so nor any reasonable ground to believe that he had a right,
damaged and tampered with property, to wit, a metrocard vending m
‘achine, of a gas, electric, sewer, steam and waterworks corporati
on, telephone and telegraph corporation, common carrier(same thin
‘gas metrocard machine)nuclear powered electric generating facili

ty, and public utility operated by a municvipality and district

P7
'18/9/6 10:34 AMM Coca 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 285 of 299

and thereby ceused substantial interruption and impairment of ser

vice.

Both counts of the indictment are not criminal acts within the me
aning of CPL.200.50 sub 7 A (question of Law). And if the respond
ent strate in oppostyion that the indictment counts do allege cri
minal acts, it is not the same criminal acts the prosecutor prese

_nted to the Grand Jury @githin the meaning of CPL.200.70 sub 2(que
stion of law). Also see CPL.10.20 sub 2.

Qn the 4th day of December of 2017 in Supreme Court pert 71 the p
rosecuting atorney stated that he saw in the video the petitioner
rip a piece of paper off of the wall and insert: that Paper ints t

wo metrocard vending machines causing the

   
 
  

operate.(criminal act presenteds to the G:

A peremptory mandamus order may be. ‘arahs

where the applicant's right ts &

      

Amongst oth se ions.

  

sub TA.

The fact that the plantiff may have had another remedy by an acti
on on his contraecvt for damages does not furnish a legal reason f
or denying the alternative mandamus order. In the Matter of the A
pplication of Universal By-Products Carporation,216 ad 311;Suprem
e court of New York, Appellater Division, Fourth Department,

P9
18/916 10:34 AMM ace 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 286 of 299

No previous application has been made for the requested relief.

WHEREFORE, Petitioner respectfully request that judgellent be ente
red purusnat to Article 78 of the Civil Practice Law and Rules.

This Court should issue an order ENJOINING respondent LAURALA.WAR
D frott proceeding with a defective indictment in part 71. This co
urt should also issue an order DIRECTING respondent LAURA.A.WARD

to dismiss indictment due to it being defective. Granting such ot
her and further erelief as the court may deem just and proper. cp
lr 3017A,

 

 

 

 

   

 

NW
Petitinver, PravSe_
June~-2f ~2018

Pli
IRIILS.- 10534 AMC ace 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 287 of 299

a"

 
  
  
 
     

VERIFICATION |

STATE OF NEW YORK)
- COUNTY OF F KINGS )SS.

CORY RETD © , being duly swom, deposes and says that deponent is the
petitioner in the above captioned proceeding, that he has read the foregoing petition and knows

 

 

- Sworn to befor me this:

 

 
BRIOIG - NOS4 ANN Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 288 of 299

REQUEST FOR JUDICIAL INTERVENTION
REQUEST FOR JUDICIAL INTERVENTION
Index No. _
SUPREME COURT, NEW YORK COUNTY
DATE PURCHASED
PLANTIFF: CORY REID

Tas entry date;

 

Judge asigned; ee
DEFENDANT: LAURA.A.WARD.
Rji date:

NATU OF JUDICIAL INTERVENTION

. ORDER TO SHOW CAUSE

return date for June 30 2018
NATURE OF ACTION OR PROCEEDING

Specj41 Proceedings

Atticle 78

Is this a Special Proceeding against a
Municipality: Yes :

Dees this Proceeding seek

 

 

   
 

  
 
  
  
  
   

Does this Porceeding seek
Does this Proceeding seak
Estimated
CORY REID

      
 

2 BK NY 11201
NV NY 10013

  
 
 

P15
"18/916 10:34 AMMO ace 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 289 of 299

APPLICATION FOR INDEX NUMBER
(APPLICATION FOR INDEX NUMBER
Pursuant to section 8018, New York Civil Practice Law and Rules
TITLE OF ACTION: ARTICLE 78 ORDER TO SHOW CAUSE
CORY REID, 275 ATLANTIC AVENUE BKLYN NY 1171201
LAURA.A.WARD 100 CENTRE STREET NY NY 10013

 

SUPREME COURT, NEW YORK COUNTY
CORY REID, Petitioner.

Vv
LAURA.A.WARD, Judge

Index NUmber

 

 

P17
'18/9/6

10:34 AMM
Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 290 of 299

SUPREME COURT GF THE STATE OF NEW YORK
COUNTY OF NEW VORK:FIRST DEPARTMENT

 

In the Matter of the Application of
CORY REID, eas AFFIDAVIT IN SUPPORT OF
Petitioner
APPLICATION FOR FEE

~ageinst~ REDUCTION/WAIVER PURSUANT
JUDGE LAURA.A.WARD
Respondent TO NYCPLR 1101(F).

For a Judgement Pursuant to Article 78

of the Civil Practice Law and Rules

 

T,CORY REID,being duly suorn,despose and say:

Iam the petitioner in the above entitled proceeding. Iam an inmat

“@ in a county Correctional Facility,B8rooklyn Det.Com, 275 Atlantic

avenue,BK,NY,11201 and I submit this affidavit in support of my a

pplication for a reductionf#uaiver of the filing fees purusnat to
NYCPLR 1101 F(and that an attornery be asigned to represent me 11

    
 
  
     
 
     
  
  
  
  
 

ive of correctional wages)

List Pro t
) \ ive ((o .
NCNM

 

 

 

 

 

 

I have no savings,assets,props
th herein,

I am unable to pa

cessary toa prosecute this pro
ceeding.

 

No thoer person o pay the filing fee has a beneficia

1 interest in th

The facts of
led with the/court.

ne prior/request for this relief in this case.

 

SWORN FO BEFORE ME THIS

phen DAY OF une »20\0 Qunttinny,

ee A My
Sev BS AGU Y
WAX aaa, SO Wise Oy

zy: 1 OS
NOTARY PUBLYS, OFFICIAL SS 0, AgeeeTNer” E
: KINGSCOUNTY : =
COMM. EXP. 5

“NY
‘1, Oo '
“HT

P19
"18/916 _

e

184 AMM Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 291 of 299

t

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

THE PEOPLE OF THE STATE OF NEW YORK
-against- |

CORY RIED,

Defendant.

THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses the

defendant of the crime of CRIMINAL TAMPERING IN THE FIRST DEGREE, in violation of

   

Penal Law § 145.20, committed as follows:.

 

The defendant, in the County of New York, on or about September 25, 2017, with intent to

cause a substantial interruption and impairn ent ofas ervice rendered to the public, and having no

   

right to do ’so nor any reasonable ground lieve that he had such right, damaged and tampered _

AetroCard vending machine, of a gas, electric, sewer, steam and water-

 
  
    

with property, to wit, a

works corporation, tel one and telegraph corporation, common carrier, nuclear powered electric

   

generating facility, and public operated by a municipality and district, and thereby caused

substantial interruption and impairment of service.

 

—-

Povres| by CPL 200.50 TA
Astor CPL 200708 2

P21
' . Mi
eNOS Weed 2 Case 1:19-cv-00458-LLS Document 2 Filed 01/16/19 Page 292 of 299

SECOND COUNT:

AND THE GRAND JURY AFORESAID, by this indictment, further accuses the defendant
of the crime of CRIMINAL TAMPERING IN THE FIRST DEGREE, in violation of Penal Law
§145.20, committed as follows: |

The defendant, in the County of New York, on or about Septemiber 25,:2017, with intent to
cause a substantial interruption and impairment of a service rendered to the public, and having no
right to do so nor any reasonable ground to believe that he had such right, damaged and tampered
with property to wit, a second MetroCard vending machine of a gas, electric, sewer, steam and

water-works corporation, telephone and telegraph corporation, common carri er, nuclear powered

 
  

electric generating facility, and public utility operated by a municipality and ict, and thereby

caused substantial interruption and impairment of servi

 
 

 

=

CYRUS R. VANCE, JR.
District Attomey

 

Se

“P23
07/1

Case 1:19-cv-00458-LLS Document 2 Filed 01/16/1 “Rage 293 of 299

1/18 14:42

THE CITY OF NEW YORK
DEPARTMENT OF CORRECTION

BKHD

RIED,

CORY

ID#3491709514

WITHDRAWAL OF FUNDS

POSTAGE/CERT. MATL

DISBURSED AS CASH

TOTAL

AMOUNT REFERENCE#
13.00 1336971868
13.00 90 ----55777-

Spending Limit is $125 per week
“ootg no

SOS

POL 1130 G000 7016 0154

     
 
 
  
 
    
 

 

Certified Mail Fee +3 45
tn He

 

Sara Services & Fees (check box, Bad]
[1 Return Receipt (hardcopy) / $
[J Return Receipt (lectranic)

[Certified Mail Restricted Delivery $

 

 

 

 

[J Adult Signature Required $ te Aue
[Adult Signature Restricted Delivery $ oo ae
<. , :
Posts 5205 NO
$ $
Total Postage and ee - 35; S o “19 we" 18

 

sen AED TEM ey 4" SP
mea of Pi No.
et (ad

 

 

 

 

TIMES PLAZA
539 ATLANTIC AVE
BROOKLYN
NY
11217-9996
3308770349
(800)275-8777 9 3:51 PM

 

07/12/2018

  
   

‘inal

   

Product
Description Qty Price
First-Class i $2.05
Mail
Large Envelope

(Domestic)

(NEW YORK, NY 10010)
(Weight:0 Lb 5.20 0z)
(Estimated Delivery Date)
(Saturday 07/14/2013)

Certified 1 $3.45
(Q@USPS Certified Mail #)
(70181130000070160159)

Return 1 $2.75

Receipt
(@BUSPS Return Receipt #)
(9590940241488092591470)

Total $8.25
Cash , $20.25
Change ($12.00)

Text your tracking number to 28777
(2USPS) to get the latest status.
Standard Message and Data rates may
apply. You may also visit www. Usps. cot
USPS Tracking or cal} 1-800-222-1811.

Ina hurry? Se” offer
quick and easy’ atail

heanniata nan «
 
    
 
  

 

er keer ai ee ene RON Lait

Case 1:19-cv-004584

    

SEMDERDG

  

OMPLETE Ul SECTION

   

_ m@ Complete items 1, 2, and 3. A. Signgture

D Agent
C2 Address«

BR ceived by (PrintecName) C, Date of Deliye
orTo. |") oly
e

D. Is delivery address different from item 17
!f YES, enter delivery address below: 0 No

® Print your name and address on the reverse
so that we can return the card to you.
™ Attach this card to the back of the mailpi
or on the front if space permits.
1. Article Addressed to:

ae et

   
   
 
 

 

 

 

 

 

 

3. Service Type : DC Priority Mail Express®
| fil fl HI D Adult Signature D Registered Mail™
5 Adult Signature Restricted Delivery 0 Registered Mail Restric

 

 

OQ Certified Mail® Delivery
9590 9402 4148 8092 591 4 70 OQ Certified Mall Restricted Delivery D Return Recelpt for
C} Collect on Delivery 3 gertianalse siematt
(1 Collect on Delive Restricted Dellvel gnature Confirmation’
2. Article Number (Transfer from service label). Freee felt ry ry LH Signature Confirmation

 
  
 
 

 

Restricted Delivery"

__ 7018 1130 0000 701b T1s9-.

pail Restricted Deliver re
_PS Form 3811, July 2015 PSN 7530-02-000-9053 use)” Domestic Return Receip

   
 

 

First-Class Mail
Postage & Fees Paid
USPS

Permit No. G-10

Case 1:19-cv-00458- Ls Documevars TRARKINGH/16/19 Pag it Po

EET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9590 qucesyia aos2 Saa4 70

 

United States * Sender: Please print your name, address, and ZIP+4° in this box®
Postal Service _ OQ oR Reich - Ha Tats
Cy US Airantc Av ee NY (20|
- Vasey areg SC

 

 

 

|

| o7ie | ib 1) Heyl hin iH I hell: ih ula A}plyp Mp Me i

 
 
eee
TIFIED MAI!

(ie iat

 

 

 

 

 

 

 
19-cv-00458-LLS Document 2 Filed 01/16/19 Page 298 of 299

Case 1

\

   

2706-000-Z0-08S2 NSd (astaney) SLoz dy “QOBE wos sd

*sp10Dad {HOA 103 YdII|U SYP ORCS -ANYLHOMA = ‘a0a!dyewu INOK 0} LLBE UWOY Sd YoRNe jdiasay
UINJAY IBSIUWIOG ‘LL. QE UOJ Sd ayardu0s
\diaoas winyes Adoopsey e 10, “UOIsiaA a1OQIa}a
~aoardyew ayy ysodap pue ‘aBeysod ayeudosdde =e so jdyadaJ winjad Adoopuey @ Jsanbal ued no,
Ajdde ‘aoaidyeus 34 0} 11 Xie ‘Jaqel SIN JO = -(gunyeuBis s,quaidioa eu Bulpnyour) Auaayap Jo

uomod papoued eu) Yoe}ap ‘ydiada eI payiiag piooeu e saplaoid yorym ‘adiuas ydisoes WMjay ~

 

sil. uo yreujsod e paau },uop Nos jf “Bupjsewjsod ssaomuas BulMoljo} aly
40} ,,29YH JSOq B Je WA}! HRI! PayIvad ysanbas Aew nod ‘aoaldyeuw at Uo Juawasiopus

Jnof uasaud eseeid ‘Jdis9eu LY] PayYAAD SIA Jadoud @ yim pue ‘aaj eUOHIPpe Ue 104 w
i uo yeW|sod B axl] pInoOM Nok 4 YLeUNYsod Sash “sway! Wey) AUOUg WELD
& seaq pinoys  ‘Gujrew jo yooud jebaj se paydacoe LIM papnyour Ayeonewo}ne afesaA09 aoueINsU!
$} 1019982 [HEIN PayWag INOA yey aunsua OL w au) aBueyo OU Saop ad]Ales IEW palyiyay Jo
“(Weyer ye ayqeyreae Jou) aseyoind aig YaAeMOY “adIAas [EW Payyag YIM

quabe pazuoune s,sassaippe aly o} Jo ‘auweul Aq aseyoind 10) ajqeylene jou sj abe1oA09 aouesNSUt ww
payjoads aassalppe au} 0} Asanyjap Sapiaosd pue “weuw peuoeusayut

afie jo suead |Z ySea] ye aq 0] aubls ayy sayinbad 10} AIGEILEAR JOU S| BOIALAS HEYA PAW!LED w
YoIUM ‘aorlas ALeayap peyoijsed aanyeusis ynpy - “SOIALSS gle AUOLg 10
: “(HEYA ye a[qeyene ‘g20Ias abenxoed SseiQ-]SJLY “gllBW SS2ID-ISUY

you) ae jo sieak 1Z ysea| ye aq 0} aaubis UM eoyas HeW payqien aseyoind Aew NO, w

ayy sauinbel yoiy ‘aoilas aunyeubis ynpy - Jssoputuray juepioduly

‘quate pazoujne s,aassaippe at} 0}

40 ‘aweu Aq payloads aassaippe ay 0) Alaayap
sepivoid yorum ‘aojaas Alaatjap payaiysay -

sayeloosse 1101

aly 0} }dla9e Hey paywa payseugsod-@sdsn ,
siuq Juaseid ‘aaj {euonIppe Ou 404 ydyaoad UsMyad paydwaye Jo Aaanap Jo uOTeOYUAA 21U0408/3

ayeoydnp e aAlaoad OL ‘eoueysisse Joy ayelsosse “adaldyeuy ANOA 104 Jayjuapt enbiUN y
jleyal @ aas ‘\dia9a) Win}ad S1UOs|Sajo Ue JO} *(jaqel EW Payiyie5 au} Jo UOIOd siyy) Idiada Y w
SPJOUSG BHulmoyjo} ou sepmoid SOIAISS PIA) poisD

“pouad payoads e 10)

AAMAS [eISOg au} Aq paujeyas s} yey} (BunyeuBis
Suaidioes ay) Buipnjoui) ALaaljap Jo psooel ¥ as

“Auaayap

 

DS bab Basroy
OD\) AN KES AYaMouy shy |.
SbO) Ae ~ rd Rog QDIAIOS [E}SOd

«XO Sil} Ul gp+dlZ pue ‘sseuppe ‘awweU INOA jut asea|q UOPUSS » S2}2}S POU

 

 

 

 

O24 hTbS cbO? PhTh 2Dhb ObSb

 

 

 

 

 

O)-D ‘ON HULSd :
sdsn
pleg see. 9 afeysod
He) SSPjOFSes | | | | |
: # ONDNOVELL SdSN

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
